Exhibit 10.2

 

--------------------------------------------------------------------------------

 

AMENDED AND RESTATED CREDIT AGREEMENT

dated as of

August 4, 1999,

as Amended and Restated

as of March 6, 2007

among

ON SEMICONDUCTOR CORPORATION,

SEMICONDUCTOR COMPONENTS INDUSTRIES, LLC,

The Lenders Party Hereto

and

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

 

--------------------------------------------------------------------------------

J.P. MORGAN SECURITIES INC.,

as Sole Lead Arranger and Bookrunner

 

 

--------------------------------------------------------------------------------

[CS&M Reference No. 6700-787]



--------------------------------------------------------------------------------

TABLE OF CONTENTS

         Page ARTICLE I Definitions SECTION 1.01.   Defined Terms    1
SECTION 1.02.   Classification of Loans and Borrowings    31 SECTION 1.03.  
Terms Generally    31 SECTION 1.04.   Accounting Terms; GAAP; Treatment of
Unrestricted Subsidiaries    31 SECTION 1.05.   Exchange Rates    32 ARTICLE II
The Credits SECTION 2.01.   Commitments    32 SECTION 2.02.   Loans and
Borrowings    32 SECTION 2.03.   Requests for Borrowings    33 SECTION 2.04.  
Swingline Loans    34 SECTION 2.05.   Letters of Credit.    35 SECTION 2.06.  
Funding of Borrowings    41 SECTION 2.07.   Interest Elections    42
SECTION 2.08.   Termination and Reduction of Commitments    43 SECTION 2.09.  
Repayment of Loans; Evidence of Debt    44 SECTION 2.10.   Amortization of Term
Loans    45 SECTION 2.11.   Prepayment of Loans    45 SECTION 2.12.   Fees    48
SECTION 2.13.   Interest    49 SECTION 2.14.   Alternate Rate of Interest    50
SECTION 2.15.   Increased Costs    50 SECTION 2.16.   Break Funding Payments   
51 SECTION 2.17.   Taxes    52 SECTION 2.18.   Payments Generally; Pro Rata
Treatment; Sharing of Set-Offs    53 SECTION 2.19.   Mitigation Obligations;
Replacement of Lenders    55 SECTION 2.20.   Change in Law    56 SECTION 2.21.  
Incremental Credit Extensions    56

 

i



--------------------------------------------------------------------------------

ARTICLE III Representations and Warranties SECTION 3.01.   Organization; Powers
   58 SECTION 3.02.   Authorization; Enforceability    58 SECTION 3.03.  
Governmental Approvals; No Conflicts    59 SECTION 3.04.   Financial Condition;
No Material Adverse Change    59 SECTION 3.05.   Properties    60 SECTION 3.06.
  Litigation and Environmental Matters    60 SECTION 3.07.   Compliance with
Laws and Agreements    61 SECTION 3.08.   Investment Company Act    61
SECTION 3.09.   Taxes    61 SECTION 3.10.   ERISA    61 SECTION 3.11.  
Disclosure    61 SECTION 3.12.   Subsidiaries    62 SECTION 3.13.   Insurance   
62 SECTION 3.14.   Labor Matters    62 SECTION 3.15.   Senior Indebtedness    62
ARTICLE IV Conditions SECTION 4.01.   [Intentionally Omitted]    62
SECTION 4.02.   Each Credit Event    62 ARTICLE V Affirmative Covenants
SECTION 5.01.   Financial Statements and Other Information    63 SECTION 5.02.  
Notices of Material Events    65 SECTION 5.03.   Information Regarding
Collateral    65 SECTION 5.04.   Existence; Conduct of Business    66
SECTION 5.05.   Payment of Obligations    66 SECTION 5.06.   Maintenance of
Properties    67 SECTION 5.07.   Insurance    67 SECTION 5.08.   Casualty and
Condemnation    67 SECTION 5.09.   Books and Records; Inspection and Audit
Rights    67 SECTION 5.10.   Compliance with Laws    67 SECTION 5.11.   Use of
Proceeds and Letters of Credit    68 SECTION 5.12.   Additional Subsidiaries   
68 SECTION 5.13.   Further Assurances    68

 

ii



--------------------------------------------------------------------------------

ARTICLE VI Negative Covenants SECTION 6.01.   Indebtedness; Certain Equity
Securities    69 SECTION 6.02.   Liens    71 SECTION 6.03.   Fundamental Changes
   72 SECTION 6.04.   Investments, Loans, Advances, Guarantees and Acquisitions
   73 SECTION 6.05.   Asset Sales    75 SECTION 6.06.   Sale and Leaseback
Transactions    76 SECTION 6.07.   Hedging Agreements    76 SECTION 6.08.  
Restricted Payments; Certain Payments of Indebtedness    76 SECTION 6.09.  
Transactions with Affiliates    78 SECTION 6.10.   Restrictive Agreements    78
SECTION 6.11.   Amendment of Material Documents    79 SECTION 6.12.   Maximum
Secured Leverage Ratio    79 SECTION 6.13.   Designation of Subsidiaries    80
ARTICLE VII Events of Default SECTION 7.01.   Events of Default    80
SECTION 7.02.   Exclusion of Immaterial Subsidiaries    83 ARTICLE VIII The
Administrative Agent ARTICLE IX Miscellaneous SECTION 9.01.   Notices    85
SECTION 9.02.   Waivers; Amendments    86 SECTION 9.03.   Expenses; Indemnity;
Damage Waiver    88 SECTION 9.04.   Successors and Assigns    90 SECTION 9.05.  
Survival    93 SECTION 9.06.   Counterparts; Integration; Effectiveness    93
SECTION 9.07.   Severability    93 SECTION 9.08.   Right of Set-Off    94
SECTION 9.09.   GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS    94

 

iii



--------------------------------------------------------------------------------

SECTION 9.10.   WAIVER OF JURY TRIAL    95 SECTION 9.11.   Headings    95
SECTION 9.12.   Confidentiality    95 SECTION 9.13.   Interest Rate Limitation
   96 SECTION 9.14.   Existing Credit Agreement; Effectiveness of Amendment and
Restatement    96 SECTION 9.15.   Conversion of Currencies    97 SECTION 9.16.  
No Fiduciary Relationship    97 SCHEDULES:      Schedule 1.01   —  Mortgaged
Properties    Schedule 3.05   —  Real Property    Schedule 3.06   —  Disclosed
Matters    Schedule 3.12   —  Subsidiaries    Schedule 3.13   —  Insurance   
Schedule 6.01   —  Existing Indebtedness    Schedule 6.02   —  Existing Liens   
Schedule 6.04   —  Existing Investments    Schedule 6.05(f)   —  Manufacturing
Sites    Schedule 6.10   —  Existing Restrictions    EXHIBITS:      Exhibit A  
—  Form of Assignment and Assumption    Exhibit C   —  Guarantee Agreement   
Exhibit D   —  Indemnity, Subrogation and Contribution Agreement    Exhibit E  
—  Pledge Agreement    Exhibit F   —  Security Agreement    Exhibit G  
—  Collateral Assignment   

 

iv



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT dated as of August 4, 1999, as amended and
restated as of March 6, 2007, among ON SEMICONDUCTOR CORPORATION, SEMICONDUCTOR
COMPONENTS INDUSTRIES, LLC, the LENDERS party hereto and JPMORGAN CHASE BANK,
N.A., as Administrative Agent.

WHEREAS, Holdings, the Borrower, certain lenders party thereto and the
Administrative Agent are parties to the Amended and Restated Credit Agreement
dated as of August 4, 1999, as amended and restated as of February 6, 2006 (as
further amended and in effect immediately prior to the Restatement Effective
Date (as defined herein), the “Existing Credit Agreement”);

WHEREAS, Holdings, the Borrower, the Restatement Lenders (as defined therein)
and the Administrative Agent are parties to an Amendment and Restatement
Agreement dated as of March 6, 2007 (the “Amendment and Restatement Agreement”);
and

WHEREAS, subject to the satisfaction of the conditions set forth in the
Amendment and Restatement Agreement, the Existing Credit Agreement shall be
amended and restated as provided herein.

NOW, THEREFORE, the parties hereto agree as follows:

ARTICLE I

Definitions

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate

“Actual Alternative Currency LC Exposure” means, at any time, the sum of (a) the
Dollar Equivalent of the aggregate undrawn amount of all outstanding Alternative
Currency Letters of Credit at such time plus (b) the Dollar Equivalent of the
aggregate principal amount of all LC Disbursements in respect of Alternative
Currency Letters of Credit that have not yet been reimbursed by or on behalf of
the Borrower at such time.

“Actual LC Exposure” means, at any time, the sum of (a) the aggregate undrawn
amount of all outstanding Letters of Credit (other than Alternative Currency
Letters of Credit) at such time plus (b) the aggregate amount of all LC
Disbursements (other than LC Disbursements in respect of Alternative Currency
Letters of Credit) that have not yet been reimbursed by or on behalf of the
Borrower at such time plus (c) the



--------------------------------------------------------------------------------

Actual Alternative Currency LC Exposure at such time. The Actual LC Exposure of
any Revolving Lender at any time shall be its Applicable Percentage of the total
Actual LC Exposure at such time.

“Actual Revolving Exposure” means, with respect to any Lender at any time, the
sum of (a) the outstanding principal amount of such Lender’s Revolving Loans,
(b) such Lender’s Actual LC Exposure and (c) such Lender’s Swingline Exposure at
such time.

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum equal to (a) the LIBO Rate for such
Interest Period multiplied by (b) the Statutory Reserve Rate.

“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
Administrative Agent for the Lenders hereunder.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
Notwithstanding the foregoing, no individual shall be deemed to be an Affiliate
of a Person solely by reason of his or her being an officer or director of such
Person.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greater
of (a) the Prime Rate in effect on such day and (b) the Federal Funds Effective
Rate in effect on such day plus 1/2 of 1%. Any change in the Alternate Base Rate
due to a change in the Prime Rate or the Federal Funds Effective Rate shall be
effective from and including the effective date of such change in the Prime Rate
or the Federal Funds Effective Rate, respectively.

“Alternative Currency” means any currency that is freely available, freely
transferable and freely convertible into dollars and in which dealings in
deposits are carried on in the New York, London, Singapore or Tokyo interbank
markets, provided that no such currency (other than British pounds, euros and
Japanese yen) shall constitute an “Alternative Currency” unless approved by the
Administrative Agent and the Issuing Bank.

“Alternative Currency Letter of Credit” means a Letter of Credit denominated in
an Alternative Currency.

“Amendment and Restatement Agreement” has the meaning given to such term in the
recitals hereto.

“Applicable Percentage” means, with respect to any Revolving Lender, the
percentage of the total Revolving Commitments represented by such Lender’s
Revolving

 

2



--------------------------------------------------------------------------------

Commitment. If the Revolving Commitments have terminated or expired, the
Applicable Percentages shall be determined based upon the Revolving Commitments
most recently in effect, giving effect to any assignments.

“Applicable Rate” means (a) with respect to any Term Loan, 0.75% per annum, in
the case of an ABR Loan, or 1.75% per annum, in the case of a Eurodollar Loan,
(b) with respect to any Revolving Loan, 0.75% per annum, in the case of an ABR
Loan, or 1.75% per annum, in the case of a Eurodollar Loan, and (c) for any day
with respect to the commitment fees payable hereunder, 0.375% per annum.

“Approved Fund” has the meaning assigned to such term in Section 9.04(b)(ii).

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.

“Bermuda IP Subsidiary” means ON Semiconductor Trading Ltd., a Bermuda
corporation that is a wholly-owned subsidiary of the Borrower (owned directly by
the Borrower).

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower” means Semiconductor Components Industries, LLC, a Delaware limited
liability company.

“Borrowing” means (a) Loans of the same Class and Type, made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect, or (b) a Swingline Loan.

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed, provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.

“Calculation Date” means (a) the date of issuance of any Alternative Currency
Letter of Credit, (b) the last Business Day of each calendar month and (c) if on
the last Business Day of any calendar week the total Notional Revolving
Exposures exceed 90% of the total Revolving Commitments (giving effect to any
reductions in the Revolving Commitments that occur on such day), such Business
Day.

 

3



--------------------------------------------------------------------------------

“Call Spread Transaction” means the substantially simultaneous purchase of a
call or similar instrument associated with convertible notes issued by Holdings
or the Borrower at one exercise price and sale of a warrant or similar
instrument associated with such notes at a different price, in each case that
may be settled, at the option of Holdings or the Borrower, in capital stock of
Holdings or cash.

“Capital Expenditures” means, for any period, without duplication, (a) the
additions to property, plant and equipment and other capital expenditures of the
Borrower and its consolidated Restricted Subsidiaries that are (or would be) set
forth in a consolidated statement of cash flows of the Borrower for such period
prepared in accordance with GAAP and (b) Capital Lease Obligations incurred by
the Borrower and its consolidated Restricted Subsidiaries during such period,
provided that the term “Capital Expenditures” (i) shall be net of landlord
construction allowances, (ii) shall not include expenditures made in connection
with the repair or restoration of assets with insurance or condemnation
proceeds, (iii) shall not include the purchase price of equipment to the extent
consideration therefor consists of used or surplus equipment being traded in at
such time or the proceeds of a concurrent sale of such used or surplus
equipment, in each case in the ordinary course of business, and (iv) shall only
include the portion of the expenditures of the China JV representing the
Borrower’s proportionate equity interest in the China JV.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital lease
obligations on a balance sheet of such Person under GAAP, and the amount of such
obligations shall be the capitalized amount thereof determined in accordance
with GAAP.

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person other than Holdings of any
Equity Interest in the Borrower; (b) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (other than TPG)
(within the meaning of the Securities Exchange Act of 1934 and the rules of the
Securities and Exchange Commission thereunder as in effect on the Restatement
Effective Date), of Equity Interests representing more than 35% of either the
aggregate ordinary voting power or the aggregate equity value of Holdings; or
(c) occupation of a majority of the seats (other than vacant seats) on the board
of directors of Holdings by Persons who were neither (i) nominated by the board
of directors of Holdings nor (ii) appointed by directors so nominated.

“Change in Law” means (a) the adoption of any law, rule or regulation after the
Restatement Effective Date, (b) any change in any law, rule or regulation or in
the interpretation or application thereof by any Governmental Authority after
the Restatement Effective Date or (c) compliance by any Lender or the Issuing
Bank (or, for purposes of Section 2.15(b), by any lending office of such Lender
or by such Lender’s or the Issuing Bank’s holding company, if any) with any
request, guideline or directive (whether or not having the force of law) of any
Governmental Authority first made or issued after the Restatement Effective
Date.

 

4



--------------------------------------------------------------------------------

“China JV” means Leshan Phoenix Semiconductor Co., Ltd., an entity existing
under the laws of The People’s Republic of China.

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans, Term Loans or
Swingline Loans and, when used in reference to any Commitment, refers to whether
such Commitment is a Revolving Commitment or a Term Commitment.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Collateral” means any and all “Collateral”, as defined in any applicable
Security Document.

“Collateral Agent” means the “Collateral Agent”, as defined in any applicable
Security Document.

“Collateral and Guarantee Requirement” means the requirement that:

(a) the Administrative Agent shall have received from each Loan Party either
(i) a counterpart of each of the Guarantee Agreement, the Indemnity, Subrogation
and Contribution Agreement, the Pledge Agreement, the Collateral Assignment and
the Security Agreement duly executed and delivered on behalf of such Loan Party
or (ii) in the case of any Person that became or becomes a Loan Party after the
Effective Date, a supplement to each of the Guarantee Agreement, the Indemnity,
Subrogation and Contribution Agreement, the Pledge Agreement and the Security
Agreement, in each case in the form specified therein, duly executed and
delivered on behalf of such Loan Party;

(b) all outstanding Equity Interests of the Borrower and each Subsidiary owned
directly by or directly on behalf of any Loan Party, shall have been pledged
pursuant to the Pledge Agreement (except that the Loan Parties shall not be
required to pledge more than 65% of the outstanding voting stock of any Foreign
Subsidiary and shall not be required to pledge any Equity Interests in the China
JV to the extent that such a pledge is prohibited by the constitutive documents
of the China JV or applicable law) and the Collateral Agent shall have received
certificates or other instruments representing all such Equity Interests,
together with stock powers or other instruments of transfer with respect thereto
endorsed in blank;

(c) all Indebtedness of Holdings, the Borrower and each Subsidiary that is owing
to any Loan Party shall be evidenced by a promissory note and shall have been
pledged pursuant to the Pledge Agreement and the Collateral Agent shall have
received all such promissory notes, together with instruments of

 

5



--------------------------------------------------------------------------------

transfer with respect thereto endorsed in blank; provided that (i) any such
promissory note evidencing Indebtedness in an amount less than $500,000 shall
not be required to be so pledged (provided that the aggregate amount of
outstanding Indebtedness evidenced by promissory notes that are not pledged
pursuant to the Pledge Agreement by reason of this clause shall not exceed
$5,000,000) and (ii) the requirements of this paragraph (c) shall not apply to
the extent the Collateral Agent has waived compliance with Section 2(b) of the
Pledge Agreement and the Required Lenders have consented to such waiver;

(d) all documents and instruments, including Uniform Commercial Code financing
statements, required by law or reasonably requested by the Collateral Agent to
be filed, registered or recorded to create the Liens intended to be created by
the Security Agreement and the Pledge Agreement (including any supplements
thereto), after giving effect to the Restatement Transactions, and perfect such
Liens to the extent required by, and with the priority required by, the Security
Agreement and the Pledge Agreement, shall have been filed, registered or
recorded or delivered to the Collateral Agent for filing, registration or
recording;

(e) the Administrative Agent shall have received (i) counterparts of a Mortgage
with respect to each Mortgaged Property and amendments to each such Mortgage
providing that the Term Loans and the Revolving Loans (in addition to the other
Obligations) shall be secured by a Lien on such Mortgaged Property, signed on
behalf of the record owner of such Mortgaged Property, (ii) a policy or policies
of title insurance issued by a nationally recognized title insurance company,
insuring the Lien of each such Mortgage as a valid first Lien on the Mortgaged
Property described therein, free of any other Liens except as expressly
permitted by Section 6.02, together with such endorsements, coinsurance and
reinsurance as the Collateral Agent or the Required Lenders may reasonably
request, provided that a policy or policies of title insurance shall not be
required with respect to the Borrower’s Gresham, Oregon manufacturing facility
until 30 days after the Restatement Effectiveness Date, and (iii) such surveys,
abstracts, appraisals, legal opinions and other documents as the Collateral
Agent or the Required Lenders may reasonably request with respect to any such
Mortgage or Mortgaged Property; and

(f) each Loan Party shall have obtained all material consents and approvals
required to be obtained by it in connection with the execution and delivery of
all Security Documents (or supplements thereto) to which it is a party, the
performance of its obligations thereunder and the granting by it of the Liens
thereunder.

“Collateral Assignment” means the Collateral Assignment, entered into in
connection with the Original Credit Agreement, attached hereto as Exhibit G,
between the Borrower and the Collateral Agent.

 

6



--------------------------------------------------------------------------------

“Commitment” means a Revolving Commitment, Term Commitment or any combination
thereof (as the context requires).

“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period plus

(a) without duplication and to the extent deducted in determining such
Consolidated Net Income, the sum of

(i) consolidated interest expense for such period,

(ii) consolidated income tax expense for such period,

(iii) all amounts attributable to depreciation and amortization for such period,

(iv) the aggregate amount of letter of credit fees accrued during such period,

(v) all extraordinary charges during such period,

(vi) noncash expenses during such period resulting from the grant of stock
options and restricted stock to management and employees of Holdings, the
Borrower or any of the Restricted Subsidiaries,

(vii) the aggregate amount of deferred financing expenses for such period,

(viii) any non-recurring fees, expenses or premiums related to the redemption,
repayment or repurchase of any securities of Holdings or the Borrower,

(ix) all other noncash expenses or losses of Holdings, the Borrower or any of
the Restricted Subsidiaries for such period (excluding any such expense or loss
that constitutes an accrual of or a reserve for cash payments to be made in any
future period),

(x) any non-recurring fees, expenses or charges realized by Holdings, the
Borrower or any of the Restricted Subsidiaries for such period related to any
offering of capital stock, incurrence of Indebtedness or Permitted Acquisition,
and

(xi) cash integration expenses incurred during such period related to Permitted
Acquisitions and net cost savings projected by Holdings in good faith to be
realized as a result of Permitted Acquisitions (calculated on a pro forma basis
as though such cost savings had been realized on the first day of such period),
provided that

 

7



--------------------------------------------------------------------------------

(A) such cost savings are reasonably identifiable and factually supportable,

(B) such expenses are incurred, or the actions necessary to realize such cost
savings are expected to be taken, no later than 12 months after the closing of
the related Permitted Acquisition,

(C) the aggregate amount of expenses and cost savings added pursuant to this
clause (xi) for any period of four consecutive fiscal quarters of Holdings shall
not exceed the greater of (1) $15,000,000 or (2) 7.5% of Consolidated EBITDA for
such period calculated after giving effect to the limitation in this clause
(which adjustments may be incremental to pro forma adjustments made pursuant to
the next sentence of this definition), and

(D) a Financial Officer of Holdings shall deliver to the Administrative Agent,
at or prior to the time that financial statements for the most recent fiscal
quarter included in such period are required to be delivered pursuant to
Section 5.01, a certificate setting forth in reasonable detail the amount of
such expenses for such period and Holdings’ best estimate, made in good faith
based on all information available to Holdings at such time, of the amount of
such cost savings for such period and certifying compliance with the foregoing
requirements, and minus

(b) without duplication and to the extent included in determining such
Consolidated Net Income,

(i) any extraordinary gains for such period,

(ii) all noncash items increasing Consolidated Net Income for such period
(excluding any items that represent the reversal of any accrual of, or cash
reserve for, anticipated cash charges in any prior period) and

(iii) all gains during such period attributable to any sale or disposition of
assets (other than in the ordinary course of business),

all determined on a consolidated basis in accordance with GAAP. For purposes of
clause (a)(xi)(C)(2) of the preceding sentence of this definition, the proviso
to the definition of “Funded Net Indebtedness”, the proviso to the definition of
“Secured Funded Net Indebtedness” or calculating the Leverage Ratio or the
Secured Leverage Ratio as of any

 

8



--------------------------------------------------------------------------------

date, (x) if the Borrower or any consolidated Restricted Subsidiary has made any
Permitted Acquisition or sale, transfer, lease or other disposition of assets
outside of the ordinary course of business permitted by Section 6.05 or (y) if
any Unrestricted Subsidiary has been designated as a Restricted Subsidiary or
any Restricted Subsidiary designated as an Unrestricted Subsidiary, in each case
during the period for which Consolidated EBITDA is being calculated (or, in the
case of a Permitted Acquisition, but only for the purpose of clause
(a)(xi)(C)(2) of the preceding sentence of this definition, at any time since
the beginning of such period and prior to the date of delivery of the
certificate required by clause (a)(xi)(D) of the preceding sentence of this
definition for such period), Consolidated EBITDA for the relevant period shall
be calculated after giving pro forma effect thereto, as if such Permitted
Acquisition, sale, transfer, lease or other disposition of assets outside of the
ordinary course of business or designation (and any related incurrence, deemed
incurrence, repayment or assumption of Indebtedness with any new Indebtedness
being deemed to be amortized over the applicable testing period in accordance
with its terms) had occurred on the first day of the relevant period.

“Consolidated Net Income” means, for any period, the net income or loss of
Holdings, the Borrower and the Restricted Subsidiaries for such period
determined on a consolidated basis in accordance with GAAP, provided that there
shall be excluded from such net income or loss (a) the income of any Person
(other than a consolidated Restricted Subsidiary) in which any other Person
(other than Holdings, the Borrower or any consolidated Restricted Subsidiary or
any director holding qualifying shares in compliance with applicable law) owns
an Equity Interest, except to the extent of the amount of dividends or other
distributions actually paid to the Borrower or any of the consolidated
Restricted Subsidiaries by such Person during such period, and (b) the income or
loss of any Person accrued prior to the date on which it becomes a Restricted
Subsidiary or is merged into or consolidated with the Borrower or any
consolidated Restricted Subsidiary or the date on which such Person’s assets are
acquired by the Borrower or any consolidated Restricted Subsidiary.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. The
terms “Controlling” and “Controlled” have meanings correlative thereto.

“Czech Subsidiary” means SCG Czech Design Center s.r.o., a limited liability
company existing under the laws of the Czech Republic.

“Default” means any event or condition that constitutes an Event of Default or
that upon notice, lapse of time or both would, unless cured or waived, become an
Event of Default.

“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.06.

 

9



--------------------------------------------------------------------------------

“Disqualified Stock” of any Person means any Equity Interest of such Person
which, by its terms, or by the terms of any security into which such Equity
Interest is convertible or for which it is payable or exchangeable, or upon the
happening of any event, (a) requires payment of cash dividends to the holder
thereof or (b) matures or is mandatorily redeemable (other than solely for
Equity Interests that are not Disqualified Stock), other than as a result of a
change of control or asset sale, pursuant to a sinking fund obligation or
otherwise, or is redeemable at the option of the holder thereof, other than as a
result of a change of control or asset sale, in whole or in part, in each case
prior to the date that is ninety-one days after the Term Loan Maturity Date.

“dollars” or “$” refers to lawful money of the United States of America.

“Dollar Equivalent” means, on any date of determination, with respect to any
Letter of Credit or LC Disbursement denominated in an Alternative Currency, the
equivalent in dollars of such amount, determined by the Administrative Agent
pursuant to Section 1.05(a) using the applicable Exchange Rate with respect to
such Alternative Currency.

“Effective Date” means August 4, 1999, the date on which the conditions
specified in Section 4.01 of the Original Credit Agreement were satisfied.

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by or with any Governmental Authority, relating in
any way to the environment, preservation or restoration of natural resources,
the management, Release or threatened Release of any Hazardous Material or to
health and safety matters.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation,
administrative oversight costs, fines, penalties or indemnities), of Holdings,
the Borrower or any Subsidiary directly or indirectly resulting from or based
upon (a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the Release or threatened Release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

 

10



--------------------------------------------------------------------------------

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan under Section 4042 of
ERISA; (f) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability with respect to the withdrawal or partial withdrawal from any Plan or
Multiemployer Plan; or (g) the receipt by the Borrower or any ERISA Affiliate of
any notice, or the receipt by any Multiemployer Plan from the Borrower or any
ERISA Affiliate of any notice, concerning the imposition of Withdrawal Liability
or a determination that a Multiemployer Plan is, or is expected to be, insolvent
or in reorganization, within the meaning of Title IV of ERISA.

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

“Event of Default” has the meaning assigned to such term in Section 7.01.

“Excess Cash Flow” means, for any fiscal year:

(a) Consolidated EBITDA for such fiscal year, adjusted to exclude any gains or
losses attributable to Prepayment Events; minus

(b) Capital Expenditures for such fiscal year (except (i) to the extent
attributable to the incurrence of Capital Lease Obligations or otherwise
financed by incurring Long-Term Indebtedness or (ii) Capital Expenditures made
pursuant to the proviso to Section 2.11(c)).

“Exchange Rate” means, on any day, with respect to any Alternative Currency, the
rate at which such Alternative Currency may be exchanged into dollars, as set
forth at approximately 11:00 a.m., New York City time, on such day on the
applicable Reuters World Spot Page. In the event that any such rate does not
appear on any Reuters World Spot Page, the Exchange Rate shall be determined by
reference to such other publicly available service for displaying exchange rates
reasonably selected by the Administrative Agent in consultation with the
Borrower for such purpose or, at the discretion of the Administrative Agent, in
consultation with the Borrower, such Exchange

 

11



--------------------------------------------------------------------------------

Rate shall instead be the arithmetic average of the spot rates of exchange of
the Administrative Agent in the market where its foreign currency exchange
operations in respect of such Alternative Currency are then being conducted, at
or about 10:00 a.m., local time, on such day for the purchase of the applicable
Alternative Currency for delivery two Business Days later, provided that, if at
the time of any such determination, for any reason, no such spot rate is being
quoted, the Administrative Agent may in consultation with the Borrower use any
other reasonable method it deems appropriate to determine such rate, and such
determination shall be presumed correct absent manifest error.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
any Issuing Bank or any other recipient of any payment to be made by or on
account of any obligation of the Borrower hereunder, (a) doing business, income
or franchise taxes imposed on (or measured by) its net income, capital or any
similar alternate basis by the United States of America, or by the jurisdiction
under the laws of which such recipient is organized or in which its principal
office is located or, in the case of any Lender, in which its applicable lending
office is located, (b) any branch profits taxes imposed by the United States of
America or any similar tax imposed by any other jurisdiction described in
clause (a) above and (c) in the case of a Foreign Lender (other than an assignee
pursuant to a request by the Borrower under Section 2.19(b)), any withholding
tax that (i) is in effect and would apply to amounts payable to such Foreign
Lender at the time such Foreign Lender becomes a party to this Agreement (or
designates a new lending office), except to the extent that such Foreign Lender
(or its assignor, if any) was entitled, at the time of designation of a new
lending office (or assignment), to receive additional amounts from the Borrower
with respect to any withholding tax pursuant to Section 2.17(a), or (ii) is
attributable to such Foreign Lender’s failure to comply with Section 2.17(e).

“Existing Credit Agreement” has the meaning given to such term in the recitals
hereto.

“Existing Letters of Credit” means any letters of credit issued pursuant to the
Existing Credit Agreement and outstanding immediately prior to the Restatement
Effective Date.

“Federal Funds Effective Rate” means, for any day, the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day that is a Business Day, the average of the
quotations for such day for such transactions received by the Administrative
Agent from three Federal funds brokers of recognized standing selected by it.

“Financial Officer” means a chief financial officer, principal accounting
officer, treasurer, corporate controller, Vice President, Financial Planning and
Analysis, Vice President, Treasury, or such other officers as may be agreed
among Holdings, the Borrower and the Administrative Agent from time to time.

 

12



--------------------------------------------------------------------------------

“Foreign Joint Venture Companies” means the China JV.

“Foreign Joint Venture Holding Companies” means SCG (Malaysia SMP) Holding
Corporation, SCG (Czech) Holding Corporation and SCG (China) Holding
Corporation, each a Delaware corporation.

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located. For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

“Foreign Subsidiary” means any Subsidiary that is organized under the laws of a
jurisdiction other than the United States of America or any State thereof or the
District of Columbia.

“Funded Indebtedness” means, as of any date, (a) the aggregate principal amount
of Indebtedness (without duplication) of Holdings, the Borrower and the
Restricted Subsidiaries outstanding as of such date, in the amount that would be
reflected on a balance sheet prepared as of such date on a consolidated basis in
accordance with GAAP, plus (b) to the extent not included in clause (a), the
aggregate amount of Disqualified Stock of Holdings outstanding as of such date,
plus (c) to the extent not included in clause (a), Receivables Indebtedness on
such date.

“Funded Net Indebtedness” means, as of any date, Funded Indebtedness as of such
date, less the aggregate amount of unrestricted and unencumbered (other than by
Liens created under the Loan Documents) cash and cash equivalents of Holdings,
the Borrower and the Restricted Subsidiaries in excess of $100,000,000 that
would be reflected on a balance sheet prepared as of such date on a consolidated
basis in accordance with GAAP; provided that the aggregate amount of cash and
cash equivalents subtracted shall not exceed the greater of (a) $50,000,000 or
(b) 25% of Consolidated EBITDA for the period of four consecutive fiscal
quarters of Holdings ended on such date (or, if such date is not the last day of
a fiscal quarter, ended on the last day of the fiscal quarter of Holdings most
recently ended prior to such date).

“GAAP” means generally accepted accounting principles in the United States of
America.

“Governmental Authority” means the government of the United States of America or
any other nation, or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

 

13



--------------------------------------------------------------------------------

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation, provided that the term “Guarantee” shall not include endorsements
for collection or deposit in the ordinary course of business.

“Guarantee Agreement” means the Guarantee Agreement, entered into in connection
with the Original Credit Agreement, attached hereto as Exhibit C, among
Holdings, the Subsidiary Loan Parties and the Collateral Agent for the benefit
of the Secured Parties.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes, and all
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Hedging Agreement” means any agreement with respect to any swap, forward,
future or derivative transaction or option or similar agreement involving, or
settled by reference to, one or more rates, currencies, commodities, equity or
debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value or any similar
transaction or any combination of these transactions; provided that no phantom
stock or similar plan providing for payments only on account of services
provided by current or former directors, officers, employees or consultants of
the Borrower or the Subsidiaries shall be a Hedging Agreement.

“Holdings” means ON Semiconductor Corporation (formerly known as SCG Holding
Corporation), a Delaware corporation.

“Incremental Amendment” has the meaning specified in Section 2.21(a).

“Incremental Availability” has the meaning specified in Section 2.21(a).

“Incremental Facility Closing Date” has the meaning specified in
Section 2.21(a).

 

14



--------------------------------------------------------------------------------

“Incremental Term Loans” has the meaning specified in Section 2.21(a).

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person upon which interest charges are customarily paid, (d) all obligations of
such Person under conditional sale or other title retention agreements relating
to property acquired by such Person, (e) all obligations of such Person in
respect of the deferred purchase price of property or services (excluding
current accounts payable incurred in the ordinary course of business), (f) all
Indebtedness of others secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be secured by) any Lien on
property owned or acquired by such Person, whether or not the Indebtedness
secured thereby has been assumed, (g) all Guarantees by such Person of
Indebtedness of others, (h) all Capital Lease Obligations of such Person,
(i) all obligations, contingent or otherwise, of such Person as an account party
in respect of letters of credit and letters of guaranty, (j) all obligations,
contingent or otherwise, of such Person in respect of bankers’ acceptances and
(k) all Receivables Indebtedness. The Indebtedness of any Person shall include
the Indebtedness of any other entity (including any partnership in which such
Person is a general partner) to the extent such Person is liable therefor as a
result of such Person’s ownership interest in or other relationship with such
entity, except to the extent the terms of such Indebtedness provide that such
Person is not liable therefor. Notwithstanding anything to the contrary in this
paragraph, the term “Indebtedness” shall not include (a) obligations under
Hedging Agreements, (b) agreements providing for indemnification, purchase price
adjustments or similar obligations incurred or assumed in connection with the
acquisition or disposition of assets or stock or (c) obligations pursuant to
Call Spread Transactions.

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Indemnity, Subrogation and Contribution Agreement” means the Indemnity,
Subrogation and Contribution Agreement, entered into in connection with the
Original Credit Agreement, attached hereto as Exhibit D, among the Borrower, the
Subsidiary Loan Parties and the Collateral Agent.

“Information Memorandum” means the Confidential Information Memorandum dated
February 2007 (including the documents incorporated by reference therein),
relating to the Borrower and the Restatement Transactions.

“Interest Election Request” means a request by the Borrower to convert or
continue a Revolving Borrowing or Term Borrowing in accordance with
Section 2.07.

“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the last day of each March, June, September and December,
(b) with respect to any Eurodollar Loan, the last day of the Interest Period
applicable to the Borrowing of which such Loan is a part and, in the case of a
Eurodollar Borrowing with an Interest Period of more than three month’s
duration, each day prior to the last day of

 

15



--------------------------------------------------------------------------------

such Interest Period that occurs at intervals of three month?s duration after
the first day of such Interest Period, and (c) with respect to any Swingline
Loan, the day that such Loan is required to be repaid.

“Interest Period” means, with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter (or, if agreed to by all participating Lenders, nine or twelve months
thereafter or any shorter period), as the Borrower may elect, provided that
(a) if any Interest Period would end on a day other than a Business Day, such
Interest Period shall be extended to the next succeeding Business Day unless
such next succeeding Business Day would fall in the next calendar month, in
which case such Interest Period shall end on the next preceding Business Day and
(b) any Interest Period measured in months that commences on the last Business
Day of a calendar month (or on a day for which there is no numerically
corresponding day in the last calendar month of such Interest Period) shall end
on the last Business Day of the last calendar month of such Interest Period. For
purposes hereof, the date of a Borrowing initially shall be the date on which
such Borrowing is made and thereafter shall be the effective date of the most
recent conversion or continuation of such Borrowing.

“Investment/RP Basket” means, as of any date, (a) the sum of (i) $300,000,000,
plus (ii) the Net Proceeds of Equity Interests (other than Disqualified Stock)
issued by Holdings after the Restatement Effective Date, plus (iii) Excess Cash
Flow for the fiscal quarter ended December 31, 2006 and for each fiscal year
ending thereafter and prior to such date (minus any prepayment of Term Loans
made pursuant to Section 2.11(d) in respect of such Excess Cash Flow and any
optional prepayments of Loans that, in accordance with Section 2.11(d), are
eligible to be deducted in calculating the amount of any prepayment required by
such Section, regardless of whether any prepayment is required by such Section
in respect of the period during which such optional prepayments are made), plus
(iv) mandatory prepayments of Term Loans required pursuant to Section 2.11(c)
that are declined by Term Lenders pursuant to Section 2.11(g), provided that, if
there are any Revolving Loans outstanding at the time that any such mandatory
prepayments of Term Loans are declined, then for purposes of determining the
aggregate amount of Restricted Payments that may be made pursuant to
Section 6.08(a)(vi), the aggregate amount that may be added pursuant to this
clause (iv) shall not exceed $25,000,000; minus (b) the aggregate amount
(without duplication) of all investments, loans, advances, Guarantees and other
payments (including Permitted Acquisitions) made in reliance on the
Investment/RP Basket, net of all dividends, repayments of loans or advances or
other transfers of cash or cash equivalents, in each case to Holdings, the
Borrower or any Restricted Subsidiary realized in respect of any investment made
in reliance on the Investment/RP Basket (but not exceeding the amount of such
investment). Guarantees made in reliance of the Investment/RP Basket constitute
usage of the Investment/RP Basket at any time to the extent of the outstanding
amount at such time of the obligations that are Guaranteed.

 

16



--------------------------------------------------------------------------------

“IP License” means the license agreement or agreements between the Borrower and
the Bermuda IP Subsidiary providing for the licensing of intellectual property
to the Bermuda IP Subsidiary of the Borrower.

“Issuing Bank” means, as the context may require, (a) JPMorgan Chase Bank, N.A.,
in its capacity as an issuer of Letters of Credit hereunder, with respect to
Letters of Credit issued by it, and (b) any other Revolving Lender that becomes
an Issuing Bank pursuant to Section 2.05(i), with respect to Letters of Credit
issued by it, and, in each case, its successors in such capacity as provided in
Section 2.05(i). An Issuing Bank may, in its discretion, arrange for one or more
Letters of Credit to be issued by Affiliates of such Issuing Bank, in which case
the term “Issuing Bank” shall include any such Affiliate with respect to Letters
of Credit issued by such Affiliate.

“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit.

“Lenders” means the Persons listed in Schedule I to the Amendment and
Restatement Agreement and any other Person that shall have become a party hereto
pursuant to an Assignment and Acceptance, other than any such Person that ceases
to be a party hereto pursuant to an Assignment and Acceptance. Unless the
context otherwise requires, the term “Lenders” includes the Swingline Lender.

“Leshan JV Agreement” means the Joint Venture Contract dated as of April 20,
2006, by and between Leshan Radio Company, Ltd. and SCG (China) Holding
Corporation.

“Letter of Credit” means any letter of credit (including any Existing Letter of
Credit) issued pursuant to this Agreement.

“Leverage Ratio” means, on any date, the ratio of (a) Funded Net Indebtedness as
of such date to (b) Consolidated EBITDA for the period of four consecutive
fiscal quarters of Holdings ended on such date (or, if such date is not the last
day of a fiscal quarter, ended on the last day of the fiscal quarter of Holdings
most recently ended prior to such date).

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the rate appearing on Page 3750 of the Dow Jones Market Service (or on
any successor or substitute page of such Service, or any successor to or
substitute for such Service, providing rate quotations comparable to those
currently provided on such page of such Service, as determined by the
Administrative Agent from time to time for purposes of providing quotations of
interest rates applicable to dollar deposits in the London interbank market) at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, as the rate for dollar deposits with a
maturity comparable to such Interest Period. In the event that such rate is not
available at such time for any reason, then the LIBO Rate with respect to such
Eurodollar Borrowing for such Interest Period shall be the rate at which dollar
deposits of $5,000,000 and for a

 

17



--------------------------------------------------------------------------------

maturity comparable to such Interest Period are offered by the principal London
office of the Administrative Agent in immediately available funds in the London
interbank market at approximately 11:00 a.m., London time, two Business Days
prior to the commencement of such Interest Period.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

“Loan Documents” means this Agreement, the Guarantee Agreement, the Indemnity,
Subrogation and Contribution Agreement, the Security Documents and the Amendment
and Restatement Agreement.

“Loan Parties” means Holdings, the Borrower and the Subsidiary Loan Parties.

“Loan Transactions” means the execution, delivery and performance by each Loan
Party of the Loan Documents to which it is to be a party, the borrowing of
Loans, the use of the proceeds thereof and the issuance of Letters of Credit
hereunder.

“Loans” means the loans made and the loans continued by the Lenders to the
Borrower pursuant to this Agreement or the Amendment and Restatement Agreement.

“Long-Term Indebtedness” means any Indebtedness that, in accordance with GAAP,
constitutes (or, when incurred, constituted) a long-term liability.

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations, properties, financial condition or prospects of Holdings,
the Borrower and the Restricted Subsidiaries, taken as a whole, (b) the ability
of the Loan Parties to perform their obligations under the Loan Documents or
(c) any material rights of or benefits available to the Lenders under the Loan
Documents.

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Hedging Agreements, of any one
or more of Holdings, the Borrower and the Restricted Subsidiaries in an
aggregate principal amount exceeding $20,000,000. For purposes of determining
Material Indebtedness, the “principal amount” of the obligations of Holdings,
the Borrower or any Restricted Subsidiary in respect of any Hedging Agreement at
any time shall be the maximum aggregate amount (giving effect to any netting
agreements) that Holdings, the Borrower or such Restricted Subsidiary would be
required to pay if such Hedging Agreement were terminated at such time.

“Moody’s” means Moody’s Investors Service, Inc.

 

18



--------------------------------------------------------------------------------

“Mortgage” means a mortgage, deed of trust, assignment of leases and rents,
leasehold mortgage or other security document granting a Lien on any Mortgaged
Property to secure the Obligations. Each Mortgage shall be reasonably
satisfactory in form and substance to the Collateral Agent.

“Mortgaged Property” means, initially, each parcel of real property and the
improvements thereto owned by a Loan Party and identified on Schedule 1.01 and
includes each other parcel of real property and improvements thereto with
respect to which a Mortgage is granted pursuant to Section 5.12 or 5.13.

“Motorola” means Motorola, Inc., a Delaware corporation.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“Net Proceeds” means, with respect to any event (a) the cash proceeds received
in respect of such event, including (i) any cash received in respect of any
non-cash proceeds, but only as and when received, (ii) in the case of a casualty
or other insured damage, insurance proceeds in excess of $5,000,000, and
(iii) in the case of a condemnation or similar event, condemnation awards and
similar payments, net of (b) the sum of (i) all reasonable fees and
out-of-pocket expenses (including underwriting discounts and commissions and
collection expenses) paid or payable by Holdings, the Borrower and the
Restricted Subsidiaries to third parties in connection with such event, (ii) in
the case of a sale, transfer or other disposition of an asset (including
pursuant to a sale and leaseback transaction or a casualty or a condemnation or
similar proceeding), the amount of all payments required to be made by Holdings,
the Borrower and the Restricted Subsidiaries as a result of such event to repay
Indebtedness (other than Loans) secured by such asset or otherwise subject to
mandatory prepayment as a result of such event, and (iii) the amount of all
taxes paid (or reasonably estimated to be payable) by Holdings, the Borrower and
the Restricted Subsidiaries, and the amount of any reserves established by
Holdings, the Borrower and the Restricted Subsidiaries to fund contingent
liabilities reasonably estimated to be payable, in each case during the year
that such event occurred or the next succeeding year and that are directly
attributable to such event (as determined reasonably and in good faith by the
chief financial officer of the Borrower). Notwithstanding anything to the
contrary set forth above, the proceeds of any sale, transfer or other
disposition of Receivables or Related Property (or any interest therein)
pursuant to any Permitted Receivables Financing shall not be deemed to
constitute Net Proceeds except to the extent that such sale, transfer or other
disposition (a) is the initial sale, transfer or other disposition of
Receivables or Related Property (or any interest therein) in connection with the
establishment of such Permitted Receivables Financing or (b) occurs in
connection with an increase in the aggregate outstanding amount of such
Permitted Receivables Financing over the aggregate outstanding amount of such
Permitted Receivables Financing at the time of such initial sale, transfer or
other disposition.

 

19



--------------------------------------------------------------------------------

“Notional Alternative Currency LC Exposure” means, at any time, 110% of the
Actual Alternative Currency LC Exposure at such time.

“Notional LC Exposure” means, at any time, the sum of (a) the aggregate undrawn
amount of all outstanding Letters of Credit (other than Alternative Currency
Letters of Credit) at such time plus (b) the aggregate amount of all LC
Disbursements (other than LC Disbursements in respect of Alternative Currency
Letters of Credit) that have not yet been reimbursed by or on behalf of the
Borrower at such time plus (c) the Notional Alternative Currency LC Exposure at
such time. The Notional LC Exposure of any Revolving Lender at any time shall be
its Applicable Percentage of the total Notional LC Exposure at such time.

“Notional Revolving Exposure” means, with respect to any Lender at any time, the
sum of (a) the outstanding principal amount of such Lender’s Revolving Loans and
(b) such Lender’s Notional LC Exposure and Swingline Exposure at such time.

“Obligations” has the meaning assigned to such term in the Security Agreement.

“Original Credit Agreement” means the Credit Agreement dated as of August 4,
1999, among Holdings, the Borrower, the Lenders party thereto, The Chase
Manhattan Bank, a New York banking corporation, as administrative agent,
collateral agent and syndication agent and Credit Lyonnais New York Branch, DLJ
Capital Funding, Inc. and Lehman Commercial Paper, as co-documentation agents
thereunder. For the avoidance of doubt, this Agreement constitutes, as of the
date hereof, the latest in a series of amendments and restatements of the
Original Credit Agreement.

“Other Taxes” means any and all current or future recording, stamp, documentary,
excise, transfer, sales, property or similar taxes, charges or levies arising
from any payment made under any Loan Document or from the execution, delivery or
enforcement of, or otherwise with respect to, any Loan Document.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Perfection Certificate” means a certificate in the form of Annex 2 to the
Security Agreement or any other form approved by the Borrower and the
Administrative Agent.

“Permitted Acquisition” means any acquisition (whether by purchase, merger,
consolidation or otherwise) by the Borrower or any consolidated Restricted
Subsidiary of all or substantially all the assets of, or all the Equity
Interests in, a Person or division or line of business of a Person if, at the
time of and immediately after giving effect thereto, (a) no Default has occurred
and is continuing or would result therefrom, (b) the principal business of such
Person shall be reasonably related to a business in which the Borrower and the
Restricted Subsidiaries were engaged on the Restatement

 

20



--------------------------------------------------------------------------------

Effective Date, (c) except as permitted by clause (d) below, either (i) in the
case of an acquisition by the Borrower or a Restricted Subsidiary that is a Loan
Party, each Subsidiary formed for the purpose of or resulting from such
acquisition shall be a Subsidiary Loan Party and all of the Equity Interests of
such Subsidiary Loan Party shall be owned directly by the Borrower or a
consolidated Subsidiary Loan Party and all actions required to be taken with
respect to such acquired or newly formed Subsidiary Loan Party under
Sections 5.12 and 5.13 shall have been taken or (ii) in the case of an
acquisition by a Restricted Subsidiary that is not a Loan Party, each Subsidiary
formed for the purpose of or resulting from such acquisition shall be a
Restricted Subsidiary and all of the Equity Interests of such Restricted
Subsidiary shall be owned directly by a consolidated Restricted Subsidiary,
(d) the portion of the fair market value of the consideration for a Permitted
Acquisition that is attributable to investments in Persons (whether or not
Subsidiaries) that do not become Subsidiary Loan Parties as a result of such
Permitted Acquisition in which the Borrower or a Restricted Subsidiary shall
own, directly or indirectly, any investment as a result of such Permitted
Acquisition are treated, at the time of such Permitted Acquisition, as
investments in such Person pursuant to Section 6.04 and are permitted to be made
thereunder at such time (other than pursuant to clause (g) thereof), (e) the
Leverage Ratio is less than 4.0 to 1.0 and (f) a Financial Officer of Holdings
has delivered to the Administrative Agent a certificate to the effect set forth
in clauses (a), (b), (c), (d) and (e) above.

“Permitted Encumbrances” means:

(a) Liens imposed by law for taxes or other governmental charges that are not
yet due or are being contested in compliance with Section 5.05;

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other
like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than 30 days or are being
contested in compliance with Section 5.05;

(c) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations;

(d) Liens (other than Liens on Collateral) to secure the performance of bids,
trade contracts, leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature, in each case in the
ordinary course of business;

(e) judgment liens in respect of judgments that do not constitute an Event of
Default under clause (k) of Section 7.01;

(f) easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business and
minor defects or irregularities in title that do not secure any

 

21



--------------------------------------------------------------------------------

monetary obligations and do not materially detract from the value of the
affected property or interfere with the ordinary conduct of business of the
Borrower or any Restricted Subsidiary;

(g) ground leases in respect of real property on which facilities owned or
leased by the Borrower or any of the Restricted Subsidiaries are located;

(h) any interest or title of a lessor under any lease permitted by this
Agreement;

(i) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;

(j) customary restrictions or conditions imposed by the Philippine Economic Zone
Authority on transfers of certain assets of ON Semiconductor Philippines, Inc.
in connection with ON Semiconductor Philippines, Inc.’s application for economic
benefits from the Philippine Economic Zone Authority; and

(k) leases or subleases, or licenses or sublicenses, granted to other Persons
and not interfering in any material respect with the business of the Borrower
and the Restricted Subsidiaries, taken as a whole,

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

“Permitted Investments” means:

(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America);

(b) investments in commercial paper maturing not more than one year after the
date of acquisition thereof and having, at such date of acquisition, one of the
two highest credit ratings obtainable from S&P or from Moody’s;

(c) investments in certificates of deposit, banker’s acceptances and time
deposits maturing not more than one year after the date of acquisition thereof
issued or guaranteed by or placed with, and money market deposit accounts and
overnight bank deposits issued or offered by, any commercial bank organized
under the laws of the United States of America or any State thereof or any
foreign country recognized by the United States of America that has a combined
capital and surplus and undivided profits of not less than $250,000,000 (or the
foreign-currency equivalent thereof);

 

22



--------------------------------------------------------------------------------

(d) fully collateralized repurchase agreements with a term of not more than
30 days for securities described in clause (a) above or clause (e) or (f) below
and entered into with a financial institution satisfying the criteria described
in clause (c) above;

(e) securities issued by any state of the United States of America or any
political subdivision of any such state or any public instrumentality thereof
having maturities of not more than six months from the date of acquisition
thereof and, at the time of acquisition, having one of the two highest credit
ratings obtainable from S&P or from Moody’s;

(f) securities issued by any foreign government or any political subdivision of
any foreign government or any public instrumentality thereof having maturities
of not more than six months from the date of acquisition thereof and, at the
time of acquisition, having one of the two highest credit ratings obtainable
from S&P or from Moody’s; and

(g) investments in funds that invest solely in one or more types of securities
described in clauses (a), (e) and (f) above.

“Permitted Receivables Financing” means any financing pursuant to which (a) the
Borrower or any Restricted Subsidiary sells, conveys or otherwise transfers to a
Receivables Subsidiary, in “true sale” transactions, and (b) such Receivables
Subsidiary sells, conveys or otherwise transfers to any other Person or grants a
security interest to any other Person in, any Receivables (whether now existing
or hereafter acquired) of the Borrower or any Restricted Subsidiary or any
undivided interest therein, and any assets related thereto (including all
collateral securing such Receivables), all contracts and all Guarantees or other
obligations in respect of such Receivables, proceeds of such Receivables and
other assets that are customarily transferred or in respect of which security
interests are customarily granted in connection with asset securitization
transactions involving Receivables, provided that the board of directors of
Holdings shall have determined in good faith that such Permitted Receivables
Financing is economically fair and reasonable to Holdings, the Borrower and the
Restricted Subsidiaries, taken as a whole. For the avoidance of doubt, a
Permitted Receivables Sale shall not constitute a “Permitted Receivables
Financing”.

“Permitted Receivables Sale” means the sale by the Borrower or any Restricted
Subsidiary, to a Person that is not an Affiliate thereof, of any Receivables
(whether now existing or hereafter acquired) of the Borrower or any Restricted
Subsidiary and any assets related thereto (including all collateral securing
such Receivables), all Guarantees or other obligations in respect of such
Receivables and all proceeds of such Receivables; provided that such sale (a) is
made for cash consideration equivalent to the fair value of such Receivables
pursuant to a “true sale” transaction in the ordinary course of business and is
nonrecourse (except for standard representations, warranties, covenants and
indemnities made in connection with such transactions) to the Borrower and the
Restricted Subsidiaries and (b) is entered into for the purpose of collection of
Receivables of specific customers of the Borrower or a Restricted Subsidiary in
order to mitigate risks of collection.

 

23



--------------------------------------------------------------------------------

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is an “employer” as defined in Section 3(5) of ERISA.

“Pledge Agreement” means the Pledge Agreement, entered into in connection with
the Original Credit Agreement, attached hereto as Exhibit E, among the Loan
Parties and the Collateral Agent for the benefit of the Secured Parties, as
amended from time to time.

“Prepayment Event” means:

(a) any sale, transfer or other disposition (including pursuant to a Permitted
Receivables Financing or a sale and leaseback transaction (other than a sale and
leaseback transaction permitted by clause (a), (b) (up to $25,000,000 in
aggregate Net Proceeds) or (c) of Section 6.06) of any property or asset of the
Borrower or any Restricted Subsidiary, including any Equity Interest owned by
it, other than (i) dispositions described in clauses (a) or (b) of Section 6.05,
(ii) dispositions described in clause (f) of Section 6.05 (up to $30,000,000 in
aggregate Net Proceeds), (iii) Permitted Receivables Sales and (iv) other
dispositions resulting in aggregate Net Proceeds not exceeding $10,000,000
during any fiscal year of the Borrower; or

(b) any casualty or other insured damage to, or any taking under power of
eminent domain or by condemnation or similar proceeding of, any property or
asset of the Borrower or any Subsidiary, but only to the extent that the Net
Proceeds therefrom have not been applied to repair, restore or replace such
property or asset within 365 days after such event; or

(c) the incurrence by Holdings, the Borrower or any Restricted Subsidiary of any
Indebtedness, excluding any Indebtedness permitted by Section 6.01.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its
principal office in New York City; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.

“Recapitalization Agreement” means the Agreement and Plan of Recapitalization
and Merger dated as of May 11, 1999, among Motorola, Holdings, the Borrower, TPG
Semiconductor Holdings LLC and TPG Semiconductor Acquisition Corp., as amended.

 

24



--------------------------------------------------------------------------------

“Receivable” means the Indebtedness and payment obligations of any Person to the
Borrower or any of the Restricted Subsidiaries or acquired by the Borrower or
any of the Restricted Subsidiaries (including obligations constituting an
account or general intangible or evidenced by a note, instrument, contract,
security agreement, chattel paper or other evidence of indebtedness or security)
arising from a sale of merchandise or the provision of services by the Borrower
or any Restricted Subsidiary or the Person from which such Indebtedness and
payment obligation were acquired by the Borrower or any of the Restricted
Subsidiaries, including (a) any right to payment for goods sold or for services
rendered and (b) the right to payment of any interest, sales taxes, finance
charges, returned check or late charges and other obligations of such Person
with respect thereto.

“Receivables Indebtedness” means, at any time, the aggregate amount of
outstanding Receivables subject to a Permitted Receivables Financing that, if
such Permitted Receivables Financing were terminated or unwound at such time,
would be required to be applied to financing sources and not returned to the
Borrower or a Restricted Subsidiary.

“Receivables Subsidiary” means a corporation or other entity that is a newly
formed, wholly owned, bankruptcy-remote, special purpose subsidiary of Holdings,
the Borrower or any wholly owned Restricted Subsidiary (a) that engages in no
activities other than in connection with the financing of Receivables, all
proceeds thereof and all rights (contractual or other), collateral and other
assets relating thereto, and any business or activities incidental or related to
such business (including servicing of Receivables), (b) that is designated by
the board of directors of the Borrower (as provided below) as a Receivables
Subsidiary, (c) of which no portion of its Indebtedness or any other obligations
(contingent or otherwise) (i) is Guaranteed by Holdings, the Borrower or any
Restricted Subsidiary (other than pursuant to Standard Securitization
Undertakings), (ii) is recourse to or obligates Holdings, the Borrower or any
Restricted Subsidiary in any way other than pursuant to Standard Securitization
Undertakings and other than any obligation to sell or transfer Receivables or
(iii) subjects any property or asset of Holdings, the Borrower or any Restricted
Subsidiary, directly or indirectly, contingently or otherwise, to the
satisfaction thereof, (d) with which none of Holdings, the Borrower or any
Restricted Subsidiary has any material contract, agreement, arrangement or
understanding (except in connection with a Permitted Receivables Financing)
other than on terms no less favorable to Holdings, the Borrower or such
Restricted Subsidiary than those that might be obtained at the time from Persons
that are not Affiliates of Holdings, other than fees payable in the ordinary
course of business in connection with servicing Receivables, and (e) to which
none of Holdings, the Borrower or any Restricted Subsidiary has any obligation
to maintain or preserve such entity’s financial condition or cause such entity
to achieve certain levels of operating results. Upon any such designation, a
Financial Officer of the Borrower shall deliver a certificate to the
Administrative Agent certifying (a) the resolution of the board of directors of
the

 

25



--------------------------------------------------------------------------------

Borrower giving effect to such designation, (b) that, to the best of such
officer’s knowledge and belief after consulting with counsel, such designation
complied with the foregoing conditions and (c) immediately after giving effect
to such designation, no Default shall have occurred and be continuing.

“Register” has the meaning set forth in Section 9.04(b).

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

“Related Property” shall mean, with respect to each Receivable:

(a) all the interest of the Borrower or any Restricted Subsidiary in the goods,
if any, sold and delivered to an obligor relating to the sale that gave rise to
such Receivable,

(b) all other security interests or Liens, and the interest of the Borrower or
any Restricted Subsidiary in the property subject thereto, from time to time
purporting to secure payment of such Receivable, together with all financing
statements signed by an obligor describing any collateral securing such
Receivable and

(c) all guarantees, insurance, letters of credit and other agreements or
arrangements of whatever character from time to time supporting or securing
payment of such Receivable,

in the case of clauses (b) and (c), whether pursuant to the contract related to
such Receivable or otherwise or pursuant to any obligations evidenced by a note,
instrument, contract, security agreement, chattel paper or other evidence of
Indebtedness or security and the proceeds thereof.

“Release” means any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into the
environment (including ambient air, surface water, groundwater, land surface or
subsurface strata) or within any building, structure, facility or fixture.

“Required Lenders” means, at any time, Lenders having Actual Revolving
Exposures, Term Loans and unused Commitments representing more than 50% of the
sum of the total Actual Revolving Exposures, outstanding Term Loans and unused
Commitments at such time.

“Required Revolving Lenders” means, at any time, Revolving Lenders having Actual
Revolving Exposures and unused Revolving Commitments representing more than 50%
of the sum of the total Actual Revolving Exposures and unused Revolving
Commitments at such time.

 

26



--------------------------------------------------------------------------------

“Restatement Effective Date” has the meaning given to such term in the Amendment
and Restatement Agreement.

“Restatement Transactions” means the execution and delivery of the Amendment and
Restatement Agreement by each Person party thereto, the satisfaction of the
conditions to the effectiveness thereof and the consummation of the transactions
contemplated thereby, including (a) the borrowing of the Term Loans and the
application of the proceeds thereof and (b) the establishment or continuation of
Revolving Commitments as contemplated thereby.

“Restricted Payment” means (a) any dividend or other distribution (whether in
cash, securities or other property) with respect to any Equity Interests in
Holdings, the Borrower or any Restricted Subsidiary, (b) any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancelation or termination of any Equity Interests in Holdings, the Borrower or
any Restricted Subsidiary or any option, warrant or other right to acquire any
such Equity Interests in Holdings, the Borrower or any Restricted Subsidiary or
(c) any cash settlement of any Call Spread Transaction.

“Restricted Subsidiary” means any Subsidiary that is not an Unrestricted
Subsidiary.

“Revolving Availability Period” means the period from and including the
Restatement Effective Date to but excluding the earlier of the Revolving
Maturity Date and the date of termination of the Revolving Commitments.

“Revolving Commitment” means, with respect to each Lender, the commitment, if
any, of such Lender to make Revolving Loans and to acquire participations in
Letters of Credit and Swingline Loans hereunder, expressed as an amount
representing the maximum aggregate amount of such Lender’s Actual Revolving
Exposure hereunder, as such commitment may be (a) reduced from time to time
pursuant to Section 2.08 and (b) reduced or increased from time to time pursuant
to assignments by or to such Lender pursuant to Section 9.04. The initial amount
of each Lender’s Revolving Commitment is set forth on Schedule I to the
Amendment and Restatement Agreement or in the Assignment and Acceptance pursuant
to which such Lender shall have assumed its Revolving Commitment, as applicable.
The initial aggregate amount of the Lenders’ Revolving Commitments as of the
Restatement Effective Date is $25,000,000.

“Revolving Lender” means a Lender with a Revolving Commitment or, if the
Revolving Commitments have terminated or expired, a Lender with Actual Revolving
Exposure.

“Revolving Loan” means a Loan made pursuant to the first sentence of
Section 2.01.

 

27



--------------------------------------------------------------------------------

“Revolving Maturity Date” means March 6, 2013, or, if such day is not a Business
Day, the next preceding Business Day.

“S&P” means Standard & Poor’s Rating Service.

“Secured Funded Indebtedness” means, as of any date, (a) the aggregate principal
amount of Funded Indebtedness as of such date that is secured (including any
Capital Lease Obligations and Receivables Indebtedness that are Funded
Indebtedness) plus (b) the aggregate principal amount of unsecured Funded
Indebtedness as of such date to the extent that a Restricted Subsidiary that is
not a Loan Party is liable for such Funded Indebtedness, whether as a borrower
or pursuant to a Guarantee.

“Secured Funded Net Indebtedness” means, as of any date, Secured Funded
Indebtedness as of such date, less the aggregate amount of unrestricted and
unencumbered (other than by Liens created under the Loan Documents) cash and
cash equivalents of Holdings, the Borrower and the Restricted Subsidiaries in
excess of $100,000,000 that would be reflected on a balance sheet prepared as of
such date on a consolidated basis in accordance with GAAP; provided that the
aggregate amount of cash and cash equivalents subtracted shall not exceed the
greater of (a) $50,000,000 or (b) 25% of Consolidated EBITDA for the period of
four consecutive fiscal quarters of Holdings ended on such date (or, if such
date is not the last day of a fiscal quarter, ended on the last day of the
fiscal quarter of Holdings most recently ended prior to such date). For purposes
of calculating the Secured Leverage Ratio for purposes of determining compliance
with Section 6.12 (but not otherwise), the limitation in clause (a) of the
proviso to the preceding sentence of this definition shall not be applicable.

“Secured Leverage Ratio” as of any date means the ratio of (i) Secured Funded
Net Indebtedness as of such date to (ii) Consolidated EBITDA for the period of
four consecutive fiscal quarters of Holdings ended on such date (or, if such
date is not the last day of a fiscal quarter, ended on the last day of the
fiscal quarter of Holdings most recently ended prior to such date).

“Secured Parties” has the meaning assigned to such term in the Security
Agreement.

“Security Agreement” means the Security Agreement, entered into in connection
with the Original Credit Agreement, attached hereto as Exhibit E, among the
Borrower, Holdings, the Subsidiary Loan Parties and the Collateral Agent for the
benefit of the Secured Parties, as amended from time to time.

“Security Documents” means the Security Agreement, the Collateral Assignment,
the Pledge Agreement, the Mortgages and each other security agreement or other
instrument or document executed and delivered pursuant to Section 5.12 or 5.13
to secure any of the Obligations.

 

28



--------------------------------------------------------------------------------

“Specified Sale-Leaseback” means the contemplated sale and leaseback transaction
with respect to equipment at the Borrower’s Gresham manufacturing facility with
an aggregate fair value not to exceed $16,000,000.

“Standard Securitization Undertakings” means representations, warranties,
covenants and indemnities entered into at any time by Holdings, the Borrower or
any Restricted Subsidiary that are reasonably customary in an accounts
receivable transaction.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board). Such reserve percentages shall include those imposed
pursuant to such Regulation D. Eurodollar Loans shall be deemed to constitute
eurocurrency funding and to be subject to such reserve requirements without
benefit of or credit for proration, exemptions or offsets that may be available
from time to time to any Lender under such Regulation D or any comparable
regulation. The Statutory Reserve Rate shall be adjusted automatically on and as
of the effective date of any change in any reserve percentage.

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.

“Subsidiary” means any subsidiary of Holdings other than the Borrower. Without
limiting the generality of the definition of the term “subsidiary”, it is
understood and agreed that each of (a) ON Semiconductor Czech Republic, s.r.o.,
a corporation existing under the laws of the Czech Republic, (b) ON
Semiconductor Slovakia a.s. (formerly known as Slovakia Electronic Industries,
a.s.), a corporation existing under the laws of Slovakia, (c) Leshan-Phoenix
Semiconductor Co., Ltd., an entity existing under the laws of the People’s
Republic of China, and (d) the Czech Subsidiary is a subsidiary of Holdings as
of the Restatement Effective Date.

“Subsidiary Loan Party” means any Restricted Subsidiary that is not a Foreign
Subsidiary or a Receivables Subsidiary.

 

29



--------------------------------------------------------------------------------

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any
Revolving Lender at any time shall be its Applicable Percentage of the total
Swingline Exposure at such time.

“Swingline Lender” means JPMorgan Chase Bank, N.A. in its capacity as lender of
Swingline Loans hereunder.

“Swingline Loan” means a Loan made pursuant to Section 2.04.

“Taxes” means any and all current or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

“Term Commitment” has the meaning set forth in Section 3 of the Amendment and
Restatement Agreement.

“Term Lender” means a Lender with a Term Commitment or an outstanding Term Loan.

“Term Loan” means a Loan made pursuant to Section 3 of the Amendment and
Restatement Agreement.

“Term Loan Maturity Date” means September 6, 2013, or, if such day is not a
Business Day, the next preceding Business Day.

“TPG” means TPG Partners II, L.P. and its Affiliates, provided that no such
Affiliate shall be deemed a member of TPG to the extent it ceases to be
Controlled by, or under common Control with, TPG Partners II, L.P.

“Tranche”, when used in reference to any Borrowing, refers to whether such
Borrowing consists of Revolving Loans or Term Loans.

“Transactions” means the Restatement Transactions and the Loan Transactions.

“Transition Agreements” means agreements entered into with Motorola or its
Affiliates as contemplated by the Recapitalization Agreement and as in effect on
the Effective Date and as amended from time to time in accordance with
Section 6.11(b).

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

“Unrestricted Subsidiary” means (a) any Subsidiary that has been designated by
the board of directors of Holdings as an Unrestricted Subsidiary pursuant to
Section 6.13 subsequent to the Restatement Effective Date (and not subsequently
designated as a Restricted Subsidiary in accordance with such Section) and
(b) any Subsidiary of an Unrestricted Subsidiary.

 

30



--------------------------------------------------------------------------------

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

SECTION 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type (e.g., a
“Eurodollar Revolving Loan”). Borrowings also may be classified and referred to
by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurodollar
Borrowing”) or by Class and Type (e.g., a “Eurodollar Revolving Borrowing”).

SECTION 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.

SECTION 1.04. Accounting Terms; GAAP; Treatment of Unrestricted Subsidiaries.
(a) Except as otherwise expressly provided herein, all terms of an accounting or
financial nature shall be construed in accordance with GAAP, as in effect from
time to time, provided that, if the Borrower notifies the Administrative Agent
that the Borrower requests an amendment to any provision hereof to eliminate the
effect of any change occurring after the date of Holdings’ audited financial
statements referred to in Section 3.04 in GAAP or in the application thereof on
the operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.

 

31



--------------------------------------------------------------------------------

(b) Except as otherwise expressly provided herein, all accounting and financial
calculations and determinations hereunder shall be made without consolidating
the accounts of Unrestricted Subsidiaries with those of Holdings, the Borrower
or any Restricted Subsidiary, notwithstanding that such treatment is
inconsistent with GAAP.

SECTION 1.05. Exchange Rates. (a) Not later than 1:00 p.m., New York City time,
on each Calculation Date, the Administrative Agent shall (i) determine the
Exchange Rate as of such Calculation Date to be used for calculating the Dollar
Equivalent amount of each Alternative Currency in which an Alternative Currency
Letter of Credit being issued, outstanding Alternative Currency Letter of Credit
or unreimbursed LC Disbursement is denominated and (ii) give notice thereof to
the Borrower. The Exchange Rates so determined shall become effective on the
first Business Day immediately following the relevant Calculation Date (a “Reset
Date”), shall remain effective until the next succeeding Reset Date and shall
for all purposes of this Agreement (other than converting into dollars under
Sections 2.05(d), (e), (h), (j) and (k) and 2.12(b) the obligations of the
Borrower and the Revolving Lenders in respect of LC Disbursements that have not
been reimbursed when due) be the Exchange Rates employed in converting any
amounts between the applicable currencies in connection with Alternative
Currency Letters of Credit.

(a) Not later than 5:00 p.m., New York City time, on each Reset Date, the
Administrative Agent shall (i) determine the Actual Alternative Currency LC
Exposure and Notional Alternative Currency LC Exposure on such date (after
giving effect to any Alternative Currency Letters of Credit issued, renewed or
terminated or requested to be issued, renewed or terminated on such date) and
(ii) notify the Borrower and the Issuing Bank of the results of such
determination.

ARTICLE II

The Credits

SECTION 2.01. Commitments. Subject to the terms and conditions set forth herein,
each Revolving Lender agrees to make Revolving Loans to the Borrower from time
to time during the Revolving Availability Period in an aggregate principal
amount that will not result in such Lender’s Notional Revolving Exposure
exceeding such Lender’s Revolving Commitment. Within the foregoing limits and
subject to the terms and conditions set forth herein, the Borrower may borrow,
prepay and reborrow Revolving Loans. Amounts repaid or prepaid in respect of
Term Loans may not be reborrowed.

SECTION 2.02. Loans and Borrowings. (a) Each Loan (other than a Swingline Loan)
shall be made as part of a Borrowing consisting of Loans of the same Class and
Type made by the Lenders ratably in accordance with their respective Commitments
of the applicable Class. The failure of any Lender to make any Loan required to
be made by it shall not relieve any other Lender of its obligations hereunder,
provided that the Commitments of the Lenders are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required.

 

32



--------------------------------------------------------------------------------

(b) Subject to Section 2.14, each Revolving Borrowing and Term Loan Borrowing
shall be comprised entirely of ABR Loans or Eurodollar Loans as the Borrower may
request in accordance herewith, provided that all Borrowings made on the
Restatement Effective Date shall be ABR Borrowings or Eurodollar Borrowings as
determined in accordance with the Amendment and Restatement Agreement. Each
Swingline Loan shall be an ABR Loan. Each Lender at its option may make any
Eurodollar Loan by causing any domestic or foreign branch or Affiliate of such
Lender to make such Loan, provided that (i) any exercise of such option shall
not affect the obligation of the Borrower to repay such Loan in accordance with
the terms of this Agreement and (ii) the Borrower shall not be required to make
any greater payment under Section 2.17 to the applicable Lender than such Lender
would have been entitled to receive if such Lender had not exercised such
option.

(c) At the commencement of each Interest Period for any Eurodollar Borrowing,
such Borrowing shall be in an aggregate amount that is an integral multiple of
$1,000,000 and not less than $10,000,000. At the time that each ABR Revolving
Borrowing is made, such Borrowing shall be in an aggregate amount that is an
integral multiple of $500,000 and not less than $10,000,000, provided that an
ABR Revolving Borrowing may be in an aggregate amount that is equal to the
entire unused balance of the total Revolving Commitments or that is required to
finance the reimbursement of an LC Disbursement as contemplated by
Section 2.05(e). Each Swingline Loan shall be in an amount that is an integral
multiple of $100,000 and not less than $500,000. Borrowings of more than one
Type and Class may be outstanding at the same time, provided that there shall
not at any time be more than a total of six Eurodollar Borrowings outstanding
with respect to any Tranche of Borrowings.

(d) Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Revolving
Loan or Term Loan if the Interest Period requested with respect thereto would
end after the Revolving Maturity Date or Term Loan Maturity Date, respectively.

SECTION 2.03. Requests for Borrowings. To request a Revolving Borrowing, the
Borrower shall notify the Administrative Agent of such request by telephone
(a) in the case of a Eurodollar Borrowing, not later than 11:00 a.m., New
York City time, three Business Days before the date of the proposed Borrowing or
(b) in the case of an ABR Borrowing, not later than 10:00 a.m., New York City
time, on the date of the proposed Borrowing. Each such telephonic Borrowing
Request shall be irrevocable and shall be confirmed promptly by hand delivery,
telecopy or electronic means to the Administrative Agent of a written Borrowing
Request in a form approved by the Administrative Agent and signed by the
Borrower. Each such telephonic and written (including electronic) Borrowing
Request shall specify the following information in compliance with Section 2.02:

(i) the aggregate amount of such Borrowing;

 

33



--------------------------------------------------------------------------------

(ii) the date of such Borrowing, which shall be a Business Day;

(iii) subject to the proviso to the first sentence of Section 2.02(b), whether
such Borrowing is to be an ABR Borrowing or a Eurodollar Borrowing;

(iv) in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

(v) the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.06.

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar Revolving Borrowing, then the Borrower shall
be deemed to have selected an Interest Period of one month’s duration. Promptly
following receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.

SECTION 2.04. Swingline Loans. (a) Subject to the terms and conditions set forth
herein, the Swingline Lender agrees to make Swingline Loans to the Borrower from
time to time during the Revolving Availability Period, in an aggregate principal
amount at any time outstanding that will not result in (i) the aggregate
principal amount of outstanding Swingline Loans exceeding $25,000,000 or
(ii) the sum of the total Notional Revolving Exposures exceeding the total
Revolving Commitments, provided that the Swingline Lender shall not be required
to make a Swingline Loan to refinance an outstanding Swingline Loan. Within the
foregoing limits and subject to the terms and conditions set forth herein, the
Borrower may borrow, prepay and reborrow Swingline Loans.

(b) To request a Swingline Loan, the Borrower shall notify the Administrative
Agent of such request by telephone (confirmed by telecopy or electronic means),
not later than 12:00 noon, New York City time, on the day of a proposed
Swingline Loan. Each such notice shall be irrevocable and shall specify the
requested date (which shall be a Business Day) and amount of the requested
Swingline Loan. The Administrative Agent will promptly advise the Swingline
Lender of any such notice received from the Borrower. The Swingline Lender shall
make each Swingline Loan available to the Borrower by means of a credit to the
general deposit account of the Borrower with the Swingline Lender (or, in the
case of a Swingline Loan made to finance the reimbursement of an LC Disbursement
as provided in Section 2.05(e), by remittance to the Issuing Bank) by 3:00 p.m.,
New York City time, on the requested date of such Swingline Loan.

 

34



--------------------------------------------------------------------------------

(c) The Swingline Lender may by written notice given to the Administrative Agent
not later than 12:00 noon, New York City time, on any Business Day require the
Revolving Lenders to acquire participations on such Business Day in all or a
portion of the Swingline Loans outstanding. Such notice shall specify the
aggregate amount of Swingline Loans in which Revolving Lenders will participate.
Promptly upon receipt of such notice, the Administrative Agent will give notice
thereof to each Revolving Lender, specifying in such notice such Lender’s
Applicable Percentage of such Swingline Loan or Swingline Loans. Each Revolving
Lender hereby absolutely and unconditionally agrees, upon receipt of notice as
provided above, to pay to the Administrative Agent, for the account of the
Swingline Lender, such Lender’s Applicable Percentage of such Swingline Loan or
Swingline Loans. Each Revolving Lender acknowledges and agrees that its
obligation to acquire participations in Swingline Loans pursuant to this
paragraph is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including the occurrence and continuance of a Default
or reduction or termination of the Commitments, and that each such payment shall
be made without any offset, abatement, withholding or reduction whatsoever. Each
Revolving Lender shall comply with its obligation under this paragraph by wire
transfer of immediately available funds, in the same manner as provided in
Section 2.06 with respect to Loans made by such Lender (and Section 2.06 shall
apply, mutatis mutandis, to the payment obligations of the Revolving Lenders),
and the Administrative Agent shall promptly pay to the Swingline Lender the
amounts so received by it from the Revolving Lenders. The Administrative Agent
shall notify the Borrower of any participations in any Swingline Loan acquired
pursuant to this paragraph, and thereafter payments in respect of such Swingline
Loan shall be made to the Administrative Agent and not to the Swingline Lender.
Any amounts received by the Swingline Lender from the Borrower (or other party
on behalf of the Borrower) in respect of a Swingline Loan after receipt by the
Swingline Lender of the proceeds of a sale of participations therein shall be
promptly remitted to the Administrative Agent; any such amounts received by the
Administrative Agent shall be promptly remitted by the Administrative Agent to
the Revolving Lenders that shall have made their payments pursuant to this
paragraph and to the Swingline Lender, as their interests may appear. The
purchase of participations in a Swingline Loan pursuant to this paragraph shall
not relieve the Borrower of any default in the payment thereof.

SECTION 2.05. Letters of Credit.

(a) General. On the Restatement Effective Date, each Existing Letter of Credit
will automatically, without any action on the part of any Person, be deemed to
be a Letter of Credit issued hereunder for the account of the Borrower for all
purposes of this Agreement and the other Loan Documents. In addition, subject to
the terms and conditions set forth herein, the Borrower may request the issuance
of Letters of Credit for its own account, in a form reasonably acceptable to the
Administrative Agent and the applicable Issuing Bank, at any time and from time
to time during the Revolving Availability Period and prior to the date that is
five Business Days prior to the Revolving Maturity Date. In the event of any
inconsistency between the terms and conditions of this Agreement and the terms
and conditions of any form of letter of credit application or

 

35



--------------------------------------------------------------------------------

other agreement submitted by the Borrower to, or entered into by the Borrower
with, any Issuing Bank relating to any Letter of Credit, the terms and
conditions of this Agreement shall control.

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall hand deliver
or telecopy (or transmit by electronic communication, if arrangements for doing
so have been approved by the applicable Issuing Bank) to the applicable Issuing
Bank and the Administrative Agent (reasonably in advance of the requested date
of issuance, amendment, renewal or extension) a notice requesting the issuance
of a Letter of Credit, or identifying the Letter of Credit to be amended,
renewed or extended, and specifying the date of issuance, amendment, renewal or
extension (which shall be a Business Day), the date on which such Letter of
Credit is to expire (which shall comply with paragraph (c) of this Section), the
amount of such Letter of Credit, the currency in which such Letter of Credit is
to be denominated (which shall be dollars or, subject to Section 2.20, an
Alternative Currency) the name and address of the beneficiary thereof and such
other information as shall be necessary to prepare, amend, renew or extend such
Letter of Credit. If requested by the applicable Issuing Bank, the Borrower also
shall submit a letter of credit application on the Issuing Bank’s standard form
in connection with any request for a Letter of Credit. A Letter of Credit shall
be issued, amended, renewed or extended only if (and upon issuance, amendment,
renewal or extension of each Letter of Credit the Borrower shall be deemed to
represent and warrant that), after giving effect to such issuance, amendment,
renewal or extension (i) the Notional LC Exposure shall not exceed $25,000,000
and (ii) the total Notional Revolving Exposures shall not exceed the total
Revolving Commitments.

(c) Expiration Date. Each Letter of Credit shall expire at or prior to the close
of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such renewal or extension) and (ii) the date that is
five Business Days prior to the Revolving Maturity Date.

(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the applicable Issuing Bank or the Lenders, the applicable
Issuing Bank hereby grants to each Revolving Lender, and each Revolving Lender
hereby acquires from such Issuing Bank, a participation in such Letter of Credit
equal to such Lender’s Applicable Percentage of the aggregate amount available
to be drawn under such Letter of Credit. In consideration and in furtherance of
the foregoing, each Revolving Lender hereby absolutely and unconditionally
agrees to pay to the Administrative Agent in dollars, for the account of such
Issuing Bank, such Lender’s Applicable Percentage of (i) each LC Disbursement
made by such Issuing Bank in dollars and (ii) the Dollar Equivalent (using the
Exchange Rates on the date that the relevant LC Disbursement is made), of each
LC Disbursement made by such Issuing Bank in an Alternative Currency and, in
each case, not reimbursed by the Borrower on the date due as provided in
paragraph (e) of this

 

36



--------------------------------------------------------------------------------

Section, or of any reimbursement payment required to be refunded to the Borrower
for any reason (or, if such reimbursement payment was refunded in an Alternative
Currency, the Dollar Equivalent thereof using the Exchange Rates on the date of
such refund). Each Lender acknowledges and agrees that its obligation to acquire
participations pursuant to this paragraph in respect of Letters of Credit is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including any amendment, renewal or extension of any Letter of
Credit or the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.

(e) Reimbursement. If an Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, the Borrower shall reimburse such LC Disbursement by
paying to the Administrative Agent an amount equal to such LC Disbursement, in
dollars or (subject to the two immediately succeeding sentences) the applicable
Alternative Currency, not later than 2:00 p.m., New York City time, on the date
that such LC Disbursement is made, if the Borrower shall have received notice of
such LC Disbursement prior to 10:00 a.m., New York City time, on such date, or,
if such notice has not been received by the Borrower prior to such time on such
date, then not later than 2:00 p.m., New York City time, on (i) the Business Day
that the Borrower receives such notice, if such notice is received prior to
10:00 a.m., New York City time, on the day of receipt, or (ii) the Business Day
immediately following the day that the Borrower receives such notice, if such
notice is not received prior to such time on the day of receipt, provided that,
in the case of any LC Disbursement made in dollars, the Borrower may, subject to
the conditions to borrowing set forth herein, request in accordance with
Section 2.03 or 2.04 that such payment be financed with an ABR Revolving
Borrowing or Swingline Loan in an equivalent amount and, to the extent so
financed, the Borrower’s obligation to make such payment shall be discharged and
replaced by the resulting ABR Revolving Borrowing or Swingline Loan. If the
Borrower’s reimbursement of, or obligation to reimburse, any amounts in any
Alternative Currency would subject the Administrative Agent, the applicable
Issuing Bank or any Lender to any stamp duty, ad valorem charge or similar tax
that would not be payable if such reimbursement were made or required to be made
in dollars, the Borrower shall reimburse each LC Disbursement made in such
Alternative Currency in dollars, in an amount equal to the Dollar Equivalent,
calculated using the applicable Exchange Rate on the date such LC Disbursement
is made, of such LC Disbursement. If the Borrower fails to make such payment
when due, then (i) if such payment relates to an Alternative Currency Letter of
Credit, automatically and with no further action required, the Borrower’s
obligation to reimburse the applicable LC Disbursement shall be permanently
converted into an obligation to reimburse the Dollar Equivalent, calculated
using the applicable Exchange Rate on the date that such LC Disbursement was
made, of such LC Disbursement and (ii) the Administrative Agent shall promptly
notify the applicable Issuing Bank and each Revolving Lender of the applicable
LC Disbursement, the Dollar Equivalent thereof (if such LC Disbursement relates
to an Alternative Currency Letter of Credit), the payment then due from the
Borrower in respect thereof and, in the case of a Revolving Lender, such
Lender’s Applicable Percentage thereof. Promptly following receipt of such
notice,

 

37



--------------------------------------------------------------------------------

each Revolving Lender shall pay to the Administrative Agent in dollars its
Applicable Percentage of the payment then due from the Borrower (determined as
provided in clause (i) above, if such payment relates to an Alternative Currency
Letter of Credit), in the same manner as provided in Section 2.06 with respect
to Loans made by such Lender (and Section 2.06 shall apply, mutatis mutandis, to
the payment obligations of the Revolving Lenders), and the Administrative Agent
shall promptly pay to the applicable Issuing Bank in dollars the amounts so
received by it from the Revolving Lenders. Promptly following receipt by the
Administrative Agent of any payment from the Borrower pursuant to this
paragraph, the Administrative Agent shall distribute such payment to the
applicable Issuing Bank or, to the extent that Revolving Lenders have made
payments pursuant to this paragraph to reimburse such applicable Issuing Bank,
then to such Lenders and the applicable Issuing Bank as their interests may
appear. Any payment made by a Revolving Lender pursuant to this paragraph to
reimburse the applicable Issuing Bank for any LC Disbursement (other than the
funding of ABR Revolving Loans or a Swingline Loan as contemplated above) shall
not constitute a Loan and shall not relieve the Borrower of its obligation to
reimburse such LC Disbursement.

(f) Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit, any application for the issuance of a Letter of Credit or this
Agreement, or any term or provision therein, (ii) any draft or other document
presented under a Letter of Credit proving to be forged, fraudulent or invalid
in any respect or any statement therein being untrue or inaccurate in any
respect, (iii) payment by an Issuing Bank under a Letter of Credit against
presentation of a draft or other document that does not comply with the terms of
such Letter of Credit, or (iv) any other event or circumstance whatsoever,
whether or not similar to any of the foregoing, that might, but for the
provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrower’s obligations hereunder. None of
the Administrative Agent, the Lenders, any Issuing Bank or any of their Related
Parties shall have any liability or responsibility by reason of or in connection
with the issuance or transfer of any Letter of Credit or any payment or failure
to make any payment thereunder (irrespective of any of the circumstances
referred to in the preceding sentence), or any error, omission, interruption,
loss or delay in transmission or delivery of any draft, notice or other
communication under or relating to any Letter of Credit (including any document
required to make a drawing thereunder), any error in interpretation of technical
terms or any consequence arising from causes beyond the control of any Issuing
Bank, provided that the foregoing shall not be construed to excuse the
applicable Issuing Bank from liability to the Borrower to the extent of any
direct damages (as opposed to consequential damages, claims in respect of which
are hereby waived by the Borrower to the extent permitted by applicable law)
suffered by the Borrower that are caused by (i) such Issuing Bank’s failure to
exercise care when determining whether drafts and other documents presented
under a Letter of Credit comply with the terms thereof or (ii) such Issuing
Bank’s failure to issue a Letter of Credit in accordance with the terms of this
Agreement when requested by the Borrower pursuant to Section 2.05(b). The
parties hereto expressly agree that, in the absence of gross negligence or
wilful misconduct on the part of an Issuing Bank (as finally determined by a
court of competent jurisdiction), such Issuing Bank shall be deemed to have
exercised care in each such determination and each issuance of (or failure to
issue) a Letter of Credit. In furtherance of the foregoing and without limiting
the generality thereof, the parties agree that, with respect to documents
presented that appear on their face to be in substantial compliance with the
terms of a Letter of

 

38



--------------------------------------------------------------------------------

Credit, the applicable Issuing Bank may, in its sole discretion, either accept
and make payment upon such documents without responsibility for further
investigation, regardless of any notice or information to the contrary, or
refuse to accept and make payment upon such documents if such documents are not
in strict compliance with the terms of such Letter of Credit.

(g) Disbursement Procedures. An Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The applicable Issuing Bank shall promptly
notify the Administrative Agent and the Borrower by telephone (confirmed by
telecopy or electronic means) of such demand for payment and whether such
Issuing Bank has made or will make an LC Disbursement thereunder, provided that
any failure to give or delay in giving such notice shall not relieve the
Borrower of its obligation to reimburse the Issuing Bank and the Revolving
Lenders with respect to any such LC Disbursement.

(h) Interim Interest. If an Issuing Bank shall make any LC Disbursement, then,
unless the Borrower shall reimburse such LC Disbursement in full on the date
such LC Disbursement is made, the unpaid amount thereof shall bear interest, for
each day from and including the date such LC Disbursement is made to but
excluding the date that the Borrower reimburses such LC Disbursement, at the
rate per annum then applicable to ABR Revolving Loans, provided that, if the
Borrower fails to reimburse such LC Disbursement when due pursuant to
paragraph (e) of this Section, then Section 2.13(c) shall apply, provided
further that, in the case of an LC Disbursement made under an Alternative
Currency Letter of Credit, the amount of interest due with respect thereto shall
(i) in the case of any such LC Disbursement that is permitted to be reimbursed
and is reimbursed in the relevant Alternative Currency, (A) be payable in the
applicable Alternative Currency and (B) bear interest at a rate equal to the
rate reasonably determined by such Issuing Bank to be the cost to such Issuing
Bank of funding such LC Disbursement plus the Applicable Margin applicable to
Eurodollar Loans at such time and (ii) otherwise (A) be payable in dollars,
(B) accrue on the Dollar Equivalent, calculated using the Exchange Rates on the
date such LC Disbursement was made, of such LC Disbursement and (C) bear
interest at the rate per annum then applicable to ABR Revolving Loans, subject
to Section 2.13(c). Interest accrued pursuant to this paragraph shall be for the
account of the Issuing Bank, except that interest accrued on and after the date
of payment by any Revolving Lender pursuant to paragraph (e) of this Section to
reimburse such Issuing Bank shall be for the account of such Lender to the
extent of such payment.

 

39



--------------------------------------------------------------------------------

(i) Issuing Banks. Any Person serving as an Issuing Bank may be terminated as an
Issuing Bank, and any existing Revolving Lender may become an Issuing Bank, in
each case at any time by written agreement among the Borrower, the
Administrative Agent (which shall not unreasonably disagree as to such
termination or such addition) and the terminated Issuing Bank or additional
Issuing Bank (as applicable); provided that no such termination shall be
effective unless, after giving effect thereto, there will be at least one
Issuing Bank remaining to issue Letters of Credit. The Administrative Agent
shall notify the Lenders of any such termination or addition. At the time any
such termination shall become effective, the Borrower shall pay all unpaid fees
accrued for the account of the terminated Issuing Bank pursuant to
Section 2.12(b). From and after the effective date of any such addition of an
Issuing Bank, the additional Issuing Bank shall have all the rights and
obligations of an Issuing Bank under this Agreement with respect to Letters of
Credit issued by it. After the termination of an Issuing Bank hereunder, the
terminated Issuing Bank shall remain a party hereto and shall continue to have
all the rights and obligations of an Issuing Bank under this Agreement with
respect to Letters of Credit issued by it prior to such termination, but shall
not be required to issue additional Letters of Credit.

(j) Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Borrower receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Revolving Lenders with Actual LC Exposure representing
greater than 50% of the total Actual LC Exposure) demanding the deposit of cash
collateral pursuant to this paragraph, the Borrower shall deposit in an account
with the Administrative Agent, in the name of the Administrative Agent and for
the benefit of the Lenders, an amount in dollars and in cash equal to the Actual
LC Exposure as of such date plus any accrued and unpaid interest thereon,
provided that (i) the portions of such amount attributable to undrawn
Alternative Currency Letters of Credit or LC Disbursements in an Alternative
Currency that the Borrower is not late in reimbursing shall be deposited in the
applicable Alternative Currencies in the actual amounts of such undrawn Letters
of Credit and LC Disbursements and (ii) upon the occurrence of any Event of
Default with respect to the Borrower described in clause (h) or (i) of
Section 7.01 the obligation to deposit such cash collateral shall become
effective immediately, and such deposit shall become immediately due and payable
in dollars, without demand or other notice of any kind. For the purposes of this
paragraph, the Actual Alternative Currency LC Exposure shall be calculated using
the Exchange Rates on the date notice demanding cash collateralization is
delivered to the Borrower. The Borrower also shall deposit cash collateral
pursuant to this paragraph as and to the extent required by Section 2.11(b).
Each such deposit pursuant to this paragraph or Section 2.11(b) shall be held by
the Administrative Agent as collateral for the payment and performance of the
obligations of the Borrower under this Agreement. The Administrative Agent shall
have exclusive dominion and control, including the exclusive right of
withdrawal, over such account. Other than any interest earned on the investment
of such deposits, which investments shall be made at the option and sole
discretion of the Administrative Agent and at the Borrower’s risk and expense,
such deposits shall not bear interest. Interest or profits, if any, on such
investments shall

 

40



--------------------------------------------------------------------------------

accumulate in such account. Moneys in such account shall be applied by the
Administrative Agent to reimburse the applicable Issuing Bank for LC
Disbursements for which it has not been reimbursed and, to the extent not so
applied, shall be held for the satisfaction of the reimbursement obligations of
the Borrower for the Actual LC Exposure at such time or, if the maturity of the
Loans has been accelerated (but subject to the consent of Revolving Lenders with
Actual LC Exposure representing greater than 50% of the total Actual LC
Exposure), be applied to satisfy other obligations of the Borrower under this
Agreement. If the Borrower is required to provide an amount of cash collateral
hereunder as a result of the occurrence of an Event of Default, such amount (to
the extent not applied as aforesaid) shall be returned to the Borrower within
three Business Days after all Events of Default have been cured or waived. If
the Borrower is required to provide an amount of cash collateral hereunder
pursuant to Section 2.11(b), such amount (to the extent not applied as
aforesaid) shall be returned to the Borrower as and to the extent that, after
giving effect to such return, the Borrower would remain in compliance with
Section 2.11(b) and no Event of Default shall have occurred and be continuing.

(k) Conversion. In the event that the Loans become immediately due and payable
on any date pursuant to Section 7.01, all amounts (i) that the Borrower is at
the time or thereafter becomes required to reimburse or otherwise pay to the
Administrative Agent in respect of LC Disbursements made under any Alternative
Currency Letter of Credit (other than amounts in respect of which the Borrower
has deposited cash collateral pursuant to Section 2.05(j), if such cash
collateral was deposited in the applicable Alternative Currency to the extent so
deposited or applied), (ii) that the Revolving Lenders are at the time or
thereafter become required to pay to the Administrative Agent and the
Administrative Agent is at the time or thereafter becomes required to distribute
to the applicable Issuing Bank pursuant to paragraph (e) of this Section in
respect of unreimbursed LC Disbursements made under any Alternative Currency
Letter of Credit and (iii) of each Revolving Lender’s participation in any
Alternative Currency Letter of Credit under which an LC Disbursement has been
made shall, automatically and with no further action required, be converted into
the Dollar Equivalent, calculated using the Exchange Rates on such date (or in
the case of any LC Disbursement made after such date, on the date such
LC Disbursement is made), of such amounts. On and after such conversion, all
amounts accruing and owed to the Administrative Agent, such Issuing Bank or any
Lender in respect of the Obligations described in this paragraph shall accrue
and be payable in dollars at the rates otherwise applicable hereunder.

SECTION 2.06. Funding of Borrowings. (a) Each Lender shall make each Loan to be
made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 1:00 p.m., New York City time, to the account of
the Administrative Agent most recently designated by it for such purpose by
notice to the Lenders, provided that Swingline Loans shall be made as provided
in Section 2.04. The Administrative Agent will make such Loans available to the
Borrower by promptly crediting the amounts so received, in like funds, to an
account of the Borrower maintained with the Administrative Agent in New York
City and designated by the Borrower in the applicable Borrowing Request,
provided that ABR Revolving Loans and Swingline Loans made to finance the
reimbursement of an LC Disbursement as provided in Section 2.05(e) shall be
remitted by the Administrative Agent to the Issuing Bank.

 

41



--------------------------------------------------------------------------------

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Administrative Agent, at (i) in the
case of such Lender, the greater of the Federal Funds Effective Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation or (ii) in the case of the Borrower, the interest rate
applicable to ABR Loans. If such Lender pays such amount to the Administrative
Agent, then such amount shall constitute such Lender’s Loan included in such
Borrowing.

(c) Nothing in this Section 2.06 shall be deemed to relieve any Lender from its
obligation to fulfill its Commitments hereunder or to prejudice any rights that
the Borrower may have against any Lender as a result of any default by any such
Lender hereunder (it being understood, however, that no Lender shall be
responsible for the failure of any other Lender to fulfill its Commitments
hereunder).

SECTION 2.07. Interest Elections. (a) Each Revolving Borrowing and Term
Borrowing initially shall be of the Type specified in the applicable Borrowing
Request and, in the case of a Eurodollar Borrowing, shall have an initial
Interest Period as specified in such Borrowing Request. Thereafter, the Borrower
may elect to convert such Borrowing to a different Type or to continue such
Borrowing and, in the case of a Eurodollar Borrowing, may elect Interest Periods
therefor, all as provided in this Section. The Borrower may elect different
options with respect to different portions of the affected Borrowing, in which
case each such portion shall be allocated ratably among the Lenders holding the
Loans comprising such Borrowing, and the Loans comprising each such portion
shall be considered a separate Borrowing. This Section shall not apply to
Swingline Borrowings, which may not be converted or continued.

(b) To make an election pursuant to this Section, the Borrower shall notify the
Administrative Agent of such election by telephone by the time that a Borrowing
Request would be required under Section 2.03 if the Borrower were requesting a
Revolving Borrowing of the Type resulting from such election to be made on the
effective date of such election. Each such telephonic Interest Election Request
shall be irrevocable and shall be confirmed promptly by hand delivery, telecopy
or electronic means to the Administrative Agent of a written Interest Election
Request in a form approved by the Administrative Agent and signed by the
Borrower.

 

42



--------------------------------------------------------------------------------

(c) Each telephonic and written (including electronic) Interest Election Request
shall specify the following information in compliance with Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and

(iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

(e) If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an ABR
Borrowing. Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing and the Administrative Agent, at the request of
the Required Lenders, so notifies the Borrower, then, so long as an Event of
Default is continuing (i) no outstanding Borrowing may be converted to or
continued as a Eurodollar Borrowing and (ii) unless repaid, each Eurodollar
Borrowing shall be converted to an ABR Borrowing at the end of the Interest
Period applicable thereto.

SECTION 2.08. Termination and Reduction of Commitments. (a) Unless previously
terminated, (i) the Term Commitments shall terminate at 5:00 p.m., New York City
time, on the Restatement Effective Date and (ii) the Revolving Commitments shall
terminate on the Revolving Maturity Date.

(b) The Borrower may at any time, without premium or penalty, terminate, or from
time to time reduce, the Revolving Commitments, provided that (i) each reduction
of the Revolving Commitments shall be in an amount that is an integral multiple
of $1,000,000 and not less than $10,000,000 and (ii) the Borrower shall not

 

43



--------------------------------------------------------------------------------

terminate or reduce the Revolving Commitments if, after giving effect to any
concurrent prepayment of the Revolving Loans in accordance with Section 2.11,
the sum of the Notional Revolving Exposures would exceed the total Revolving
Commitments.

(c) The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Revolving Commitments under paragraph (b) of this
Section at least three Business Days prior to the effective date of such
termination or reduction, specifying such election and the effective date
thereof. Promptly following receipt of any notice, the Administrative Agent
shall advise the Lenders of the contents thereof. Each notice delivered by the
Borrower pursuant to this Section shall be irrevocable, provided that a notice
of termination of the Revolving Commitments delivered by the Borrower may state
that such notice is conditioned upon the effectiveness of other credit
facilities, in which case such notice may be revoked by the Borrower (by notice
to the Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied. Any termination or reduction of the Revolving
Commitments shall be permanent. Each reduction of the Revolving Commitments
shall be made ratably among the Lenders in accordance with their respective
Revolving Commitments.

SECTION 2.09. Repayment of Loans; Evidence of Debt. (a) The Borrower hereby
unconditionally promises to pay (i) to the Administrative Agent for the account
of each Lender the then unpaid principal amount of each Revolving Loan of such
Lender on the Revolving Maturity Date, (ii) to the Administrative Agent for the
account of each Lender the then unpaid principal amount of each Term Loan of
such Lender as provided in Section 2.10 and (iii) to the Swingline Lender the
then unpaid principal amount of each Swingline Loan on the earlier of the
Revolving Maturity Date and the first date after such Swingline Loan is made
that is the 15th or last day of a calendar month and is at least five Business
Days after such Swingline Loan is made, provided that on each date that a
Revolving Borrowing is made, the Borrower shall repay all Swingline Loans that
were outstanding on the date such Borrowing was requested.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.

(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class and Type thereof and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof, which
accounts the Administrative Agent will make available to the Borrower upon its
reasonable request.

(d) The entries made in the accounts maintained pursuant to paragraph (b) or (c)
of this Section shall be prima facie evidence of the existence and amounts of
the obligations recorded therein, provided that the failure of any Lender or the
Administrative

 

44



--------------------------------------------------------------------------------

Agent to maintain such accounts or any error therein shall not in any manner
affect the obligation of the Borrower to repay the Loans in accordance with the
terms of this Agreement.

(e) Any Lender may request that Loans of any Class made by it be evidenced by a
promissory note. In such event, the Borrower shall prepare, execute and deliver
to such Lender a promissory note payable to the order of such Lender (or, if
requested by such Lender, to such Lender and its registered assigns) and in a
form approved by the Borrower and the Administrative Agent. Thereafter, the
Loans evidenced by such promissory note and interest thereon shall at all times
(including after assignment pursuant to Section 9.04) be represented by one or
more promissory notes in such form payable to the order of the payee named
therein (or, if such promissory note is a registered note, to such payee and its
registered assigns).

SECTION 2.10. Amortization of Term Loans. (a) Subject to adjustment pursuant to
paragraph (c) of this Section, the Borrower shall repay Term Borrowings on each
March 31, June 30, September 30 and December 31 of each year prior to the Term
Loan Maturity Date, commencing with June 30, 2007, and ending on the Term Loan
Maturity Date, in an aggregate principal amount equal to (i) in the case of each
such installment payable prior the Term Loan Maturity Date, one-fourth of 1.00%
of the aggregate principal amount of the Term Borrowings made on the Restatement
Effective Date, and (ii) in the case of the installment payable on the Term Loan
Maturity Date, the remaining balance of the aggregate principal amount of the
Term Borrowings made on the Restatement Effective Date.

(b) To the extent not previously paid, all Term Loans shall be due and payable
on the Term Loan Maturity Date.

(c) Any prepayment of a Term Borrowing shall be applied to reduce the subsequent
scheduled repayments of Term Borrowings to be made pursuant to this Section as
directed by the Borrower.

(d) Prior to any repayment of any Term Borrowings hereunder, the Borrower shall
select the Borrowing or Borrowings to be repaid and shall notify the
Administrative Agent by telephone (confirmed by telecopy or electronic means) of
such selection not later than 11:00 a.m., New York City time, three Business
Days before the scheduled date of such repayment. Each repayment of a Borrowing
shall be applied ratably to the Loans included in the repaid Borrowing.
Repayments of Term Borrowings shall be accompanied by accrued interest on the
amount repaid.

SECTION 2.11. Prepayment of Loans. (a) The Borrower shall have the right at any
time and from time to time to prepay any Borrowing in whole or in part, without
premium or penalty (but subject to Section 2.16), subject to the requirements of
this Section.

 

45



--------------------------------------------------------------------------------

(b) In the event and on each occasion that the sum of the Actual Revolving
Exposures exceeds the total Revolving Commitments, the Borrower shall prepay
Revolving Borrowings or Swingline Borrowings (or, if no such Borrowings are
outstanding, deposit cash collateral in an account with the Administrative Agent
pursuant to Section 2.05(j)) in an aggregate amount equal to such excess.

(c) In the event and on each occasion that any Net Proceeds are received by or
on behalf of Holdings, the Borrower or any Restricted Subsidiary in respect of
any Prepayment Event, the Borrower shall, within ten Business Days after such
Net Proceeds are received, prepay Term Borrowings in an aggregate amount equal
to such Net Proceeds, provided that, in the case of any event described in
clause (a) of the definition of the term “Prepayment Event” (other than the
sale, transfer or other disposition of Receivables in connection with a
Permitted Receivables Financing), if the Borrower shall deliver to the
Administrative Agent a certificate of a Financial Officer of Holdings to the
effect that Holdings, the Borrower and the Restricted Subsidiaries intend to
apply (or commit to apply) the Net Proceeds from such event (or a portion
thereof specified in such certificate), within 365 days after receipt of such
Net Proceeds, to acquire real property, equipment or other assets to be used in
the business of the Borrower and the Restricted Subsidiaries, and certifying
that no Default has occurred and is continuing, then no prepayment shall be
required pursuant to this paragraph in respect of the Net Proceeds in respect of
such event (or the portion of such Net Proceeds specified in such certificate,
if applicable) except to the extent of any such Net Proceeds therefrom that have
not been so applied by the end of such 365-day period (or a binding commitment
to apply any such Net Proceeds shall have been entered into within such 365-day
period, and such Net Proceeds are thereafter applied within 90 days after the
end of such 365-day period), at which time a prepayment shall be required in an
amount equal to such Net Proceeds that have not been so applied.

(d) Following the end of each fiscal year of the Borrower, commencing with the
fiscal year ending December 31, 2007, the Borrower shall prepay Term Borrowings
in an aggregate amount equal to 50% of Excess Cash Flow for such fiscal year;
provided that any prepayment required by this paragraph shall be reduced, but
not below zero, by the principal amount of any optional prepayment of the Term
Borrowings (or Revolving Borrowings, to the extent accompanied by a reduction of
the Revolving Commitments) made pursuant to Section 2.11(a) during such fiscal
year. Each prepayment pursuant to this paragraph shall be made within ten
Business Days after the date on which financial statements are delivered
pursuant to Section 5.01 with respect to the fiscal year for which Excess Cash
Flow is being calculated (and in any event within ten Business Days after the
date that is 90 days after the end of such fiscal year). Notwithstanding the
foregoing, no prepayment shall be required pursuant to this paragraph (d) in
respect of Excess Cash Flow for any fiscal year if the Secured Leverage Ratio at
the time such prepayment would be required is less than 2.5 to 1.0.

(e) Prior to any optional or mandatory prepayment of Borrowings hereunder, the
Borrower shall select the Borrowing or Borrowings to be prepaid and shall
specify such selection in the notice of such prepayment pursuant to
paragraph (f) of this Section.

 

46



--------------------------------------------------------------------------------

(f) The Borrower shall notify the Administrative Agent (and, in the case of
prepayment of a Swingline Loan, the Swingline Lender) by telephone (confirmed by
telecopy or electronic means) of any prepayment hereunder (i) in the case of
prepayment of a Eurodollar Borrowing, not later than 11:00 a.m., New York City
time, three Business Days before the date of prepayment, (ii) in the case of
prepayment of an ABR Borrowing, not later than 10:00 a.m., New York City time,
on the date of prepayment or (iii) in the case of prepayment of a Swingline
Loan, not later than 12:00 noon, New York City time, on the date of prepayment.
Each such notice shall be irrevocable and shall specify the prepayment date, the
principal amount of each Borrowing or portion thereof to be prepaid (subject to
paragraph (g) below) and, in the case of a mandatory prepayment, a reasonably
detailed calculation of the amount of such prepayment, provided that, if a
notice of optional prepayment of any Loans is given in connection with a
conditional notice of termination of the Revolving Commitments as contemplated
by Section 2.08, then such notice of prepayment may be revoked if such notice of
termination is revoked in accordance with Section 2.08. Promptly following
receipt of any such notice (other than a notice relating solely to Swingline
Loans), the Administrative Agent shall advise the Lenders of the contents
thereof. Each partial prepayment of any Borrowing shall be in an amount that
would be permitted in the case of an advance of a Borrowing of the same Type as
provided in Section 2.02, except as necessary to apply fully the required amount
of a mandatory prepayment or to prepay such Borrowing in full. Except as set
forth in paragraph (g), each prepayment of a Borrowing shall be applied ratably
to the Loans included in the prepaid Borrowing. Prepayments shall be accompanied
by accrued interest to the extent required by Section 2.13.

(g) Any Term Lender (each a “Declining Lender”) may elect, by notice to the
Administrative Agent by telephone (confirmed by telecopy or, subject to
Section 9.01, electronic means) at least one Business Day prior to the
prepayment date, to decline all or any portion of any prepayment of its Term
Loans pursuant to paragraphs (c) or (d) (such declined amounts, the “Declined
Proceeds”). Any Declined Proceeds shall be offered to non-Declining Lenders who
are Term Lenders, with such non-Declining Lenders having the right to decline
any prepayment with Declined Proceeds at the time and in the manner specified by
the Administrative Agent, provided that if no Lenders exercise the right to
decline any such mandatory prepayment pursuant to this Section 2.11(g), then
with respect to such mandatory prepayment, the amount of such mandatory
prepayment shall be applied first to prepay any outstanding ABR Borrowings in
full before prepaying any outstanding Eurodollar Borrowings. If some but not all
Lenders shall have elected to decline their pro rata shares of such prepayment,
then the aggregate principal amount of such prepayment shall be allocated
ratably to each outstanding Loan of such Lender included in each outstanding
Term Borrowing at the time, irrespective of whether such outstanding Loans are
ABR Borrowings or Eurodollar Borrowings. To the extent such prepayment amounts
are not accepted by such non-Declining Lenders, such amounts may be retained by
the Borrower.

 

47



--------------------------------------------------------------------------------

SECTION 2.12. Fees. (a) The Borrower agrees to pay to the Administrative Agent
for the account of each Lender a commitment fee, which shall accrue at the rate
set forth in the definition of the term “Applicable Rate” on the average daily
unused amount of the Revolving Commitment of such Lender during the period from
and including the Restatement Effective Date to but excluding the date on which
such Revolving Commitment terminates. Commitment fees accrued through the last
day of March, June, September and December of each year shall be payable on the
third Business Day following such last day, commencing on the first such date to
occur after the Restatement Effective Date, and all accrued and unpaid
commitment fees shall be payable on the date on which the Revolving Commitments
terminate. All commitment fees shall be computed on the basis of a year of
360 days and shall be payable for the actual number of days elapsed (including
the first day but excluding the last day). For purposes of computing commitment
fees, a Revolving Commitment of a Lender shall be deemed to be used to the
extent of the outstanding Revolving Loans and Actual LC Exposure of such Lender
(and the Swingline Exposure of such Lender shall be disregarded for such
purpose).

(b) The Borrower agrees to pay (i) to the Administrative Agent for the account
of each Revolving Lender a participation fee with respect to its participations
in Letters of Credit, which shall accrue at the same Applicable Rate as interest
on Eurodollar Revolving Loans on the average daily amount of such Lender’s
Actual LC Exposure (excluding any portion thereof attributable to unreimbursed
LC Disbursements) during the period from and including the Restatement Effective
Date to but excluding the later of the date on which such Lender’s Revolving
Commitment terminates and the date on which such Lender ceases to have any
Actual LC Exposure, and (ii) to each Issuing Bank a fronting fee, which shall
accrue at the rate or rates per annum (but in no event more than 0.25%)
separately agreed upon between the Borrower and such Issuing Bank on the average
daily amount of the Actual LC Exposure attributable to Letters of Credit issued
by such Issuing Bank (excluding any portion thereof attributable to unreimbursed
LC Disbursements) during the period from and including the Restatement Effective
Date to but excluding the later of the date of termination of the Revolving
Commitments and the date on which there ceases to be any Actual LC Exposure, as
well as each Issuing Bank’s standard fees with respect to the issuance,
amendment, renewal or extension of any Letter of Credit or processing of
drawings thereunder. Participation fees and fronting fees accrued through and
including the last day of March, June, September and December of each year shall
be payable on the third Business Day following such last day, commencing on the
first such date to occur after the Restatement Effective Date, provided that all
such fees shall be payable on the date on which the Revolving Commitments
terminate and any such fees accruing after the date on which the Revolving
Commitments terminate shall be payable on demand. Any other fees payable to any
Issuing Bank pursuant to this paragraph shall be payable within 10 days after
demand. All participation fees and fronting fees shall be computed on the basis
of a year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day). For purposes of
calculating the average daily amount of the Actual LC Exposure for any period
under this Section 2.12(b), the average daily

 

48



--------------------------------------------------------------------------------

amount of the Actual Alternative Currency LC Exposure for such period shall be
calculated by multiplying (x) the average daily balance of each Alternative
Currency Letter of Credit (expressed in the currency in which such Alternative
Currency Letter of Credit is denominated) by (y) the Exchange Rate for each such
Alternative Currency in effect on the last Business Day of such period or by
such other reasonable method that the Administrative Agent deems appropriate.

(c) The Borrower agrees to pay to the Administrative Agent, for its own account,
fees payable in the amounts and at the times separately agreed upon between the
Borrower and the Administrative Agent.

(d) All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to the applicable Issuing Bank,
in the case of fees payable to it) for distribution, in the case of commitment
fees and participation fees, to the Lenders entitled thereto. Fees paid shall
not be refundable under any circumstances.

SECTION 2.13. Interest. (a) The Loans comprising each ABR Borrowing (including
each Swingline Loan) shall bear interest at the Alternate Base Rate plus the
Applicable Rate.

(b) The Loans comprising each Eurodollar Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.

(c) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee or other amount payable by the Borrower hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear interest, after as well as before judgment, to the fullest
extent permitted by applicable law, at a rate per annum equal to (i) in the case
of overdue principal of any Loan, 2% plus the rate otherwise applicable to such
Loan as provided in the preceding paragraphs of this Section or (ii) in the case
of any other amount, 2% plus the rate applicable to ABR Revolving Loans as
provided in paragraph (a) of this Section.

(d) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and, in the case of Revolving Loans, upon termination
of the Revolving Commitments, provided that (i) interest accrued pursuant to
paragraph (c) of this Section shall be payable on demand, (ii) in the event of
any repayment or prepayment of any Loan (other than a prepayment of an ABR
Revolving Loan prior to the end of the Revolving Availability Period), accrued
interest on the principal amount repaid or prepaid shall be payable on the date
of such repayment or prepayment and (iii) in the event of any conversion of any
Eurodollar Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion.

 

49



--------------------------------------------------------------------------------

(e) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Alternate Base Rate at times
when the Alternate Base Rate is based on the Prime Rate shall be computed on the
basis of a year of 365 days (or 366 days in a leap year), and in each case shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day). The applicable Alternate Base Rate or Adjusted LIBO
Rate shall be determined by the Administrative Agent, and such determination
shall be prima facie evidence thereof.

SECTION 2.14. Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:

(a) the Administrative Agent determines (which determination shall be
prima facie evidence thereof) that adequate and reasonable means do not exist
for ascertaining the Adjusted LIBO Rate for such Interest Period; or

(b) the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate for such Interest Period will not adequately and fairly
reflect the cost to such Lenders of making or maintaining their Loans included
in such Borrowing for such Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone, telecopy or, subject to Section 9.01, electronic means as
promptly as practicable thereafter and, until the Administrative Agent notifies
the Borrower and the Lenders that the circumstances giving rise to such notice
no longer exist (it being understood that the Administrative Agent will use
commercially reasonable efforts to give such notice as soon as practicable after
such circumstances no longer exist), (i) any Interest Election Request that
requests the conversion of any Borrowing to, or continuation of any Borrowing
as, a Eurodollar Borrowing shall be ineffective and (ii) if any Borrowing
Request requests a Eurodollar Borrowing, such Borrowing shall be made as an ABR
Borrowing.

SECTION 2.15. Increased Costs. (a) If any Change in Law (except with respect to
Taxes, which shall be governed by Section 2.17) shall:

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBO Rate) or the Issuing Bank; or

(ii) impose on any Lender or any Issuing Bank or the London interbank market any
other condition affecting this Agreement or Eurodollar Loans made by such Lender
or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or such
Issuing Bank of participating in,

 

50



--------------------------------------------------------------------------------

issuing or maintaining any Letter of Credit or to reduce the amount of any sum
received or receivable by such Lender or such Issuing Bank hereunder (whether of
principal, interest or otherwise), then the Borrower will pay to such Lender or
such Issuing Bank, as the case may be, such additional amount or amounts as will
compensate such Lender or such Issuing Bank, as the case may be, for such
additional costs incurred or reduction suffered.

(b) If any Change in Law regarding capital requirements has or would have the
effect of reducing the rate of return on a Lender’s or an Issuing Bank’s capital
or on the capital of such Lender’s or Issuing Bank’s holding company, if any, as
a consequence of this Agreement or the Loans made by, or participations in
Letters of Credit held by, such Lender, or the Letters of Credit issued by such
Issuing Bank, to a level below that which such Lender or Issuing Bank or such
Lender’s or Issuing Bank’s holding company could have achieved but for such
Change in Law (taking into consideration such Lender’s or Issuing Bank’s
policies and the policies of such Lender’s or Issuing Bank’s holding company
with respect to capital adequacy), then from time to time the Borrower will pay
to such Lender or Issuing Bank, as the case may be, such additional amount or
amounts as will compensate such Lender or Issuing Bank or such Lender’s or
Issuing Bank’s holding company for any such reduction suffered.

(c) A certificate of a Lender or Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section shall be delivered to the Borrower and shall be prima facie evidence
thereof. The Borrower shall pay such Lender or Issuing Bank, as the case may be,
the amount shown as due on any such certificate within 10 days after receipt
thereof.

(d) Failure or delay on the part of any Lender or an Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or Issuing Bank’s right to demand such compensation, provided that the
Borrower shall not be required to compensate a Lender or Issuing Bank pursuant
to this Section for any increased costs or reductions incurred more than
270 days prior to the date that such Lender or Issuing Bank, as the case may be,
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s or Issuing Bank’s intention to claim
compensation therefor, and provided further that, if the Change in Law giving
rise to such increased costs or reductions is retroactive, then the 270-day
period referred to above shall be extended to include the period of retroactive
effect thereof.

SECTION 2.16. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurodollar Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert, continue
or prepay any Eurodollar Loan on the date specified in any notice delivered
pursuant hereto (regardless of whether such notice may be revoked under
Section 2.11(f) and is revoked in accordance therewith) or (d) the

 

51



--------------------------------------------------------------------------------

assignment of any Eurodollar Loan other than on the last day of the Interest
Period applicable thereto as a result of a request by the Borrower pursuant to
Section 2.19, then, in any such event, the Borrower shall compensate each Lender
for the loss, cost and expense attributable to such event. In the case of a
Eurodollar Loan, such loss, cost or expense to any Lender shall be deemed to
include an amount reasonably determined by such Lender to be the excess, if any,
of (i) the amount of interest that would have accrued on the principal amount of
such Loan had such event not occurred, at the Adjusted LIBO Rate that would have
been applicable to such Loan, for the period from the date of such event to the
last day of the then current Interest Period therefor (or, in the case of a
failure to borrow, convert or continue, for the period that would have been the
Interest Period for such Loan), over (ii) the amount of interest that would
accrue on such principal amount for such period at the interest rate that such
Lender would bid were it to bid, at the commencement of such period, for dollar
deposits of a comparable amount and period from other banks in the eurodollar
market. A certificate of any Lender setting forth any amount or amounts that
such Lender is entitled to receive pursuant to this Section shall be delivered
to the Borrower and shall be prima facie evidence thereof. The Borrower shall
pay such Lender the amount shown as due on any such certificate within 10 days
after receipt thereof.

SECTION 2.17. Taxes. (a) Any and all payments by or on account of any obligation
of the Borrower hereunder or under any other Loan Document shall be made free
and clear of and without deduction for any Indemnified Taxes or Other Taxes,
provided that if the Borrower shall be required to deduct any Indemnified Taxes
or Other Taxes from such payments, then (i) the sum payable shall be increased
as necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section) the Administrative
Agent, Lender or Issuing Bank (as the case may be) receives an amount equal to
the sum it would have received had no such deductions been made, (ii) the
Borrower shall make such deductions and (iii) the Borrower shall pay the full
amount deducted to the relevant Governmental Authority in accordance with
applicable law.

(b) In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

(c) The Borrower shall indemnify the Administrative Agent, each Lender and each
Issuing Bank, within 10 days after written demand therefor, for the full amount
of any Indemnified Taxes or Other Taxes paid by the Administrative Agent, such
Lender or the Issuing Bank, as the case may be, on or with respect to any
payment by or on account of any obligation of the Borrower hereunder or under
any other Loan Document (including Indemnified Taxes or Other Taxes imposed or
asserted on or attributable to amounts payable under this Section) and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender or an Issuing Bank, or by the Administrative Agent on its
own behalf or on behalf of a Lender or an Issuing Bank, shall be prima facie
evidence thereof.

 

52



--------------------------------------------------------------------------------

(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by the Borrower to a Governmental Authority, the Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

(e) Any Foreign Lender that is entitled to an exemption from or reduction of
withholding tax under the law of the jurisdiction in which the Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the Borrower (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law, such
properly completed and executed documentation prescribed by applicable law or
reasonably requested by the Borrower as will permit such payments to be made
without withholding or at a reduced rate, provided that such Foreign Lender has
received written notice from the Borrower advising it of the availability of
such exemption or reduction and supplying all applicable documentation.

(f) If the Administrative Agent or a Lender or an Issuing Bank has received a
refund of any Taxes as to which it has been indemnified by the Borrower or with
respect to which the Borrower has paid additional amounts pursuant to this
Section 2.17, which the Administrative Agent or such Lender or such Issuing Bank
is able to identify as such, it shall pay such refund to the Borrower (but only
to the extent of indemnity payments made, or additional amounts paid, by the
Borrower under this Section 2.17 with respect to the Taxes giving rise to such
refund), net of all reasonable out-of-pocket expenses of the Administrative
Agent or such Lender or such Issuing Bank and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund); provided, however, that the Borrower agrees to pay, upon the request of
the Administrative Agent or such Lender or Issuing Bank, the amount paid to the
Borrower (plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Administrative Agent or such Lender or Issuing
Bank in the event the Administrative Agent or such Lender or Issuing Bank is
required to repay such refund to such Governmental Authority. Nothing contained
in this Section 2.17(f) shall require the Administrative Agent or any Lender or
Issuing Bank to make available its tax returns (or any other information
relating to its Taxes that it deems confidential) to the Borrower or any other
Person.

SECTION 2.18. Payments Generally; Pro Rata Treatment; Sharing of Set-Offs.
(a) The Borrower shall make each payment required to be made by it hereunder or
under any other Loan Document (whether of principal, interest, fees or
reimbursement of LC Disbursements, or of amounts payable under Section 2.15,
2.16 or 2.17, or otherwise) prior to the time expressly required hereunder or
under such other Loan Document for such payment (or, if no such time is
expressly required, prior to 2:00 p.m., New York City time), on the date when
due, in immediately available funds, without set-off or counterclaim. Any
amounts received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be

 

53



--------------------------------------------------------------------------------

made to the Administrative Agent at its offices at 270 Park Avenue, New York,
New York, except payments to be made directly to an Issuing Bank or Swingline
Lender as expressly provided herein and except that payments pursuant to
Sections 2.15, 2.16, 2.17 and 9.03 shall be made directly to the Persons
entitled thereto and payments pursuant to other Loan Documents shall be made to
the Persons specified therein. The Administrative Agent shall distribute any
such payments received by it for the account of any other Person to the
appropriate recipient promptly following receipt thereof. If any payment under
any Loan Document shall be due on a day that is not a Business Day, the date for
payment shall be extended to the next succeeding Business Day, and, in the case
of any payment accruing interest, interest thereon shall be payable for the
period of such extension. All payments under each Loan Document shall be made in
dollars.

(b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.

(c) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Revolving Loans, Term Loans or participations in LC Disbursements or
Swingline Loans resulting in such Lender receiving payment of a greater
proportion of the aggregate amount of its Revolving Loans, Term Loans and
participations in LC Disbursements and Swingline Loans and accrued interest
thereon than the proportion received by any other Lender, then the Lender
receiving such greater proportion shall purchase (for cash at face value)
participations in the Revolving Loans, Term Loans and participations in LC
Disbursements and Swingline Loans of other Lenders to the extent necessary so
that the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Revolving Loans, Term Loans and participations in LC
Disbursements and Swingline Loans, provided that (i) if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in LC Disbursements to any assignee or participant, other than to the Borrower
or any Restricted Subsidiary or Affiliate thereof (as to which the provisions of
this paragraph shall apply). The Borrower consents to the foregoing and agrees,
to the extent it may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against the Borrower rights of set-off and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of the Borrower
in the amount of such participation.

 

54



--------------------------------------------------------------------------------

(d) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or any Issuing Bank hereunder that the Borrower will
not make such payment, the Administrative Agent may assume that the Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Lenders or the applicable Issuing Bank, as
the case may be, the amount due. In such event, if the Borrower has not in fact
made such payment, then each of the Lenders or such Issuing Bank, as the case
may be, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender or Issuing Bank with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.

(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.04(c), 2.05(d) or (e), 2.06(b), 2.18(d) or 9.03(c), then
the Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Administrative
Agent for the account of such Lender to satisfy such Lender’s obligations under
such Sections until all such unsatisfied obligations are fully paid.

SECTION 2.19. Mitigation Obligations; Replacement of Lenders. (a) If any Lender
requests compensation under Section 2.15, or if the Borrower is required to pay
any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.17, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the reasonable judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 2.15 or 2.17, as the case may be, in the
future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

(b) If any Lender requests compensation under Section 2.15, or if the Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17, or if any
Lender defaults in its obligation to fund Loans hereunder, or if any Lender
fails to consent in writing to any waiver, amendment or modification of any Loan
Document under circumstances that, pursuant to Section 9.02(b), require the
consent of each Lender or each affected Lender (and such waiver, amendment or
modification has been approved by the Required Lenders), then the Borrower may,
at its sole expense and effort, upon notice

 

55



--------------------------------------------------------------------------------

to such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in Section 9.04), all its interests, rights and obligations under this
Agreement to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment), provided that (i) the
Borrower shall have received the prior written consent of the Administrative
Agent (and, if a Revolving Commitment is being assigned, the Issuing Bank and
Swingline Lender), which consent shall not unreasonably be withheld, (ii) such
Lender shall have received payment of an amount equal to the outstanding
principal of its Loans and participations in LC Disbursements and Swingline
Loans, accrued interest thereon, accrued fees and all other amounts payable to
it hereunder, from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts)
and (iii) in the case of any such assignment resulting from a claim for
compensation under Section 2.15 or payments required to be made pursuant to
Section 2.17, such assignment will result in a reduction in such compensation or
payments. A Lender shall not be required to make any such assignment and
delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Borrower to require such assignment
and delegation cease to apply. Nothing in this Section 2.19 shall be deemed to
prejudice any rights that the Borrower may have against any Lender as a result
of any default by any such Lender in its obligation to fund Loans hereunder.

SECTION 2.20. Change in Law. Notwithstanding any other provision of this
Agreement, if, after the Restatement Effective Date, (a) any Change in Law
occurring after the Restatement Effective Date shall make it unlawful for an
Issuing Bank to issue Letters of Credit denominated in an Alternative Currency
or (b) there shall have occurred any change in national or international
financial, political or economic conditions (including the imposition of or any
change in exchange controls) or currency exchange rates that would make it
impracticable for an Issuing Bank to issue Letters of Credit denominated in such
Alternative Currency for the account of the Borrower, then by prompt written
notice thereof to the Borrower and to the Administrative Agent (which notice
shall be withdrawn whenever such circumstances no longer exist), such Issuing
Bank may declare that Letters of Credit will not thereafter be issued by it in
the affected Alternative Currency or Alternative Currencies, whereupon the
affected Alternative Currency or Alternative Currencies shall be deemed (for the
duration of such declaration) not to constitute an Alternative Currency for
purposes of the issuance of Letters of Credit by such Issuing Bank.

SECTION 2.21. Incremental Credit Extensions. The Borrower may at any time or
from time to time after the Restatement Effective Date, by notice to the
Administrative Agent (whereupon the Administrative Agent shall promptly deliver
a copy to each of the Lenders), request (a) one or more additional tranches of
term loans (the “Incremental Term Loans”) or (b) one or more increases in the
amount of the Revolving Commitments (each such increase, a “Revolving Commitment
Increase”), provided that both at the time of any such request and upon the
effectiveness of any Incremental Amendment referred to below, no Default or
Event of Default shall exist and at the time that any such Incremental Term Loan
is made (and after giving effect thereto) no Default

 

56



--------------------------------------------------------------------------------

or Event of Default shall exist. Each tranche of Incremental Term Loans shall be
in an aggregate principal amount that is not less than $50,000,000 (provided
that such amount may be less than $50,000,000 if such amount represents all
remaining availability under the limit set forth in the next sentence) and each
Revolving Commitment Increase shall be in an aggregate principal amount that is
not less than $5,000,000. Notwithstanding anything to the contrary herein, the
aggregate amount of the Incremental Term Loans and the Revolving Commitment
Increases shall not exceed $260,000,000 (the “Incremental Availability”). The
Incremental Term Loans (i) shall rank pari passu in right of payment and of
security with the Revolving Loans and the Term Loans, (ii) shall not mature
earlier than the Term Loan Maturity Date, (iii) shall have a weighted average
life to maturity no shorter than the remaining weighted average life to maturity
of the Term Loans on the date of effectiveness of the applicable Incremental
Amendment and (iv) shall be treated substantially the same as the Term Loans (in
each case, including with respect to mandatory and voluntary prepayments),
provided that (x) the terms and condition applicable to Incremental Term Loans
shall be reasonably satisfactory to the Administrative Agent and (y) the
interest rates and, subject to clauses (ii) and (iii) above, amortization
schedule and maturity applicable to such Incremental Term Loans shall be
determined by the Borrower and the lenders thereof. Each notice from the
Borrower pursuant to this Section shall set forth the requested amount and
proposed terms of the relevant Incremental Term Loans or Revolving Commitment
Increases. Incremental Term Loans may be made, and Revolving Commitment
Increases may be provided, by any existing Lender (and each existing Term Lender
will have the right, but not an obligation, to make a portion of any Incremental
Term Loan, and each existing Revolving Lender will have the right, but not the
obligation, to provide a portion of any Revolving Commitment Increase, in each
case on terms permitted in this Section 2.21 and otherwise on terms reasonably
acceptable to the Administrative Agent) or by any other bank or other financial
institution (any such other bank or other financial institution being called an
“Additional Lender”); provided that the Administrative Agent shall have
consented (such consent not to be unreasonably withheld) to such Lender’s or
Additional Lender’s making such Incremental Term Loans or providing such
Revolving Commitment Increases. Commitments in respect of Incremental Term Loans
and Revolving Commitment Increases shall become Commitments (or, in the case of
a Revolving Commitment Increase to be provided by an existing Revolving Credit
Lender, an increase in such Lender’s applicable Revolving Credit Commitment)
under this Agreement pursuant to an amendment (an “Incremental Amendment”) to
this Agreement and, as appropriate, the other Loan Documents, executed by
Holdings, the Borrower, each Lender agreeing to provide such Commitment, if any,
each Additional Lender, if any, and the Administrative Agent. The Incremental
Amendment may, without the consent of any other Lenders, effect such amendments
to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the reasonable opinion of the Administrative Agent and the
Borrower, to effect the provisions of this Section. The effectiveness of (and,
in the case of any Incremental Amendment for an Incremental Term Loan, the
Borrowing under) any Incremental Amendment shall be subject to the satisfaction
on the date thereof (each, an “Incremental Facility Closing Date”) of each of
the conditions set forth in Section 4.02 (it being understood that all
references to “the date of such Borrowing” or

 

57



--------------------------------------------------------------------------------

similar language in such Section 4.02 shall be deemed to refer to the effective
date of such Incremental Amendment) and such other conditions as the parties
thereto shall agree. The Borrower may use the proceeds of the Incremental Term
Loans and Revolving Commitment Increases for any purpose not prohibited by this
Agreement. No Lender shall be obligated to provide any Incremental Term Loans or
Revolving Commitment Increases, unless it so agrees. Upon each increase in the
Revolving Commitments pursuant to this Section, (i) each Revolving Lender
immediately prior to such increase will automatically and without further act be
deemed to have assigned to each Lender providing a portion of the Revolving
Commitment Increase (each a “Revolving Commitment Increase Lender”) in respect
of such increase, and each such Revolving Commitment Increase Lender will
automatically and without further act be deemed to have assumed, a portion of
such Revolving Lender’s participations hereunder in outstanding Letters of
Credit and Swingline Loans such that, after giving effect to each such deemed
assignment and assumption of participations, the percentage of the aggregate
outstanding (x) participations hereunder in Letters of Credit and
(y) participations hereunder in Swingline Loans held by each Revolving Lender
(including each such Revolving Commitment Increase Lender) will equal the
percentage of the aggregate Revolving Commitments of all Revolving Lenders
represented by such Revolving Lender’s Revolving Commitment and (ii) if, on the
date of such increase, there are any Revolving Loans outstanding, such Revolving
Loans shall on or prior to the effectiveness of such Revolving Commitment
Increase be prepaid from the proceeds of additional Revolving Loans made
hereunder (reflecting such increase in Revolving Commitments), which prepayment
shall be accompanied by accrued interest on the Revolving Loans being prepaid
and any costs incurred by any Lender in accordance with Section 2.16. The
Administrative Agent and the Lenders hereby agree that the minimum borrowing,
pro rata borrowing and pro rata payment requirements contained elsewhere in this
Agreement shall not apply to the transactions effected pursuant to the
immediately preceding sentence.

ARTICLE III

Representations and Warranties

Each of Holdings and the Borrower represents and warrants to the Lenders that:

SECTION 3.01. Organization; Powers. Each of Holdings, the Borrower and the
Restricted Subsidiaries is duly organized, validly existing and in good standing
under the laws of the jurisdiction of its organization, has all requisite power
and authority to carry on its business as now conducted and, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, is qualified to do business in,
and is in good standing in, every jurisdiction where such qualification is
required.

SECTION 3.02. Authorization; Enforceability. The Transactions entered into and
to be entered into by each Loan Party are within such Loan Party’s powers and

 

58



--------------------------------------------------------------------------------

have been duly authorized by all necessary action. This Agreement has been duly
executed and delivered by each of Holdings and the Borrower and constitutes, and
each other Loan Document to which any Loan Party is to be a party, when executed
and delivered by such Loan Party, will constitute, a legal, valid and binding
obligation of Holdings, the Borrower or such Loan Party (as the case may be),
enforceable in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.

SECTION 3.03. Governmental Approvals; No Conflicts. The Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by or before, any Governmental Authority, except such as have been
obtained or made and are in full force and effect and except filings necessary
to perfect Liens created under the Loan Documents and except where the failure
to obtain such consent or approval or make such registration or filing,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, (b) will not violate any applicable law or regulation
or the charter, by-laws or other organizational documents of Holdings, the
Borrower or any of the Restricted Subsidiaries or any order of any Governmental
Authority, (c) will not violate or result in a default under any material
indenture, agreement or other instrument binding upon Holdings, the Borrower or
any of the Restricted Subsidiaries or any of their assets, or give rise to a
right thereunder to require any payment to be made by Holdings, the Borrower or
any of the Restricted Subsidiaries, and (d) will not result in the creation or
imposition of any Lien on any asset of Holdings, the Borrower or any of the
Restricted Subsidiaries, except Liens created under the Loan Documents.

SECTION 3.04. Financial Condition; No Material Adverse Change. (a) Holdings has
heretofore furnished to the Lenders its consolidated audited financial
statements as of and for the two years ended December 31, 2006, reported on by
PricewaterhouseCoopers LLP, independent public accountants. Such financial
statements present fairly, in all material respects, the consolidated financial
position and results of operations of Holdings, the Borrower and its
consolidated Subsidiaries as of such dates and for such periods in accordance
with GAAP.

(b) Except as disclosed in the financial statements referred to in paragraph (a)
above or the notes thereto, Holdings’ Form 10-K for the fiscal year ended
December 31, 2006, as filed with the U.S. Securities and Exchange Commission on
February 23, 2007, or in the Information Memorandum and except for the Disclosed
Matters, none of Holdings, the Borrower or the Subsidiaries has, as of the
Restatement Effective Date, any material contingent liabilities, unusual
long-term commitments or unrealized losses.

(c) Since December 31, 2006, there has been no material adverse change in the
business, assets, operations, properties, financial condition or prospects of
Holdings, the Borrower and its Restricted Subsidiaries, taken as a whole.

 

59



--------------------------------------------------------------------------------

SECTION 3.05. Properties. (a) Holdings, the Borrower and each of the Restricted
Subsidiaries has good title to, or valid leasehold interests in, all its real
and personal property material to its business (including its Mortgaged
Properties), except for minor defects in title that do not interfere with its
ability to conduct its business as currently conducted or to utilize such
properties for their intended purposes and subject to Permitted Encumbrances.

(b) Holdings, the Borrower and each of the Restricted Subsidiaries owns, or is
licensed to use, all trademarks, tradenames, copyrights, patents and other
intellectual property material to its business, and the use thereof by Holdings,
the Borrower and the Restricted Subsidiaries does not infringe upon the rights
of any other Person, except for any such infringements that, individually or in
the aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

(c) Schedule 3.05 sets forth the address of each real property that is owned or
leased by the Borrower or any of the Subsidiaries as of the Restatement
Effective Date.

(d) As of the Restatement Effective Date, none of Holdings, the Borrower or any
of the Subsidiaries has received notice of, or has knowledge of, any material
pending or contemplated condemnation proceeding affecting any Mortgaged Property
or any sale or disposition thereof in lieu of condemnation. None of the
Mortgaged Property or any interest therein is subject to any right of first
refusal, option or other contractual right to purchase any such Mortgaged
Property or interest therein.

SECTION 3.06. Litigation and Environmental Matters. (a) There are no actions,
suits or proceedings by or before any arbitrator or Governmental Authority
pending against or, to the knowledge of Holdings or the Borrower, threatened
against or affecting Holdings, the Borrower or any of the Subsidiaries (i) as to
which there is a reasonable possibility of an adverse determination and that, if
adversely determined, could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect (other than the Disclosed
Matters) or (ii) that involve any of the Loan Documents or the Transactions.

(b) Except for the Disclosed Matters and except with respect to any other
matters that, individually or in the aggregate, could not reasonably be expected
to result in a Material Adverse Effect, none of Holdings, the Borrower or any of
the Subsidiaries (i) has failed to comply with any Environmental Law or to
obtain, maintain or comply with any permit, license or other approval required
under any Environmental Law, (ii) has become subject to any Environmental
Liability, (iii) has received notice of any claim with respect to any
Environmental Liability or (iv) knows of any basis for any Environmental
Liability.

(c) Since the Restatement Effective Date, there has been no change in the status
of the Disclosed Matters that, individually or in the aggregate, has resulted
in, or materially increased the likelihood of, a Material Adverse Effect.

 

60



--------------------------------------------------------------------------------

SECTION 3.07. Compliance with Laws and Agreements. Each of Holdings, the
Borrower and the Subsidiaries is in compliance with all laws, regulations and
orders of any Governmental Authority applicable to it or its property and all
indentures, agreements and other instruments binding upon it or its property,
except where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect. No Default has
occurred and is continuing.

SECTION 3.08. Investment Company Act. None of Holdings, the Borrower or any of
the Restricted Subsidiaries is an “investment company” as defined in, or subject
to regulation under, the Investment Company Act of 1940, as amended.

SECTION 3.09. Taxes. Holdings, the Borrower and each of the Subsidiaries has
timely filed or caused to be filed all Tax returns and reports required to have
been filed and has paid or caused to be paid all Taxes required to have been
paid by it, except (a) any Taxes that are being contested in good faith by
appropriate proceedings and for which Holdings, the Borrower or such Subsidiary,
as applicable, has set aside on its books adequate reserves or (b) to the extent
that the failure to do so could not reasonably be expected to result in a
Material Adverse Effect.

SECTION 3.10. ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, would reasonably be expected to
result in a Material Adverse Effect. The present value of all accumulated
benefit obligations of all underfunded Plans (based on the assumptions used for
purposes of Statement of Financial Accounting Standards No. 87) did not, as of
the date of the most recent financial statements reflecting such amounts, exceed
the fair market value of the assets of all such underfunded Plans by an amount
that, if it were required to be fully paid, would reasonably be expected to
result in a Material Adverse Effect. Neither the Borrower nor any ERISA
Affiliate has engaged in a transaction with respect to any employee benefit plan
that would reasonably be expected to result in any material liability to the
Borrower or any ERISA Affiliate pursuant to Section 4069 of ERISA.

SECTION 3.11. Disclosure. Holdings and the Borrower have disclosed to the
Lenders all agreements, instruments and corporate or other restrictions to which
Holdings, the Borrower or any of the Restricted Subsidiaries is subject, and all
other matters known to any of them, that, individually or in the aggregate,
could reasonably be expected to result in a Material Adverse Effect. The
Information Memorandum and the other reports, financial statements, certificates
or other information furnished by or on behalf of any Loan Party to the
Administrative Agent or any Lender in connection with the negotiation of this
Agreement or any other Loan Document or delivered hereunder or thereunder (as
modified or supplemented by other information so furnished), taken as a whole,
as of the date so furnished or delivered, did not contain any material
misstatement of fact or omit to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading, provided that (a) with respect to projected financial
information, Holdings and the Borrower represent

 

61



--------------------------------------------------------------------------------

only that such information was prepared in good faith based upon assumptions
believed to be reasonable at the time and (b) with respect to information
regarding the semiconductor market and other industry data, Holdings and the
Borrower represent only that such information was prepared by third-party
industry research firms, and although Holdings and the Borrower believe such
information is reliable, Holdings and the Borrower cannot guarantee the accuracy
and completeness of the information and have not independently verified such
information.

SECTION 3.12. Subsidiaries. Holdings does not have any subsidiaries other than
the Borrower and the Subsidiaries. Schedule 3.12 sets forth the name of, and the
ownership interest of Holdings in, each Subsidiary and identifies each
Subsidiary that is a Subsidiary Loan Party, in each case as of the Restatement
Effective Date. As of the Restatement Effective Date, all Subsidiaries are
Restricted Subsidiaries.

SECTION 3.13. Insurance. Schedule 3.13 sets forth a description of all insurance
maintained by or on behalf of Holdings, the Borrower and the Subsidiaries as of
December 31, 2006. As of the Restatement Effective Date, all premiums in respect
of such insurance that are required to have been paid have been paid. Holdings
and the Borrower believe that the insurance maintained by or on behalf of
Holdings, the Borrower and the Restricted Subsidiaries is adequate in all
material respects.

SECTION 3.14. Labor Matters. As of the Restatement Effective Date, there are no
material strikes, lockouts or slowdowns against Holdings, the Borrower or any
Subsidiary pending or, to the knowledge of Holdings or the Borrower, threatened.
Except as could not reasonably be expected to result in a Material Adverse
Effect, (a) the hours worked by and payments made to employees of Holdings, the
Borrower and the Subsidiaries have not been in violation of the Fair Labor
Standards Act or any other applicable Federal, state, local or foreign law
dealing with such matters and (b) the consummation of the Restatement
Transactions will not give rise to any right of termination or right of
renegotiation on the part of any union under any collective bargaining agreement
to which Holdings, the Borrower or any Subsidiary is bound.

SECTION 3.15. Senior Indebtedness. The Obligations constitute “Senior
Indebtedness” under and as defined in the documentation governing any
Indebtedness that is subordinated to the Obligations.

ARTICLE IV

Conditions

SECTION 4.01. [Intentionally Omitted]

SECTION 4.02. Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing, and of an Issuing Bank to issue, amend, renew or
extend any Letter of Credit, is subject to receipt of the request therefor in
accordance herewith and to the satisfaction of the following conditions:

(a) The representations and warranties of each Loan Party set forth in the Loan
Documents shall be true and correct in all material respects on and as of the
date of such Borrowing or the date of issuance, amendment, renewal or extension
of such Letter of Credit, as applicable, except to the extent such
representations and warranties expressly relate to an earlier date (in which
case such representations and warranties shall be true and correct in all
material respects as to such earlier date).

 

62



--------------------------------------------------------------------------------

(b) At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by Holdings
and the Borrower on the date thereof as to the matters specified in paragraphs
(a) and (b) of this Section. For purposes of the foregoing, the term “Borrowing”
shall not include the continuation or conversion of Loans in which the aggregate
amount of such Loans is not being increased.

ARTICLE V

Affirmative Covenants

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated and all LC
Disbursements shall have been reimbursed, each of Holdings and the Borrower
covenants and agrees with the Lenders that:

SECTION 5.01. Financial Statements and Other Information. Holdings will furnish
to the Administrative Agent and each Lender:

(a) promptly when available and in any event within 90 days after the end of
each fiscal year of Holdings, its audited consolidated balance sheet and related
statements of operations, stockholders’ equity and cash flows as of the end of
and for such year, setting forth in each case in comparative form the figures
for the previous fiscal year, all reported on by PricewaterhouseCoopers LLP or
other independent public accountants of recognized national standing (without a
“going concern” or like qualification or exception and without any qualification
or exception as to the scope of such audit) to the effect that such consolidated
financial statements present fairly in all material respects the consolidated
financial condition and results of operations of Holdings, the Borrower and the
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied;

 

63



--------------------------------------------------------------------------------

(b) promptly when available and in any event within 45 days after the end of
each of the first three fiscal quarters of each fiscal year of Holdings, its
unaudited consolidated balance sheet and related statements of operations,
stockholders’ equity and cash flows as of the end of and for such fiscal quarter
and the then elapsed portion of the fiscal year, setting forth in each case in
comparative form the figures for the corresponding period or periods of (or, in
the case of the balance sheet, as of the end of) the previous fiscal year, all
certified by one of its Financial Officers as presenting fairly in all material
respects the consolidated financial condition and results of operations of
Holdings, the Borrower and the Subsidiaries on a consolidated basis in
accordance with GAAP consistently applied, subject to normal year-end audit
adjustments and the absence of footnotes;

(c) concurrently with any delivery of financial statements under paragraph
(a) or (b) above, a certificate of a Financial Officer of Holdings
(i) certifying as to whether a Default has occurred and, if a Default has
occurred, specifying the details thereof and any action taken or proposed to be
taken with respect thereto, (ii) setting forth reasonably detailed calculations
of the Leverage Ratio and the Secured Leverage Ratio as of the last day of the
fiscal period covered by such financial statements, (iii) setting forth
reasonably detailed calculations demonstrating compliance with Section 6.12 (if
applicable), (iv) stating whether any change in GAAP or in the application
thereof has occurred since the date of Holdings’ audited financial statements
referred to in Section 3.04 and, if any such change has occurred, specifying the
effect of such change on the financial statements accompanying such certificate
and (v) listing each Subsidiary and identifying such Subsidiary as a Restricted
Subsidiary or an Unrestricted Subsidiary and as a Subsidiary Loan Party or not a
Subsidiary Loan Party as of the date of such certificate;

(d) concurrently with any delivery of financial statements under paragraph
(a) above, a certificate of the accounting firm that reported on such financial
statements stating whether they obtained knowledge during the course of their
examination of such financial statements of any Default (which certificate may
be limited to the extent required by accounting rules or guidelines);

(e) prior to the commencement of each fiscal year of Holdings, a detailed
consolidated budget for such fiscal year (including a projected consolidated
balance sheet and related statements of projected operations and cash flow as of
the end of and for such fiscal year and setting forth any material assumptions
used for purposes of preparing such budget) and, promptly when available, any
significant revisions of such budget;

(f) promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by Holdings, the
Borrower or any Subsidiary with the Securities and Exchange Commission, or any
Governmental Authority succeeding to any or all of the functions of said
Commission, or with any national securities exchange, or distributed by Holdings
to its public stockholders generally, as the case may be;

 

64



--------------------------------------------------------------------------------

(g) promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of Holdings, the
Borrower or any Subsidiary, or compliance with the terms of any Loan Document,
as the Administrative Agent or any Lender may reasonably request;

(h) promptly following a request therefor, all documentation and other
information that a Lender reasonably requests in order to comply with its
ongoing obligations under applicable “know your customer” and anti-money
laundering rules and regulations, including the USA Patriot Act; and

(i) concurrently with any delivery of financial statements under paragraph
(a) or (b) above, if there are any Unrestricted Subsidiaries at the time, the
related consolidating financial statements reflecting the adjustments necessary
to eliminate the accounts of Unrestricted Subsidiaries from such consolidated
financial statements.

SECTION 5.02. Notices of Material Events. Holdings and the Borrower will furnish
to the Administrative Agent and each Lender written notice of the following
promptly upon Holdings’ or the Borrower’s obtaining knowledge thereof:

(a) the occurrence of any Default;

(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting Holdings, the
Borrower or any Affiliate thereof that, if adversely determined, could
reasonably be expected to result in a Material Adverse Effect;

(c) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of Holdings, the Borrower and the Subsidiaries in an aggregate amount
exceeding $10,000,000; and

(d) any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of Holdings setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

SECTION 5.03. Information Regarding Collateral. (a) Holdings will furnish to the
Administrative Agent prompt written notice of any change (i) in any Loan Party’s
corporate name or in any trade name used to identify it in the conduct of its
business or in the ownership of its properties, (ii) in the location of any Loan
Party’s chief

 

65



--------------------------------------------------------------------------------

executive office, its principal place of business, any office in which it
maintains books or records relating to Collateral owned by it or any office or
facility at which Collateral owned by it is located (including the establishment
of any such new office or facility), (iii) in any Loan Party’s jurisdiction of
formation, identity or corporate structure or (iv) in any Loan Party’s Federal
Taxpayer Identification Number. Holdings agrees not to effect or permit any
change referred to in the preceding sentence unless all filings have been made,
or will have been made within any statutory period, under the Uniform Commercial
Code or otherwise that are required in order for the Administrative Agent to
continue at all times following such change to have a valid, legal and perfected
security interest in all the Collateral for the benefit of the Secured Parties.
Holdings also agrees promptly to notify the Administrative Agent if any material
portion of the Collateral is damaged or destroyed.

(b) Each year, at the time of delivery of annual financial statements with
respect to the preceding fiscal year pursuant to clause (a) of Section 5.01,
Holdings shall deliver to the Administrative Agent a certificate of a Financial
Officer of Holdings (i) setting forth the information required pursuant to
Section 2 of the Perfection Certificate or confirming that there has been no
change in such information since the date of the Perfection Certificate
delivered on the Restatement Effective Date or the date of the most recent
certificate delivered pursuant to this Section and (ii) certifying that all
Uniform Commercial Code financing statements (including fixture filings, as
applicable) or other appropriate filings, recordings or registrations, including
all refilings, rerecordings and reregistrations, containing a description of the
Collateral have been filed of record in each governmental, municipal or other
appropriate office in each jurisdiction identified pursuant to clause (i) above
to the extent necessary to protect and perfect the security interests under the
Security Agreement for a period of not less than 18 months after the date of
such certificate (except as noted therein with respect to any continuation
statements to be filed within such period).

(c) All notices, reports and certificates required by this Section 5.03 may be
delivered to the Administrative Agent via electronic means.

SECTION 5.04. Existence; Conduct of Business. Each of Holdings and the Borrower
will, and will cause each of the Restricted Subsidiaries to, do or cause to be
done all things necessary to preserve, renew and keep in full force and effect
its legal existence and the rights, contracts, licenses, permits, privileges,
franchises, patents, copyrights, trademarks and trade names material to the
conduct of the business of the Borrower and its Restricted Subsidiaries, taken
as a whole, provided that the foregoing shall not prohibit any merger,
consolidation, liquidation or dissolution permitted under Section 6.03 or any
sale of assets permitted under Section 6.05.

SECTION 5.05. Payment of Obligations. Each of Holdings and the Borrower will,
and will cause each of the Restricted Subsidiaries to, pay its Indebtedness and
other obligations, including Tax liabilities, before the same shall become
delinquent or in default, except where (a) the validity or amount thereof is
being contested in good faith by appropriate proceedings, (b) Holdings, the
Borrower or such Restricted

 

66



--------------------------------------------------------------------------------

Subsidiary has set aside on its books adequate reserves with respect thereto in
accordance with GAAP, (c) such contest effectively suspends collection of the
contested obligation and the enforcement of any Lien securing such obligation
and (d) the failure to make payment pending such contest could not reasonably be
expected to result in a Material Adverse Effect.

SECTION 5.06. Maintenance of Properties. Each of Holdings and the Borrower will,
and will cause each of the Restricted Subsidiaries to, keep and maintain all
property material to the conduct of the business of Holdings, the Borrower and
the Restricted Subsidiaries, taken as a whole, in good working order and
condition, ordinary wear and tear excepted.

SECTION 5.07. Insurance. Each of Holdings and the Borrower will, and will cause
each of the Restricted Subsidiaries to, maintain, with financially sound and
reputable insurance companies (a) insurance in such amounts (with no greater
risk retention) and against such risks as are customarily maintained by
companies of established repute engaged in the same or similar businesses
operating in the same or similar locations and (b) all insurance required to be
maintained pursuant to the Security Documents. Holdings will furnish to the
Lenders, upon request of the Administrative Agent, information in reasonable
detail as to the insurance so maintained.

SECTION 5.08. Casualty and Condemnation. Holdings (a) will furnish to the
Administrative Agent and the Lenders prompt written notice of any casualty or
other insured damage to any material portion of any Collateral or the
commencement of any action or proceeding for the taking of any Collateral or any
part thereof or interest therein under power of eminent domain or by
condemnation or similar proceeding and (b) will cause the Net Proceeds of any
such event (whether in the form of insurance proceeds, condemnation awards or
otherwise) to be applied in accordance with the applicable provisions of the
Security Documents.

SECTION 5.09. Books and Records; Inspection and Audit Rights. Each of Holdings
and the Borrower will, and will cause each of the Restricted Subsidiaries to,
keep proper books of record and account in which full, true and correct entries
are made of all material dealings and transactions in relation to its business
and activities. Each of Holdings and the Borrower will, and will cause each of
the Restricted Subsidiaries to, permit any representatives designated by the
Administrative Agent or any Lender, upon reasonable prior notice, to visit and
inspect its properties, to examine and make extracts from its books and records
and to discuss its affairs, finances and condition with its officers and
independent accountants, all at such reasonable times and at such reasonable
intervals as may be reasonably requested.

SECTION 5.10. Compliance with Laws. Each of Holdings and the Borrower will, and
will cause each of the Subsidiaries to, comply with all laws, rules, regulations
and orders of any Governmental Authority applicable to it or its property,
except where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.

 

67



--------------------------------------------------------------------------------

SECTION 5.11. Use of Proceeds and Letters of Credit. The proceeds of the
Revolving Loans and Swingline Loans will be used only for general corporate
purposes. No part of the proceeds of any Loan will be used, whether directly or
indirectly, for any purpose that entails a violation of any of the Regulations
of the Board, including Regulations T, U and X. Letters of Credit will be issued
only to support obligations of the Borrower or any Restricted Subsidiary
incurred for general corporate purposes. The proceeds of the Term Loans will be
used only to prepay Term Loans (under and as defined in the Existing Credit
Agreement) outstanding on the Restatement Effective Date.

SECTION 5.12. Additional Subsidiaries. If any additional Subsidiary is formed or
acquired after the Restatement Effective Date, Holdings will, within ten
Business Days after such Subsidiary is formed or acquired, notify the
Administrative Agent and the Lenders thereof and cause the Collateral and
Guarantee Requirement to be satisfied with respect to such Subsidiary (if it is
a Subsidiary Loan Party) and with respect to any Equity Interest in or
Indebtedness of such Subsidiary owned by or on behalf of any Loan Party.

SECTION 5.13. Further Assurances. (a) Each of Holdings and the Borrower will,
and will cause each Subsidiary Loan Party to, execute any and all further
documents, financing statements, agreements and instruments, and take all such
further actions (including the filing and recording of financing statements,
fixture filings, mortgages, deeds of trust and other documents), that may be
required under any applicable law, or which the Administrative Agent or the
Required Lenders may reasonably request, to cause the Collateral and Guarantee
Requirement to be and remain satisfied, all at the expense of the Loan Parties.
Holdings and the Borrower also agree to provide to the Administrative Agent,
from time to time upon request, evidence reasonably satisfactory to the
Administrative Agent as to the perfection and priority of the Liens created or
intended to be created by the Security Documents.

(b) If any material assets (including any real property or improvements thereto
or any interest therein) are acquired by the Borrower or any Subsidiary Loan
Party after the Restatement Effective Date (other than assets constituting
Collateral under the Security Agreement or the Pledge Agreement that become
subject to the Lien of the Security Agreement or the Pledge Agreement upon
acquisition thereof), the Borrower will notify the Administrative Agent and the
Lenders thereof, and, if requested by the Administrative Agent or the Required
Lenders, the Borrower will cause such assets to be subjected to a Lien securing
the Obligations and will take, and cause the Subsidiary Loan Parties to take,
such actions as shall be necessary or reasonably requested by the Administrative
Agent to grant and perfect such Liens, including actions described in
paragraph (a) of this Section, all at the expense of the Loan Parties.

 

68



--------------------------------------------------------------------------------

ARTICLE VI

Negative Covenants

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired or terminated and all LC Disbursements shall
have been reimbursed, each of Holdings and the Borrower covenants and agrees
with the Lenders that:

SECTION 6.01. Indebtedness; Certain Equity Securities. (a) The Borrower will
not, and Holdings and the Borrower will not permit any Restricted Subsidiary to,
create, incur, assume or permit to exist any Indebtedness, except:

(i) Term Loans, other than any Incremental Term Loans, and Letters of Credit;

(ii) Indebtedness existing on the Restatement Effective Date and set forth in
Schedule 6.01 and extensions, renewals, refinancings and replacements of any
such Indebtedness that do not increase the outstanding principal amount thereof
(other than by the amount of any fees or expenses incurred in the refinancing
thereof) or result in an earlier maturity date or decreased weighted average
life thereof;

(iii) Indebtedness of the Borrower to Holdings or any Restricted Subsidiary and
of any Restricted Subsidiary to the Borrower, Holdings or any other Restricted
Subsidiary, in each case subject to Section 6.04;

(iv) Guarantees by the Borrower and by any Restricted Subsidiary of Indebtedness
of Holdings, the Borrower or any other Subsidiary, provided that such Guarantees
are permitted by Section 6.04;

(v) Indebtedness of the Borrower or any Restricted Subsidiary in respect of
workers’ compensation claims, self-insurance obligations, performance bonds,
surety, appeal or similar bonds and completion or other financial guarantees
provided by the Borrower and the Restricted Subsidiaries in the ordinary course
of their business, provided that upon the incurrence of Indebtedness with
respect to reimbursement type obligations regarding workers’ compensation
claims, such obligations are reimbursed within 30 days following such drawing or
incurrence;

(vi) Indebtedness of the Borrower or any Restricted Subsidiary incurred to
finance the acquisition, construction or improvement of any fixed or capital
assets, including Capital Lease Obligations (provided that such Indebtedness is
incurred prior to or within 180 days after such acquisition or the completion of
such construction or improvement) and any Indebtedness assumed in connection
with the acquisition of any such assets or secured by a Lien on any such assets
prior to the acquisition thereof, and extensions, renewals, refinancings and
replacements of any such Indebtedness that do not

 

69



--------------------------------------------------------------------------------

increase the outstanding principal amount thereof; provided that the aggregate
principal amount of Indebtedness permitted by this clause (vi) shall not exceed
$25,000,000 at any time outstanding;

(vii) Indebtedness of the China JV in an aggregate principal amount not to
exceed $20,000,000 at any time outstanding; provided that such Indebtedness is
(A) secured only by assets of the China JV and not by assets of Holdings, the
Borrower of any other Restricted Subsidiary and (B) not Guaranteed by Holdings,
the Borrower or any other Restricted Subsidiary;

(viii) unsecured reimbursement obligations (contingent or otherwise) in respect
of letters of credit issued to support obligations of the Borrower or any
Restricted Subsidiary incurred in the ordinary course of business; provided that
(A) the aggregate amount of all such letters of credit and unreimbursed
disbursements in respect thereof shall not at any time exceed $5,000,000 and
(B) any disbursement in respect of any such letter of credit shall be reimbursed
in full within three Business Days after such disbursement is made; and

(ix) other Funded Indebtedness if, on the date of the creation, issuance,
incurrence or assumption of such Indebtedness (or, in the case of Funded
Indebtedness that becomes secured by collateral after the date such Indebtedness
is created, issued, incurred or assumed, the date such Funded Indebtedness
becomes secured by such collateral), (x) the Leverage Ratio is less than 4.00 to
1.00 and (y) if such Indebtedness is Secured Funded Indebtedness, the Secured
Leverage Ratio is less than 2.5 to 1.0, in each case calculated based on
Consolidated EBITDA for the most recent period of four fiscal quarters for which
financial statements have been delivered pursuant to Section 5.01(a) or (b), as
applicable, determined after giving effect to such Funded Indebtedness to be
created, issued, incurred or assumed on such date (or becoming so secured on
such date, as applicable) and all Indebtedness to be prepaid with the proceeds
of such Funded Indebtedness on or within 10 days after such date.

(b) Holdings will not create, incur, assume or permit to exist any Indebtedness
except (i) Indebtedness created under the Loan Documents, (ii) Indebtedness
permitted under clause (a)(iii) of this Section 6.01 and (iii) Guarantees
permitted by Holdings of Indebtedness of the Borrower and the Restricted
Subsidiaries permitted hereby.

(c) Neither Holdings nor the Borrower will, nor will they permit any Restricted
Subsidiary to, issue any preferred stock or other preferred Equity Interests
(including any Disqualified Stock), except that (i) Holdings may issue preferred
stock or other preferred Equity Interests of Holdings that are not Disqualified
Stock and Disqualified Stock if such issuance would be permitted by clause
(a)(ix) of this Section 6.01 as if such clause applied to Holdings and
(ii) Holdings, the Borrower or any Restricted Subsidiary may issue directors’
qualifying shares or shares required by applicable law to be held by a Person
other than Holdings, the Borrower or any Restricted Subsidiary.

 

70



--------------------------------------------------------------------------------

(d) Neither Holdings nor the Borrower will permit the Bermuda IP Subsidiary to
create, incur, assume or permit to exist any Indebtedness (regardless of whether
permitted under paragraph (a) of this Section) other than Indebtedness of the
Bermuda IP Subsidiary owed to the Borrower or a Subsidiary Loan Party that is
otherwise permitted by this Agreement and is pledged as Collateral.

SECTION 6.02. Liens. (a) The Borrower will not, and Holdings and the Borrower
will not permit any Restricted Subsidiary to, create, incur, assume or permit to
exist any Lien on any property or asset now owned or hereafter acquired by it,
or assign or sell any income or revenues (including accounts receivable) or
rights in respect of any thereof, except:

(i) Liens created under the Loan Documents;

(ii) Permitted Encumbrances;

(iii) any Lien on any property or asset of the Borrower or any Restricted
Subsidiary existing on the Restatement Effective Date and set forth in
Schedule 6.02, provided that (A) such Lien shall not apply to any other property
or asset of the Borrower or any Restricted Subsidiary and (B) such Lien shall
secure only those obligations that it secures on the Restatement Effective Date
and extensions, renewals and replacements thereof that do not increase the
outstanding principal amount thereof;

(iv) any Lien existing on any property or asset prior to the acquisition thereof
by the Borrower or any Subsidiary or existing on any property or asset of any
Person that becomes a Subsidiary after the Restatement Effective Date prior to
the time such Person becomes a Subsidiary, provided that (A) such Lien is not
created in contemplation of or in connection with such acquisition or such
Person becoming a Subsidiary, as the case may be, (B) such Lien shall not apply
to any other property or assets of the Borrower or any Subsidiary, (C) such Lien
shall secure only those obligations that it secures on the date of such
acquisition or the date such Person becomes a Subsidiary, as the case may be,
and extensions, renewals and replacements thereof that do not increase the
outstanding principal amount thereof and (D) such Lien shall not secure Funded
Indebtedness;

(v) Liens on fixed or capital assets acquired, constructed or improved by the
Borrower or any Restricted Subsidiary; provided that (A) such Liens secure
Indebtedness permitted by clause (vi) of Section 6.01(a), (B) such security
interests and the Indebtedness secured thereby are incurred prior to or within
180 days after such acquisition or the completion of such construction or
improvement, (C) the Indebtedness secured thereby does not exceed 100% of the
cost of acquiring, constructing or improving such fixed capital assets and
(D) such security interests shall not apply to any other property or assets of
the Borrower or any Restricted Subsidiary;

(vi) Liens arising solely by virtue of any statutory or common law provision
relating to banker’s liens, rights of setoff or similar rights;

 

71



--------------------------------------------------------------------------------

(vii) Liens in favor of a landlord on leasehold improvements in leased premises;

(viii) sales of Receivables pursuant to Permitted Receivables Sales or Permitted
Receivables Financings;

(ix) Liens on the assets of the China JV securing Indebtedness incurred by the
China JV permitted under clause (vii) of Section 6.01(a); and

(x) other Liens securing Secured Funded Indebtedness that is permitted by clause
(ix) of Section 6.01(a); provided that the Collateral shall not secure any such
Funded Indebtedness (other than the Obligations).

(b) Holdings will not create, incur, assume or permit to exist any Lien on any
property or asset now owned or hereafter acquired by it, or assign or sell any
income or revenues (including accounts receivable) or rights in respect thereof,
except Liens created under the Pledge Agreement and Permitted Encumbrances.

SECTION 6.03. Fundamental Changes. (a) Neither Holdings nor the Borrower will,
nor will they permit any Restricted Subsidiary to, merge into or consolidate
with any other Person, or permit any other Person to merge into or consolidate
with it, or liquidate or dissolve, except that, if at the time thereof and
immediately after giving effect thereto no Default shall have occurred and be
continuing (i) any Person may merge with Holdings or the Borrower in a
transaction in which the surviving entity is a Person organized or existing
under the laws of the United States of America, any State thereof or the
District of Columbia and, if such surviving entity is not Holdings or the
Borrower, as the case may be, such Person expressly assumes, in writing, all the
obligations of Holdings or the Borrower, as the case may be, under the Loan
Documents, (ii) any Person may merge with any Restricted Subsidiary in a
transaction in which the surviving entity is a Restricted Subsidiary and, if any
party to such merger is a Subsidiary Loan Party, is a Subsidiary Loan Party and
(iii) any Restricted Subsidiary (other than a Subsidiary Loan Party) may
liquidate or dissolve if the Borrower determines in good faith that such
liquidation or dissolution is in the best interests of the Borrower and is not
materially disadvantageous to the Lenders, provided that any such merger
involving a Person that is not a wholly owned Restricted Subsidiary immediately
prior to such merger shall not be permitted unless also permitted by
Sections 6.04 and 6.08.

(b) The Borrower will not, and Holdings and the Borrower will not permit any of
the Restricted Subsidiaries (other than a Receivables Subsidiary) to, engage to
any material extent in any business other than businesses of the type conducted
by the Borrower and the Restricted Subsidiaries on the Restatement Effective
Date and businesses reasonably related thereto.

(c) Holdings will not engage in any business or activity other than the
ownership of all the outstanding shares of capital stock of the Borrower and the
Foreign Joint Venture Holding Companies, incurring Indebtedness permitted hereby
and activities

 

72



--------------------------------------------------------------------------------

incidental thereto. Holdings will not own or acquire any assets (other than
shares of capital stock of the Borrower, shares of capital stock of the Foreign
Joint Venture Holding Companies, cash and Permitted Investments) or incur any
liabilities (other than liabilities under the Loan Documents, Guarantees by
Holdings of obligations of the Borrower and the Restricted Subsidiaries under
leases of real property, Indebtedness permitted hereby, obligations under any
stock option plans or other benefit plans for management or employees of
Holdings, the Borrower and the Restricted Subsidiaries, liabilities imposed by
law, including tax liabilities, and other liabilities incidental to its
existence and permitted business and activities). Notwithstanding the foregoing
two sentences, Holdings may acquire Equity Interests in another Person in
exchange solely for common stock of Holdings, so long as the Equity Interests
acquired by Holdings are contributed to the Borrower substantially
simultaneously with such acquisition and such acquisition by the Borrower would
be otherwise permitted by this Agreement.

(d) No Receivables Subsidiary will engage in any business other than the
purchase and sale or other transfer of Receivables (or participation interests
therein) in connection with any Permitted Receivables Financing, together with
activities directly related thereto.

SECTION 6.04. Investments, Loans, Advances, Guarantees and Acquisitions. The
Borrower will not, and Holdings and the Borrower will not permit any of the
Restricted Subsidiaries to, purchase, hold or acquire (including pursuant to any
merger with any Person that was not a wholly owned Restricted Subsidiary prior
to such merger) any Equity Interests in or evidences of indebtedness or other
securities (including any option, warrant or other right to acquire any of the
foregoing) of, make or permit to exist any loans or advances to, Guarantee any
obligations of, or make or permit to exist any investment or any other interest
in, any other Person, or purchase or otherwise acquire (in one transaction or a
series of transactions) any assets of any other Person constituting a business
unit, except:

(a) Permitted Investments;

(b) investments existing on the Restatement Effective Date and set forth on
Schedule 6.04;

(c) investments by the Borrower and the Restricted Subsidiaries that are Loan
Parties in Equity Interests in their respective Restricted Subsidiaries that are
Loan Parties and investments by Restricted Subsidiaries that are not Loan
Parties in Equity Interests in their respective Restricted Subsidiaries,
provided that any such Equity Interests held by a Loan Party shall be pledged
pursuant to the Pledge Agreement (subject to the limitations applicable to
voting stock of a Foreign Subsidiary and Equity Interests in the China JV
referred to in the definition of the term “Collateral and Guarantee
Requirement”);

(d) loans or advances made by any Loan Party to any other Loan Party and made by
any Restricted Subsidiary that is not a Loan Party to the Borrower or any

 

73



--------------------------------------------------------------------------------

other Restricted Subsidiary, provided that (subject to the proviso to clause
(c) of the definition of “Collateral and Guarantee Requirement”) any such loans
and advances made by a Loan Party shall be evidenced by a promissory note
pledged pursuant to the Pledge Agreement;

(e) Guarantees by any Loan Party of Indebtedness of any other Loan Party and
Guarantees by any Restricted Subsidiary that is not a Loan Party of Indebtedness
of any other Restricted Subsidiary that is not a Loan Party, in each case
provided that the Indebtedness so Guaranteed is permitted by Section 6.01;

(f) investments received in connection with the bankruptcy or reorganization of,
or settlement of delinquent accounts and disputes with, customers and suppliers,
in each case in the ordinary course of business;

(g) Permitted Acquisitions;

(h) any investments in or loans to any other Person received as noncash
consideration for sales, transfers, leases and other dispositions permitted by
Section 6.05;

(i) Guarantees by the Borrower and the Restricted Subsidiaries of leases entered
into by any Restricted Subsidiary as lessee;

(j) extensions of credit in the nature of accounts receivable or notes
receivable in the ordinary course of business;

(k) investments in payroll, travel and similar advances to cover matters that
are expected at the time of such advances ultimately to be treated as expenses
for accounting purposes and that are made in the ordinary course of business;

(l) loans or advances to employees made in the ordinary course of business
consistent with prudent business practice and not exceeding $5,000,000 in the
aggregate outstanding at any one time;

(m) investments in or acquisitions of stock, obligations or securities received
in settlement of debts created in the ordinary course of business and owing to
the Borrower or any Restricted Subsidiary or in satisfaction of judgments;

(n) investments in the form of Hedging Agreements permitted under Section 6.07;

(o) investments by the Borrower or any Restricted Subsidiary in (i) the capital
stock of a Receivables Subsidiary and (ii) other interests in a Receivables
Subsidiary, in each case to the extent determined by the Borrower in its
judgment to be reasonably necessary in connection with or required by the terms
of the Permitted Receivables Financing;

 

74



--------------------------------------------------------------------------------

(p) investments, loans, advances, guarantees and acquisitions resulting from a
foreclosure by Holdings, the Borrower or any Restricted Subsidiary with respect
to any secured investment or other transfer of title with respect to any secured
investment in default;

(q) investments, loans, advances, guarantees and acquisitions the consideration
for which consists solely of shares of common stock of Holdings;

(r) investments by the Borrower in Equity Interests issued by the Czech
Subsidiary pursuant to conversions of Indebtedness of the Czech Subsidiary
permitted by Section 6.08(b)(viii);

(s) the licensing from other Persons by the Borrower and the Restricted
Subsidiaries of intellectual property in accordance with normal industry
practice; provided that if such licensing involves the effective acquisition of
any business of another Person it must be otherwise permitted by this
Section 6.04; and

(t) other investments, loans, advances or Guarantees in an aggregate amount not
to exceed the amount available pursuant to the Investment/RP Basket.

SECTION 6.05. Asset Sales. The Borrower will not, and Holdings and the Borrower
will not permit any of the Restricted Subsidiaries to, sell, transfer, lease or
otherwise dispose of any asset, including any Equity Interest owned by it, nor
will the Borrower permit any of the Restricted Subsidiaries to issue any
additional Equity Interest in such Subsidiary, except:

(a) (i) sales of inventory, used or surplus equipment and Permitted Investments
in the ordinary course of business, (ii) non-cash sales or exchanges of surplus
or fully-depreciated equipment in an aggregate amount (based on fair market
value) not to exceed $2,000,000 during any fiscal year, and (iii) the periodic
clearance of aged inventory;

(b) sales, transfers and dispositions to the Borrower or a Restricted
Subsidiary, provided that any such sales, transfers or dispositions
(i) involving a Subsidiary that is not a Loan Party shall be made in compliance
with Section 6.09 and (ii) made by a Loan Party to a Restricted Subsidiary that
is not a Loan Party shall be deemed to be an investment that counts against the
Investment/RP Basket (unless made for cash consideration for fair market value);

(c) sales, transfers and other dispositions of assets (other than Equity
Interests in a Subsidiary) that are not permitted by any other clause of this
Section, provided that the aggregate fair market value of all assets sold,
transferred or otherwise disposed of by Loan Parties in reliance upon this
clause (c) shall not exceed $35,000,000 during any fiscal year of the Borrower;

(d) sales of Receivables permitted by clause (viii) of Section 6.02(a);

 

75



--------------------------------------------------------------------------------

(e) sale and leaseback transactions permitted by Section 6.06;

(f) sales of property, plant and equipment located at any of the manufacturing
sites listed in Schedule 6.05(f); and

(g) the licensing by the Borrower and the Restricted Subsidiaries of
intellectual property to other Persons, in accordance with normal industry
practice; provided that if such licensing involves the effective transfer or
conveyance of any business conducted by the Borrower or any Restricted
Subsidiary utilizing such intellectual property it must be otherwise permitted
by this Section 6.05;

provided that (i) all sales, transfers, leases and other dispositions permitted
hereby shall be made for fair value (other than those permitted by clause
(b) above) and for consideration of at least 80% cash or cash equivalents (other
than those permitted by clauses (a)(ii) and (b) above) and (ii) the Bermuda IP
Subsidiary shall not make sales, transfers or other dispositions other than
pursuant to clauses (a) or (g) above.

SECTION 6.06. Sale and Leaseback Transactions. The Borrower will not, and
Holdings and the Borrower will not permit any of the Restricted Subsidiaries to,
enter into any arrangement, directly or indirectly, whereby it shall sell or
transfer any property, real or personal, used or useful in its business, whether
now owned or hereafter acquired, and thereafter rent or lease such property or
other property that it intends to use for substantially the same purpose or
purposes as the property sold or transferred, except for (a) any such sale of
any fixed or capital assets that is made for cash consideration in an amount not
less than the cost of such fixed or capital asset and is consummated within
180 days after the Borrower or such Restricted Subsidiary acquires or completes
the construction of such fixed or capital asset, (b) any such sales and
leasebacks made after the Restatement Effective Date of real or personal
property with an aggregate fair value not to exceed $25,000,000 during any four
consecutive quarter period and (c) the Specified Sale-Leaseback.

SECTION 6.07. Hedging Agreements. The Borrower will not, and Holdings and the
Borrower will not permit any of the Restricted Subsidiaries to, enter into any
Hedging Agreement, except (a) Hedging Agreements entered into to hedge or
mitigate risks to which the Borrower or any Restricted Subsidiary has actual
exposure (other than those in respect of Equity Interests of the Borrower or any
of its Restricted Subsidiaries), and (b) Hedging Agreements entered into in
order to effectively cap, collar or exchange interest rates (from fixed to
floating rates, from one floating rate to another floating rate or otherwise)
with respect to any interest-bearing liability or investment of the Borrower or
any Restricted Subsidiary.

SECTION 6.08. Restricted Payments; Certain Payments of Indebtedness. (a) Neither
Holdings nor the Borrower will, nor will they permit any Restricted Subsidiary
to, declare or make, or agree to pay or make, directly or indirectly, any
Restricted Payment, except that (i) Holdings may declare and pay dividends with
respect

 

76



--------------------------------------------------------------------------------

to its capital stock payable solely in additional shares of its capital stock,
(ii) Restricted Subsidiaries may declare and pay dividends ratably with respect
to their capital stock, (iii) Holdings may make Restricted Payments, not
exceeding $7,500,000 during any fiscal year, pursuant to and in accordance with
stock option plans or other benefit plans for directors, management or employees
of Holdings, the Borrower and the Restricted Subsidiaries, including the
redemption or purchase of capital stock of Holdings held by former directors,
management or employees of Holdings, the Borrower or any Restricted Subsidiary
following termination of their employment, (iv) the Borrower may pay dividends
to Holdings at such times and in such amounts, not exceeding $7,500,000 during
any fiscal year, as shall be necessary to permit Holdings to discharge its
permitted liabilities, (v) Restricted Payments may be made in the form of
capital stock issued by Holdings and (vi) other Restricted Payments may be made
that do not exceed the amount available pursuant to the Investment/RP Basket.

(b) Neither Holdings nor the Borrower will, nor will they permit any Restricted
Subsidiary to, make or agree to pay or make, directly or indirectly, any payment
or other distribution (whether in cash, securities or other property) of or in
respect of principal of or interest on any Indebtedness, or any payment or other
distribution (whether in cash, securities or other property), including any
sinking fund or similar deposit, on account of the purchase, redemption,
retirement, acquisition, cancelation or termination of any Indebtedness, except:

(i) payments of or in respect of Indebtedness created under the Loan Documents;

(ii) payment of regularly scheduled interest and principal payments as and when
due in respect of any Indebtedness;

(iii) refinancings of Indebtedness to the extent permitted by Section 6.01;

(iv) payment of secured Indebtedness that becomes due as a result of the
voluntary sale or transfer of the property or assets securing such Indebtedness;

(v) payments of or in respect of, or distributions of capital stock of Holdings
in respect of, Indebtedness (including pursuant to any conversion or redemption
thereof or exchange therefor or purchase thereof) for consideration in the form
of capital stock issued by Holdings;

(vi) payments in respect of any Permitted Receivables Facility;

(vii) payments by the China JV on account of the purchase, redemption or
retirement of Indebtedness of the China JV from cash proceeds generated from
operations of the China JV;

(viii) the conversion of up to $18,500,000 of Indebtedness of the Czech
Subsidiary owed to the Borrower as of the Restatement Effective Date into Equity
Interests in such Czech Subsidiary issued to the Borrower;

 

77



--------------------------------------------------------------------------------

(ix) any refinancing of Indebtedness (including pursuant to any exchange
therefor or purchase thereof and payment of fees and expenses incurred in
connection therewith) for consideration in the form of convertible debt that is
subordinated to the Obligations or Net Proceeds from the issuance of convertible
debt that is subordinated to the Obligations, provided that any such refinancing
for consideration in the form of Net Proceeds of convertible debt that is
subordinated to the Obligations shall be made within 180 days after receipt of
such Net Proceeds; and

(x) other payments on account of Indebtedness that do not exceed the amount
available pursuant to the Investment/RP Basket.

SECTION 6.09. Transactions with Affiliates. Neither Holdings nor the Borrower
will, nor will they permit any Restricted Subsidiary to, sell, lease or
otherwise transfer any property or assets to, or purchase, lease or otherwise
acquire any property or assets from, or otherwise engage in any other
transactions with, any of its Affiliates, except (a) transactions that are at
prices and on terms and conditions not less favorable to the Borrower or such
Restricted Subsidiary than could be obtained on an arm’s-length basis from
unrelated third parties, (b) transactions between or among Holdings, the
Borrower and the Subsidiary Loan Parties not involving any other Affiliate,
(c) to pay consulting and advisory fees to TPG or its Affiliates and
reimbursements of fees and expenses in connection therewith pursuant to any
financial advisory, financing, underwriting or placement agreement or in respect
of other investment banking activities, including in connection with
acquisitions or divestitures, in an aggregate amount not to exceed $2,000,000 in
any fiscal year, (d) any issuance of securities, or other payments, awards or
grants in cash, securities or otherwise pursuant to, or the funding of,
employment arrangements, stock options and stock ownership plans approved by the
board of directors of Holdings, (e) the grant of stock options or similar rights
to officers, employees, consultants and directors of Holdings pursuant to plans
approved by the board of directors of Holdings and the payment of amounts or the
issuance of securities pursuant thereto, (f) loans or advances to employees in
the ordinary course of business consistent with prudent business practice, but
in any event not to exceed $5,000,000 in the aggregate outstanding at any one
time, (g) the Transition Agreements and (h) any Restricted Payment permitted by
Section 6.08.

SECTION 6.10. Restrictive Agreements. Neither Holdings nor the Borrower will,
nor will they permit any Restricted Subsidiary to, directly or indirectly, enter
into, incur or permit to exist any agreement or other arrangement that
prohibits, restricts or imposes any condition upon (a) the ability of Holdings,
the Borrower or any Restricted Subsidiary to create, incur or permit to exist
any Lien upon any of its property or assets, or (b) the ability of any
Restricted Subsidiary to pay dividends or other distributions with respect to
any shares of its capital stock or to make or repay loans or advances to the
Borrower or any other Restricted Subsidiary or to Guarantee Indebtedness of the
Borrower or any other Restricted Subsidiary; provided that (i) the foregoing
shall not apply to restrictions and conditions imposed by law or by any Loan
Document, (ii) the foregoing shall not apply to restrictions and conditions
existing on the Restatement Effective Date identified on Schedule 6.10 (but
shall apply to any extension or renewal

 

78



--------------------------------------------------------------------------------

of, or any amendment or modification if it expands the scope of, any such
restriction or condition), (iii) the foregoing shall not apply to customary
restrictions and conditions contained in agreements relating to the sale of a
Restricted Subsidiary pending such sale, provided such restrictions and
conditions apply only to the Restricted Subsidiary that is to be sold and such
sale is permitted hereunder, (iv) clause (a) of the foregoing shall not apply to
restrictions or conditions imposed by any agreement relating to secured
Indebtedness permitted by this Agreement if such restrictions or conditions
apply only to the property or assets securing such Indebtedness, (v) clause (a)
of the foregoing shall not apply to customary provisions in leases restricting
the assignment thereof, (vi) the foregoing shall not apply to restrictions or
conditions imposed on a Receivables Subsidiary in connection with a Permitted
Receivables Financing and (vii) clause (a) of the foregoing shall not apply to
customary restrictions imposed by the Philippine Economic Zone Authority on
transfers of certain assets of ON Semiconductor Philippines, Inc. in connection
with ON Semiconductor Philippines, Inc.’s application for economic benefits from
the Philippine Economic Zone Authority.

SECTION 6.11. Amendment of Material Documents. (a) Neither Holdings nor the
Borrower will, nor will they permit any Restricted Subsidiary to, amend, modify
or waive any of its rights under its certificate of incorporation, by-laws or
other organizational documents (including the Leshan JV Agreement); provided
that any certificate of incorporation, by-law or other organizational documents
described in this paragraph may be amended or modified (and any rights
thereunder may be waived) in any respect that is not materially adverse to the
interests of the Lenders.

(b) Neither Holdings nor the Borrower will, nor will they permit any Restricted
Subsidiary to, terminate any Transition Agreement, in each case to the extent
that such amendment, modification, waiver or termination would be adverse to the
Lenders.

(c) Holdings and the Borrower will not, and will not permit any Restricted
Subsidiary to, amend, modify or waive any of its rights under any Permitted
Receivables Financing to the extent that such amendment, modification or waiver
would be materially adverse to the Lenders.

(d) The Borrower will not amend, modify or waive any of its rights under the IP
License to the extent that such amendment, modification or waiver would
(i) adversely affect the subordination of the rights of the Bermuda IP
Subsidiary under the IP License to the Liens granted under the Security
Agreement on the intellectual property covered by the IP License or
(ii) otherwise be adverse to the Lenders in any material respect.

SECTION 6.12. Maximum Secured Leverage Ratio. The Borrower will not permit the
Secured Leverage Ratio at the end of any quarter during which any Revolving
Loans, Swingline Loans or Letters of Credit (other than Letters of Credit which
are fully secured by cash collateral in accordance with Section 2.05(j)) are
outstanding, to exceed 2.5 to 1.0; provided that if, at the end of any such
fiscal quarter,

 

79



--------------------------------------------------------------------------------

the Secured Leverage Ratio exceeds 2.5 to 1.0, then the Borrower may, within 45
days after the end of such fiscal quarter, repay all outstanding Revolving Loans
and Swingline Loans and fully cash collateralize all Letters of Credit in
accordance with Section 2.05(j) and, if the Borrower does so, no Default shall
be deemed to have occurred and be continuing as a result of the failure to
satisfy the requirements of this Section as of the end of such fiscal quarter.

SECTION 6.13. Designation of Subsidiaries. The board of directors of Holdings
may at any time designate any Restricted Subsidiary as an Unrestricted
Subsidiary or any Unrestricted Subsidiary as a Restricted Subsidiary; provided
that immediately before and after such designation, no Default shall have
occurred and be continuing. The designation of any Subsidiary as an Unrestricted
Subsidiary shall constitute an investment therein at the date of designation in
an amount equal to the net book value of investments therein held by Holdings,
the Borrower and the Restricted Subsidiaries. None of Holdings, the Borrower or
any Restricted Subsidiary shall at any time be directly or indirectly liable for
any Indebtedness that provides the holder thereof may (with the passage of time
or notice or both) declare a default thereon or cause the payment thereof to be
accelerated upon the occurrence of a default with respect to any Indebtedness,
Lien or other obligation of an Unrestricted Subsidiary (including any right to
take enforcement action against such Unrestricted Subsidiary). The designation
of any Unrestricted Subsidiary as a Restricted Subsidiary shall constitute the
incurrence at the time of designation of any Indebtedness, Liens or investments
of such Subsidiary existing at such time. Notwithstanding the foregoing, in no
event shall the Bermuda IP Subsidiary be designated as an Unrestricted
Subsidiary.

ARTICLE VII

Events of Default

SECTION 7.01. Events of Default. If any of the following events (“Events of
Default”) shall occur:

(a) the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;

(b) the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this
Section 7.01) payable under this Agreement or any other Loan Document, when and
as the same shall become due and payable, and such failure shall continue
unremedied for a period of five days;

(c) any representation or warranty made or deemed made by or on behalf of
Holdings, the Borrower or any Restricted Subsidiary in or in connection with

 

80



--------------------------------------------------------------------------------

any Loan Document or any amendment or modification thereof or waiver thereunder,
or in any certificate or other document furnished pursuant to or in connection
with any Loan Document or any amendment or modification thereof or waiver
thereunder, shall prove to have been incorrect in any material respect when made
or deemed made;

(d) Holdings or the Borrower shall fail to observe or perform any covenant,
condition or agreement contained in Section 5.02, 5.04 (with respect to the
existence of Holdings or the Borrower) or 5.11 or in Article VI; provided that
any Event of Default under Section 6.12 may be waived, amended or otherwise
modified from time to time by the Required Revolving Lenders pursuant to
Section 9.02;

(e) any Loan Party shall fail to observe or perform any covenant, condition or
agreement contained in any Loan Document (other than those specified in
clause (a), (b) or (d) of this Section 7.01), and such failure shall continue
unremedied for a period of 30 days after notice thereof from the Administrative
Agent to the Borrower (which notice will be given at the request of any Lender);

(f) Holdings, the Borrower or any Restricted Subsidiary shall fail to make any
payment (whether of principal or interest and regardless of amount) in respect
of any Material Indebtedness, when and as the same shall become due and payable
after giving effect to any applicable grace period with respect thereto;

(g) any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits the
holder or holders of any Material Indebtedness or any trustee or agent on its or
their behalf to cause any Material Indebtedness to become due, or to require the
prepayment, repurchase, redemption or defeasance thereof, prior to its scheduled
maturity, provided that this clause (g) shall not apply to secured Indebtedness
that becomes due as a result of the voluntary sale or transfer of the property
or assets securing such Indebtedness;

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of Holdings, the Borrower or, subject to Section 7.02, any Restricted
Subsidiary or its debts, or of a substantial part of its assets, under any
Federal, state or foreign bankruptcy, insolvency, receivership or similar law
now or hereafter in effect or (ii) the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for Holdings, the
Borrower or, subject to Section 7.02, any Restricted Subsidiary or for a
substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed for 60 days or an order or decree approving
or ordering any of the foregoing shall be entered;

 

81



--------------------------------------------------------------------------------

(i) Holdings, the Borrower or, subject to Section 7.02, any Restricted
Subsidiary shall (i) voluntarily commence any proceeding or file any petition
seeking liquidation, reorganization or other relief under any Federal, state or
foreign bankruptcy, insolvency, receivership or similar law now or hereafter in
effect, (ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in clause (h) of this
Section 7.01, (iii) apply for or consent to the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for Holdings,
the Borrower or, subject to Section 7.02, any Restricted Subsidiary or for a
substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) take any action for the
purpose of effecting any of the foregoing;

(j) Holdings, the Borrower or, subject to Section 7.02, any Restricted
Subsidiary, shall become unable, admit in writing its inability or fail
generally to pay its debts as they become due;

(k) one or more judgments for the payment of money in an aggregate amount in
excess of $20,000,000 (net of amounts covered by insurance as to which the
insurer has admitted liability in writing) shall be rendered against Holdings,
the Borrower, any Restricted Subsidiary or any combination thereof and the same
shall remain undischarged for a period of 30 consecutive days during which
execution shall not be effectively stayed, or any action shall be legally taken
by a judgment creditor to attach or levy upon any assets of Holdings, the
Borrower or any Restricted Subsidiary to enforce any such judgment;

(l) an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other ERISA Events that have occurred,
could reasonably be expected to result in a Material Adverse Effect;

(m) any Lien purported to be created under any Security Document shall cease to
be, or shall be asserted by any Loan Party not to be, a valid and perfected Lien
on Collateral having, in the aggregate, a value in excess of $5,000,000, with
the priority required by the applicable Security Document, except (i) as a
result of the sale or other disposition of the applicable Collateral in a
transaction permitted under the Loan Documents, (ii) any action taken by the
Collateral Agent to release any such Lien in compliance with the provisions of
this Agreement or any other Loan Document or (iii) as a result of the Collateral
Agent’s failure to maintain possession of any stock certificates, promissory
notes or other instruments delivered to it under the Pledge Agreement;

(n) any default or other event shall have occurred under any document governing
any Permitted Receivables Financing if the effect of such default or other event
is to cause the termination of such Permitted Receivables Financing; or

 

82



--------------------------------------------------------------------------------

(o) a Change in Control shall occur;

then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take either or
both of the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately, and
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other obligations of the Borrower accrued hereunder,
shall become due and payable immediately, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrower; and
in case of any event with respect to the Borrower described in clause (h) or
(i) of this Article, the Commitments shall automatically terminate and the
principal of the Loans then outstanding, together with accrued interest thereon
and all fees and other obligations of the Borrower accrued hereunder, shall
automatically become due and payable, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrower.

SECTION 7.02. Exclusion of Immaterial Subsidiaries. Solely for the purposes of
determining whether a Default has occurred under clause (h), (i) or (j) of
Section 7.01, any reference in any such clause to any “Restricted Subsidiary”
shall be deemed not to include any Restricted Subsidiary affected by any event
or circumstance referred to in any such clause that did not, as of the last day
of the fiscal quarter of the Borrower most recently ended, have assets with a
value in excess of 5.0% of the total consolidated assets of the Borrower and the
Subsidiaries as of such date, provided that if it is necessary to exclude more
than one Restricted Subsidiary from clause (h), (i) or (j) of Section 7.01
pursuant to this Section in order to avoid a Default thereunder, all excluded
Restricted Subsidiaries shall be considered to be a single consolidated
Restricted Subsidiary for purposes of determining whether the condition
specified above is satisfied.

ARTICLE VIII

The Administrative Agent

Each of the Lenders and the Issuing Banks hereby irrevocably appoints the
Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf and to exercise such powers as are delegated to
the Administrative Agent by the terms of the Loan Documents, together with such
actions and powers as are reasonably incidental thereto.

The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with Holdings, the Borrower or any Subsidiary or other
Affiliate thereof as if it were not the Administrative Agent hereunder.

 

83



--------------------------------------------------------------------------------

The Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents. Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing, (b) the Administrative Agent shall not have any duty to take
any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated by the Loan Documents
that the Administrative Agent is required to exercise in writing by the Required
Lenders (or such other number or percentage of the Lenders as shall be necessary
under the circumstances as provided in Section 9.02), and (c) except as
expressly set forth in the Loan Documents, the Administrative Agent shall not
have any duty to disclose, and shall not be liable for the failure to disclose,
any information relating to Holdings, the Borrower or any of the Subsidiaries
that is communicated to or obtained by the Administrative Agent or any of its
Affiliates in any capacity. The Administrative Agent shall not be liable for any
action taken or not taken by it with the consent or at the request of the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary under the circumstances as provided in Section 9.02(b)) or in the
absence of its own gross negligence or willful misconduct. The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
written notice thereof is given to the Administrative Agent by Holdings, the
Borrower or a Lender, and the Administrative Agent shall not be responsible for
or have any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with any Loan Document, (ii) the
contents of any certificate, report or other document delivered thereunder or in
connection therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth in any Loan
Document, (iv) the validity, enforceability, effectiveness or genuineness of any
Loan Document or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article IV or elsewhere in any Loan
Document, other than to confirm receipt of items expressly required to be
delivered to the Administrative Agent.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

The Administrative Agent may perform any of and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related

 

84



--------------------------------------------------------------------------------

Parties. The exculpatory provisions of the preceding paragraphs shall apply to
any such sub-agent and to the Related Parties of each Administrative Agent and
any such sub-agent, and shall apply to their respective activities in connection
with the syndication of the credit facilities provided for herein as well as
activities as Administrative Agent.

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders, the Issuing Banks and the Borrower. Upon any such
resignation, the Required Lenders shall have the right, in consultation with the
Borrower, to appoint a successor. If no successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation, then
the retiring Administrative Agent may, on behalf of the Lenders and the Issuing
Banks, appoint a successor Administrative Agent that shall be a bank with an
office in New York, New York, or an Affiliate of any such bank. Upon the
acceptance of its appointment as Administrative Agent hereunder by a successor,
such successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent, and the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder. The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After the Administrative Agent’s
resignation hereunder, the provisions of this Article and Section 9.03 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while it was acting as Administrative
Agent.

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any other Loan Document or
related agreement or any document furnished hereunder or thereunder.

ARTICLE IX

Miscellaneous

SECTION 9.01. Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:

(i) if to Holdings or the Borrower, to it at 5005 East McDowell Road, Phoenix,
Arizona 85008, Attention of General Counsel (Telecopy No. 602-244-5601; email:
sonny.cave@onsemi.com);

 

85



--------------------------------------------------------------------------------

(ii) if to the Administrative Agent, to JPMorgan Chase Bank, N.A., Loan and
Agency Services Group, 1111 Fannin, 10th Floor, Houston, TX 77002, Attention of
Maryann T. Bui (Telecopy No. (713) 750-2358; email: maryann.t.bui@jpmchase.com),
with a copy to JPMorgan Chase Bank, N.A., 270 Park Avenue, New York, New York
10017, Attention of Peter Ling (Telecopy No. (212) 270-4676; email:
peter.ling@jpmorgan.com);

(iii) if to an Issuing Bank, to its address (or facsimile number or email
address) set forth in its Administrative Questionnaire (unless such Issuing Bank
has specified another address, facsimile number or email address by notice to
the Borrower and the Administrative Agent);

(iv) if to the Swingline Lender, to JPMorgan Chase Bank, N.A., Loan and Agency
Services Group, 1111 Fannin, 10th Floor, Houston, TX 77002, Attention of Maryann
T. Bui (Telecopy No. (713) 750-2358; email: maryann.t.bui@jpmchase.com); and

(v) if to any other Lender, to it at its address (or telecopy number or email
address) set forth in its Administrative Questionnaire.

(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article II unless otherwise agreed by the Administrative Agent and
the applicable Lender. The Administrative Agent, the Issuing Bank, Holdings or
the Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

(c) Any party hereto may change its address, telecopy number or email address
for notices and other communications hereunder by notice to the other parties
hereto. All notices and other communications given to any party hereto in
accordance with the provisions of this Agreement shall be deemed to have been
given on the date of receipt.

SECTION 9.02. Waivers; Amendments. (a) No failure or delay by the Administrative
Agent, any Issuing Bank or any Lender in exercising any right or power hereunder
or under any other Loan Document shall operate as a waiver thereof, nor shall
any single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent, the Issuing Banks and the Lenders
hereunder and under the other Loan Documents are cumulative and are not
exclusive of any rights or remedies that

 

86



--------------------------------------------------------------------------------

they would otherwise have. No waiver of any provision of any Loan Document or
consent to any departure by any Loan Party therefrom shall in any event be
effective unless the same shall be permitted by paragraph (b) of this Section,
and then such waiver or consent shall be effective only in the specific instance
and for the purpose for which given. Without limiting the generality of the
foregoing, the making of a Loan or issuance of a Letter of Credit shall not be
construed as a waiver of any Default, regardless of whether the Administrative
Agent, any Lender or any Issuing Bank may have had notice or knowledge of such
Default at the time.

(b) Except as provided in Section 2.21 with respect to any Incremental
Amendment, neither this Agreement nor any other Loan Document nor any provision
hereof or thereof may be waived, amended or modified except, in the case of this
Agreement, pursuant to an agreement or agreements in writing entered into by
Holdings, the Borrower and the Required Lenders or, in the case of any other
Loan Document, pursuant to an agreement or agreements in writing entered into by
the Administrative Agent and the Loan Party or Loan Parties that are parties
thereto, in each case with the consent of the Required Lenders; provided that no
such agreement shall (i) increase the Commitment of any Lender without the
written consent of such Lender, (ii) reduce the principal amount of any Loan or
LC Disbursement or reduce the rate of interest thereon, or reduce any fees
payable hereunder, without the written consent of each Lender affected thereby,
(iii) postpone the maturity of any Loan, or the date of any scheduled payment of
the principal amount of any Term Loan under Section 2.10, or the required date
of reimbursement of any LC Disbursement, or any date for the payment of any
interest or fees payable hereunder, or reduce the amount of, waive or excuse any
such scheduled payment, or postpone the scheduled date of expiration of any
Commitment, without the written consent of each Lender affected thereby,
(iv) change Section 2.18(b) or (c) in a manner that would alter the pro rata
sharing of payments required thereby, without the written consent of each
Lender, (v) change any of the provisions of this Section or the percentage set
forth in the definition of the term “Required Lenders” or “Required Revolving
Lenders” or any other provision of any Loan Document specifying the number or
percentage of Lenders (or Lenders of any Class) required to waive, amend or
modify any rights thereunder or make any determination or grant any consent
thereunder, without the written consent of each Lender (or each Lender of such
Class, as the case may be), (vi) release Holdings or any Subsidiary Loan Party
from its Guarantee under the Guarantee Agreement (except as expressly provided
in the Guarantee Agreement), or limit its liability in respect of such
Guarantee, without the written consent of each Lender, (vii) except in strict
accordance with the express provisions of the Security Documents, release all or
any substantial part of the Collateral from the Liens of the Security Documents,
without the written consent of each Lender, (viii) change any provisions of any
Loan Document in a manner that by its terms adversely affects the rights in
respect of payments due to Lenders holding Loans of any Class differently than
those holding Loans of any other Class, without the written consent of Lenders
holding a majority in interest of the outstanding Loans and unused Commitments
of each affected Class or (ix) change the definition of “Interest Period” to
include periods longer than six months, without the written consent of each
Lender affected thereby (or each Lender participating in the

 

87



--------------------------------------------------------------------------------

relevant Borrowing); provided further that (A) no such agreement shall amend,
modify or otherwise affect the rights or duties of the Administrative Agent, any
Issuing Bank or the Swingline Lender without the prior written consent of the
Administrative Agent, such Issuing Bank or the Swingline Lender, as the case may
be, (B) any waiver, amendment or modification of this Agreement that by its
terms affects the rights or duties under this Agreement of the Revolving Lenders
(but not the Term Lenders) or the Term Lenders (but not the Revolving Lenders)
may be effected by an agreement or agreements in writing entered into by
Holdings, the Borrower and requisite percentage in interest of the affected
Class of Lenders that would be required to consent thereto under this Section if
such Class of Lenders were the only Class of Lenders hereunder at the time and
(C) no waiver, amendment or modification of the proviso to clause (iv) of the
definition of “Investment/RP Basket”, Section 6.12 (and related definitions to
the extent applicable to Section 6.12) or the proviso to Section 7.01(d) shall
be effective without the written consent of the Required Revolving Lenders and,
in the case of the proviso to clause (iv) of the definition of “Investment/RP
Basket”, Section 6.12 and the related definitions to the extent applicable to
Section 6.12 (but not otherwise), any such waiver, amendment or modification
shall be effective with the written consent of only the Required Revolving
Lenders, Holdings and the Borrower. Notwithstanding the foregoing, any provision
of this Agreement may be amended by an agreement in writing entered into by
Holdings, the Borrower, the Required Lenders and the Administrative Agent (and,
if their rights or obligations are affected thereby, the Issuing Banks and the
Swingline Lender) if (i) by the terms of such agreement the Commitment of each
Lender not consenting to the amendment provided for therein shall terminate upon
the effectiveness of such amendment and (ii) at the time such amendment becomes
effective, each Lender not consenting thereto receives payment in full of the
principal of and interest accrued on each Loan made by it and all other amounts
owing to it or accrued for its account under this Agreement.

SECTION 9.03. Expenses; Indemnity; Damage Waiver. (a) The Borrower shall pay
(i) all reasonable out-of-pocket expenses incurred by the Administrative Agent
and its Affiliates, including the reasonable fees, charges and disbursements of
one counsel in each applicable jurisdiction for the Administrative Agent, in
connection with the syndication of the credit facilities provided for herein,
the preparation and administration of the Loan Documents or any amendments,
modifications or waivers of the provisions thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), (ii) all
reasonable out-of-pocket expenses incurred by any Issuing Bank in connection
with the issuance, amendment, renewal or extension of any Letter of Credit or
any demand for payment thereunder and (iii) all reasonable out-of-pocket
expenses incurred by the Administrative Agent, any Issuing Bank or any Lender,
including the reasonable fees, charges and disbursements of any counsel for the
Administrative Agent, any Issuing Bank or any Lender, in connection with the
enforcement or protection of its rights in connection with the Loan Documents,
including its rights under this Section, or in connection with the Loans made or
Letters of Credit issued hereunder, including all such out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans or Letters of Credit.

 

88



--------------------------------------------------------------------------------

(b) The Borrower shall indemnify the Administrative Agent, each Issuing Bank and
each Lender, and each Related Party of any of the foregoing Persons (each such
Person being called an “Indemnitee”) against, and hold each Indemnitee harmless
from, any and all losses, claims, damages, liabilities and related expenses,
including the reasonable fees, charges and disbursements of any counsel for any
Indemnitee, incurred by or asserted against any Indemnitee arising out of, in
connection with, or as a result of (i) the execution or delivery of any Loan
Document or any other agreement or instrument contemplated hereby, the
performance by the parties to the Loan Documents of their respective obligations
thereunder or the consummation of the Transactions or any other transactions
contemplated hereby, (ii) any Loan or Letter of Credit or the use of the
proceeds therefrom (including any refusal by an Issuing Bank to honor a demand
for payment under a Letter of Credit if the documents presented in connection
with such demand do not strictly comply with the terms of such Letter of
Credit), (iii) any actual or alleged presence, Release or threatened Release of
Hazardous Materials on or from any Mortgaged Property or any other property
currently or formerly owned or operated by Holdings, the Borrower or any of the
Subsidiaries, or any Environmental Liability related in any way to Holdings, the
Borrower or any of the Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory and regardless of whether
any Indemnitee is a party thereto, provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses resulted from the gross negligence or willful
misconduct of such Indemnitee or any Related Person of such Indemnitee.

(c) To the extent that the Borrower fails to pay any amount required to be paid
by it to the Administrative Agent, any Issuing Bank or the Swingline Lender
under paragraph (a) or (b) of this Section, each Lender severally agrees to pay
to the Administrative Agent, the applicable Issuing Bank or the Swingline
Lender, as the case may be, such Lender’s pro rata share (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought) of
such unpaid amount, provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent, the applicable Issuing Bank or the
Swingline Lender in its capacity as such. For purposes hereof, a Lender’s “pro
rata share” shall be determined based upon its share of the sum of the total
Actual Revolving Exposures, outstanding Term Loans and unused Commitments at the
time.

(d) To the extent permitted by applicable law, neither Holdings nor the Borrower
shall assert, and each hereby waives, any claim against any Indemnitee, on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) arising out of, in connection with, or
as a result of, this Agreement or any agreement or instrument contemplated
hereby, the Transactions, any Loan or Letter of Credit or the use of the
proceeds thereof.

(e) All amounts due under this Section shall be payable promptly after written
demand therefor.

 

89



--------------------------------------------------------------------------------

SECTION 9.04. Successors and Assigns. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
any Issuing Bank that issues any Letter of Credit), except that (i) the Borrower
may not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by the Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section. Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby
(including any Affiliate of any Issuing Bank that issues any Letter of Credit),
Participants (to the extent provided in paragraph (c) of this Section) and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, the Issuing Banks and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.

(b)(i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it) with the prior written consent (such
consent not to be unreasonably withheld) of:

(A) the Borrower, provided that no consent of the Borrower shall be required for
an assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if an
Event of Default under clause (a), (b), (g), (h), (i), (j), (n) or (o) of
Section 7.01 has occurred and is continuing, any other assignee;

(B) the Administrative Agent, provided that no consent of the Administrative
Agent shall be required for an assignment of all or any portion of a Term Loan
to a Lender, an Affiliate of a Lender or an Approved Fund; and

(C) the Issuing Banks, provided that no consent of the Issuing Banks shall be
required for an assignment of all or any portion of a Term Loan.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender, an Affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000 or, in the case of a Term Loan, $1,000,000 unless each of the
Borrower and the Administrative Agent otherwise consent, provided that no such
consent of the Borrower shall be required if an Event of Default under
clause (a), (b), (g), (h), (i), (j), (n) or (o) of Section 7.01 has occurred and
is continuing;

 

90



--------------------------------------------------------------------------------

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement,
provided that this clause shall not be construed to prohibit the assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of one Class of Commitments or Loans;

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; and

(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may include material non-public information about Holdings, the Borrower,
the Subsidiaries and their Affiliates or their respective securities) will be
made available and who may receive such information in accordance with the
assignee’s compliance procedures and applicable laws, including Federal and
state securities laws.

For the purpose of this Section 9.04(b), the term “Approved Fund” has the
following meaning:

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(v)
of this Section, from and after the effective date specified in each Assignment
and Assumption the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement (provided that any
liability of the Borrower to such assignee under Section 2.15, 2.16 or 2.17
shall be limited to the amount, if any, that would have been payable by the
Borrower in the absence of such assignment), and the assigning Lender thereunder
shall, to the extent of the interest assigned by such Assignment and Assumption,
be released from its obligations under this Agreement (and, in the case of an
Assignment and Assumption covering all of the assigning Lender’s rights and
obligations under this Agreement, such Lender shall cease to be a party hereto
but shall continue to be entitled to the benefits of Sections 2.15, 2.16, 2.17
and 9.03). Any assignment or transfer by a Lender of rights or obligations under
this Agreement that does not comply with this Section 9.04 shall be treated for
purposes of this Agreement as a sale by such Lender of a participation in such
rights and obligations in accordance with paragraph (c) of this Section.

 

91



--------------------------------------------------------------------------------

(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount of the
Loans and LC Disbursements owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive, and Holdings, the Borrower, the Administrative Agent, the Issuing
Bank and the Lenders may treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower, the Issuing Bank and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.

(c) (i) Any Lender may, without the consent of the Borrower, the Administrative
Agent, the Issuing Bank or the Swingline Lender, sell participations to one or
more banks or other entities (a “Participant”) in all or a portion of such
Lender’s rights and obligations under this Agreement (including all or a portion
of its Commitment and the Loans owing to it); provided that (A) such Lender’s
obligations under this Agreement shall remain unchanged, (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (C) Holdings, the Borrower, the Administrative Agent, the
Issuing Bank and the other Lenders shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement. Any agreement or instrument pursuant to which a Lender sells
such a participation shall provide that such Lender shall retain the sole right
to enforce this Agreement and to approve any amendment, modification or waiver
of any provision of this Agreement; provided that such agreement or instrument
may provide that such Lender will not, without the consent of the Participant,
agree to any amendment, modification or waiver described in the first proviso to
Section 9.02(b) that affects such Participant. Subject to paragraph (c)(ii) of
this Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 2.15, 2.16 and 2.17 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 9.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.18(c) as though it were a
Lender.

(ii) A Participant shall not be entitled to receive any greater payment under
Section 2.15 or 2.17 than the applicable Lender would have been entitled to

 

92



--------------------------------------------------------------------------------

receive with respect to the participation sold to such Participant. A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 2.17 unless the Borrower is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Borrower, to comply with Section 2.17(e) as though it were a
Lender.

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

SECTION 9.05. Survival. All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that the Administrative Agent, any Issuing
Bank or any Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement is outstanding and unpaid or any Letter of Credit is outstanding and
so long as the Commitments have not expired or terminated. The provisions of
Sections 2.15, 2.16, 2.17 and 9.03 and Article VIII shall survive and remain in
full force and effect regardless of the consummation of the transactions
contemplated hereby, the repayment of the Loans, the expiration or termination
of the Letters of Credit and the Commitments or the termination of this
Agreement or any provision hereof.

SECTION 9.06. Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent and the Issuing Banks constitute the entire contract
among the parties relating to the subject matter hereof and supersede any and
all previous agreements and understandings, oral or written, relating to the
subject matter hereof. This Agreement shall become effective as provided in the
Amendment and Restatement Agreement.

SECTION 9.07. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

 

93



--------------------------------------------------------------------------------

SECTION 9.08. Right of Set-Off. If an Event of Default shall have occurred and
be continuing, each Lender and each of its Affiliates is hereby authorized at
any time and from time to time, to the fullest extent permitted by law, to
set-off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other obligations at any time owing
by such Lender or Affiliate to or for the credit or the account of the Borrower
against any of and all the obligations of the Borrower then existing under this
Agreement held by such Lender, irrespective of whether or not such Lender shall
have made any demand under this Agreement. The rights of each Lender under this
Section are in addition to other rights and remedies (including any other rights
of set-off) that such Lender may have.

SECTION 9.09. GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS.
(a) THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW
OF THE STATE OF NEW YORK.

(b) Each of Holdings and the Borrower hereby irrevocably and unconditionally
submits, for itself and its property, to the nonexclusive jurisdiction of the
Supreme Court of the State of New York sitting in New York County and of the
United States District Court of the Southern District of New York, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to any Loan Document, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such New York State court or, to the extent permitted by law,
in such Federal court. Each of the parties hereto agrees that a final judgment
in any such action or proceeding shall be conclusive and may be enforced in
other jurisdictions by suit on the judgment or in any other manner provided by
law. Nothing in this Agreement or any other Loan Document shall affect any right
that the Administrative Agent, the Issuing Bank or any Lender may otherwise have
to bring any action or proceeding relating to this Agreement or any other Loan
Document against Holdings, the Borrower or its properties in the courts of any
jurisdiction.

(c) Each of Holdings and the Borrower hereby irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection that it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Agreement or any other
Loan Document in any court referred to in paragraph (b) of this Section. Each of
the parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.

 

94



--------------------------------------------------------------------------------

SECTION 9.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(a) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (b) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

SECTION 9.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 9.12. Confidentiality. Each of the Administrative Agent, the Issuing
Banks and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority, (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party to this Agreement, (e) in connection with the exercise of
any remedies hereunder or any suit, action or proceeding relating to this
Agreement or any other Loan Document or the enforcement of rights hereunder or
thereunder, (f) subject to an agreement containing provisions substantially the
same as those of this Section, to any pledgee referred to in Section 9.04(d), to
any assignee of or Participant in, or any prospective assignee of or Participant
in, any of its rights or obligations under this Agreement, or to any direct or
indirect contractual counterparties in swap agreements or such contractual
counterparties’ professional advisors, (g) with the consent of the Borrower or
(h) to the extent such Information (i) becomes publicly available other than as
a result of a breach of this Section or (ii) becomes available to the
Administrative Agent, any Issuing Bank or any Lender on a nonconfidential basis
from a source other than Holdings or the Borrower. For the purposes of this
Section, the term “Information” means all information received from Holdings or
the Borrower relating to Holdings or the Borrower or its business, other than
any such information that is available to the Administrative Agent, any Issuing
Bank or any Lender on a nonconfidential basis prior to

 

95



--------------------------------------------------------------------------------

disclosure by Holdings or the Borrower. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN THIS SECTION 9.12
FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC
INFORMATION CONCERNING HOLDINGS, THE BORROWER AND THEIR AFFILIATES OR THEIR
RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES
REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE
SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND
APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.

ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY
HOLDINGS, THE BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE
OF ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT HOLDINGS, THE BORROWER, THE
SUBSIDIARIES AND THEIR AFFILIATES OR THEIR RESPECTIVE SECURITIES. ACCORDINGLY,
EACH LENDER REPRESENTS TO HOLDINGS, THE BORROWER AND THE ADMINISTRATIVE AGENT
THAT IT HAS IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO
MAY RECEIVE INFORMATION THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN
ACCORDANCE WITH ITS COMPLIANCE PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL
AND STATE SECURITIES LAWS.

SECTION 9.13. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts that are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) that may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

SECTION 9.14. Existing Credit Agreement; Effectiveness of Amendment and
Restatement. Until this Agreement becomes effective in accordance with the terms

 

96



--------------------------------------------------------------------------------

of the Amendment and Restatement Agreement, the Existing Credit Agreement shall
remain in full force and effect and shall not be affected hereby. After the
Restatement Effective Date, all obligations of the Borrower under the Existing
Credit Agreement shall become obligations of the Borrower hereunder, secured by
the Security Documents, and the provisions of the Existing Credit Agreement
shall be superseded by the provisions hereof.

SECTION 9.15. Conversion of Currencies. (a) If, for the purpose of obtaining
judgment in any court, it is necessary to convert a sum owing hereunder in one
currency into another currency, each party hereto agrees, to the fullest extent
that it may effectively do so, that the rate of exchange used shall be that at
which in accordance with normal banking procedures in the relevant jurisdiction
the first currency could be purchased with such other currency on the Business
Day immediately preceding the day on which final judgment is given.

(b) The obligations of the Borrower in respect of any sum due to any party
hereto or any holder of the obligations owing hereunder (the “Applicable
Creditor”) shall, notwithstanding any judgment in a currency (the “Judgment
Currency”) other than the currency in which such sum is stated to be due
hereunder (the “Agreement Currency”), be discharged only to the extent that, on
the Business Day following receipt by the Applicable Creditor of any sum
adjudged to be so due in the Judgment Currency, the Applicable Creditor may in
accordance with normal banking procedures in the relevant jurisdiction purchase
the Agreement Currency with the Judgment Currency; if the amount of the
Agreement Currency so purchased is less than the sum originally due to the
Applicable Creditor in the Agreement Currency, the Borrower agrees, as a
separate obligation and notwithstanding any such judgment, to indemnify the
Applicable Creditor against such loss. The obligations of the Borrower contained
in this Section 9.15 shall survive the termination of this Agreement and the
payment of all other amounts owing hereunder.

SECTION 9.16. No Fiduciary Relationship. Each of Holdings and the Borrower, on
behalf of themselves and the Subsidiaries, agree that in connection with all
aspects of the transactions contemplated hereby and any communications in
connection therewith, Holdings, the Borrower, the Subsidiaries and their
Affiliates, on the one hand, and the Administrative Agent and the Lenders and
their Affiliates, on the other hand, will have a business relationship that does
not create, by implication or otherwise, any fiduciary duty on the part of the
Agent, the Lenders, or their Affiliates, and no such duty will be deemed to have
arisen in connection with any such transactions or communications.

 

97